EXHIBIT 10.30
SUBLEASE AGREEMENT


1.              PARTIES


This Sublease Agreement (the "Sublease") is entered into as of the 11th day of
January, 2013 by and between STMICROELECTRONICS, INC., a Delaware corporation
with principal place of business at 750 Canyon Drive, Coppell, Texas 75019
("Sublessor"), and EBIOSCIENCE, INC., a California corporation with its
principal place of business at 10255 Science Center Drive, San Diego, California
92121 ("Sublessee"), as subject to the terms and conditions of the Main Lease
(herein defined). For the purposes of this Sublease, "Main Lease" means,
collectively, that certain Office Lease dated June 4, 2004 between Kilroy
Realty, L.P., as landlord ("Landlord"), and Sublessor, as tenant, as amended by
that First Amendment to Office Lease dated January 1, 2006, that Second
Amendment to Office Lease, dated May 13, 2009, and that Third Amendment to
Office Lease, dated August 1, 2009. A copy of the Main Lease is attached and
hereby made a part of this Sublease as Exhibit A. Pursuant to and in accordance
with the terms and conditions of the Main Lease, Landlord leases to Sublessor
certain premises (the "Main Lease Premises" or "Premises"), comprising
approximately 19,398 rentable square feet of space, in that certain building
located at 4690 Executive Drive, San Diego, CA 92121.


2.         PROVISIONS CONSTITUTING SUBLEASE


Sublessor hereby warrants and represents that (i) attached hereto as Exhibit A
is a true, correct and complete copy of the Main Lease, (ii) there are no
amendments or modifications of the Main Lease except as set forth in Exhibit A,
(iii) the Main Lease is in full force and effect, (iv) Sublessor is not in
default under the Main Lease, (v) Sublessor has no knowledge of any default by
Landlord under the Main Lease, (vi) the Main Lease is to expire on July 31,
2014, (vii) Sublessor has not previously assigned, sublet or otherwise
transferred its interest in the Main Lease, (vii) Landlord has not provided
notice to Sublessor that it will require the removal of any alteration or
improvement installed in the Main Lease Premises, and (viii) Sublessor has not
performed any alteration or improvements in the Main Lease Premises without
first obtaining Landlord's prior written consent. Sublessee hereby covenants and
agrees to accept and abide by all of the terms and conditions contained in the
Main Lease (except for the Excluded Provisions (as defined below) and as
expressly otherwise provided herein) and this Sublease. Subject to the
foregoing, on and after the Commencement Date, all applicable terms and
conditions of the Main Lease are incorporated into and made a part of this
Sublease as if Sublessee were the Tenant thereunder; provided, however, that the
following sections or provisions of the Main Lease (the "Excluded Provisions")
are not incorporated into this Sublease and do not form a part of this Sublease
(except to the extent they contain defined terms which are used herein): (a) any
provisions that are superseded by or in direct conflict with the provisions of
this Sublease; (b) any provisions relating to obligations regarding initial
preparation of the Premises or the payment of an improvement or other allowance;
and (c) any provisions not applicable to a sublessee including but not limited
to options or rights to extend or renew the lease term, expand the Premises or
rights of first refusal or other similar rights. Subject to the foregoing, on
and after the Commencement Date, (i) Sublessee assumes and agrees to perform the
Tenant's incorporated obligations under the Main Lease except as otherwise
provided herein and (ii) Sublessee hereby covenants and agrees not to commit or
suffer any act or omission that will violate any provisions of the Main Lease;
provided, however, nothing herein shall reduce or affect the amount of rental
payable by the Sublessor to Landlord pursuant to the Main Lease. Rights in favor
of the Landlord in the Main Lease shall apply in favor of both Landlord and
Sublessor. Obligations of the Landlord contained in the Main Lease shall be
obligations of the Landlord and not of the Sublessor. Sublessor shall only be
responsible for its obligations under this Sublease and any and all outstanding
obligation under the Main Lease arising before the Commencement Date. Sublessor
shall not be responsible for any acts or omissions of Landlord.


Except as expressly set forth herein and subject to any agreement with the
Landlord as may be outlined within the Landlord Consent document, this Sublease
is subject and subordinate, fully in all respects, to the terms and conditions
of the Main Lease. In the event that the Main Lease shall terminate or be
canceled for any reason whatsoever (and irrespective, at the time of such
termination or cancellation, as to whether Sublessee shall be in default with
respect to any of its agreements, covenants, obligations or undertakings in this
Sublease), this Sublease shall terminate, fully and in all respects, immediately
as of the date and time of termination or cancellation of the Main Lease,
whereupon Sublessee shall have no further right whatsoever, pursuant to the
Sublease or otherwise, to use or occupy the Premises, and thereupon Sublessee
shall vacate the Premises and remove from the Premises all of its machinery,
equipment, furnishings, furniture, inventory and personal property pursuant to
the terms of the Main Lease, subject to Landlord's right to have Sublessee
attorn to the Landlord pursuant to Section 14.7 of the Main Lease.


Capitalized terms which are not otherwise defined in this Sublease shall have
the meaning given such terms in the Main Lease.


3.         PREMISES


Sublessor leases to Sublessee the premises in its entirety consisting of
approximately 19,398 rentable square feet ("RSF") (the "Premises"). The Premises
comprises all of the Main Lease Premises and is a portion of the building known
as Suite 200 at 4690 Executive Drive, San Diego, CA 92121 (the "Building"), as
depicted on Exhibit B.


4.         TERM


4.1                            Term


Subject to Landlord's consent to this Sublease (including a waiver of any prior
notice or other applicable provisions), the term (the "Term") of this Sublease
shall be for a period commencing on February 1, 2013 ("Commencement Date"), and
expiring on the earlier of July 31,2014, or earlier termination in accordance
with the terms of this Sublease or the Main Lease (any such date being the
"Termination Date"). Sublessee shall reimburse Sublessor for any amounts in
excess of $750 due to Landlord as a result of the review and consent process
related to this Sublease pursuant to Section 14 of the Main Lease.


5.              RENT


5.1                            Fixed Rent.


From the date which is two (2) months from the Commencement Date (currently
estimated as April 1, 2013) and continuing through the Termination Date,
Sublessee shall pay to Sublessor, equal monthly installments, in advance, on the
first day of each month of the Term hereof (or, for the first rent payment due,
if the Commencement Date is not the first day of the month, on the day of rent
commencement in a pro rata amount for the remainder of the month) in the amount
of $1.65 per RSF per month ("Fixed Rent") (partial months shall be prorated).
The rent abatement set forth in this Sublease shall be in lieu of any other
similar provision in the Main Lease.


Fixed Rent shall be payable without notice or demand and without any deduction,
offset, or abatement, except as provided for in this Sublease, in lawful money
of the United States of America to Sublessor at the address stated herein or to
such other persons or at such other places as Sublessor may designate in
writing. If so required by Landlord, the Fixed Rent shall be paid directly to
Landlord upon Sublessee's receipt of written notice to that effect executed by
both the Landlord and the Sublessor.


Concurrent with the delivery of the executed Sublease by Sublessee to Sublessor,
Sublessee shall also deliver to Sublessor a security deposit in the amount of
one (1) month's rent as well as the first month's rent to be applied to month
three (3) of the Term.


5.2                            Other Charges


Except as provided in Section 5.3, as of the Commencement Date, Sublessee shall
be responsible for other charges under the Main Lease including but not limited
to the payment of utilities and janitorial services.


5.3                            Additional Rent.


As defined in Article 4 of the Main Lease, Sublessor will promptly pay to
Landlord the amount of Tenant's Share of Direct Expenses charged by Landlord and
attributable to Sublessor.


6.              USE


The Premises shall be used pursuant to  the Main Lease and in compliance with
all applicable laws, codes and ordinances, and Rules and Regulations attached to
the Main Lease.


7.              DEFAULT BY SUBLESSEE


Any breach of this Sublease shall be subject to the same rights and remedies
applicable to a similar breach of the Main Lease.


8.              INSURANCE


Sublessee covenants and agrees that from and after the Commencement Date of this
Sublease, Sublessee will carry and maintain, at its sole cost and expense,
primary insurance as required under the Main Lease, naming Sublessor as an
additional insured. Sublessor shall not be required to maintain any insurance.
References to insurance applicable to the Landlord shall be references to
insurance maintained by the Landlord and not Sublessor.




9.              ASSIGNMENT AND SUBLETTING


9.1                            Assignments and Subleases.


Subject to Section 14 of the Main Lease, Sublessee may not assign or sublet the
Premises or any part thereof without first obtaining the prior written consent
thereto of both Sublessor and the Landlord.


10. GENERAL


10.1   Entire Agreement.


This Sublease (and the provisions of the Main Lease incorporated by reference
herein) embodies the entire agreement between the parties hereto relative to the
subject matter hereof and supersedes all previous agreements by and between
Sublessor and Sublessee. This Sublease shall not be modified, changed or altered
in any respect except in writing signed by both parties hereto, and if required
pursuant to the Main Lease, the approval by the Landlord.


10.2                            Notice.
To the extent the Main Lease requires notice to be given by the Landlord to the
Sublessor thereunder, Sublessor shall transmit such notice to the Sublessee
within two (2) business days following receipt of such notice by the Sublessor
and the applicable notice period to the Sublessee shall be reduced by such two
(2) business day period plus the time period to transmit the notice from
Sublessor to Sublessee. Whenever under this Sublease a provision is made for
notice of any kind, such notice, to be effective upon the recipient, must comply
with the provisions of Section 29.18 of the Main Lease, as amended from time to
time. All notices to be given to Sublessee
hereunder shall be given to it at the Premises or until some other place is
designated in writing by the Sublessee. All notices to be given to Sublessor
hereunder shall be given to it at:


Attn:  Cheryl Woods
STMicroelectronics, Inc.
750 Canyon Drive, Suite 300
Coppell, TX 75019
with a copy to:




Attn:  General Counsel
STMicroelectronics, Inc.
750 Canyon Drive, Suite 300
Coppell, TX 75019


or until some other place is designated in writing by the Sublessor.




10.3                            Furniture.


As part of the consideration for Sublessee's agreement to enter into this
Sublease, Sublessor and Sublessee have agreed that Sublessor will transfer to
Sublessee certain furniture, fixtures and equipment, including but not limited
to network cabling, patch panels and racking, ("FF&E") located in the Premises
as of the Commencement Date. Such FF&E is outlined on Schedule 1 to the Bill of
Sale attached hereto as Exhibit C and Sublessor will execute and deliver the
Bill of Sale to Sublessee on or before the Commencement Date. In the event this
Agreement is terminated prior to Sublessee's  occupancy of the Main Lease
Premises, Sublessee will reconvey the FF&E to Sublessor.


10.4                            Signage.


Sublessee shall be entitled to all signage rights pursuant to the Main Lease.
All costs associated with installation, maintenance and eventual removal of said
signage shall be at Sublessee's sole cost and expense.


All costs associated with the removal of Sublessor's existing signage shall be
at Sublessor's sole cost and expense and shall be completed within thirty (30)
days after the Commencement Date.


10.5                            Restoration.


Sublessee shall not make any alterations to the Main Lease Premises without
first obtaining Landlord consent in accordance with the Main Lease. In the event
that Landlord agrees that such alterations may remain in the Main Lease Premises
at the expiration of the Term of this Sublease, Sublessor shall not require such
alterations to be removed. Sublessee shall remove any alterations that Landlord
requires be removed at the end of the Term.


10.6                            Indemnification.
Sublessor shall defend, indemnify and hold Sublessee harmless from any and all
Landlord or third party claims, demands, causes of action, losses, costs
(including, without limitation, reasonable court costs and attorneys' fees),
liabilities and damages of any kind or nature whatsoever that Sublessee may
sustain by reason of Sublessor's breach or non-fulfillment (whether by action or
inaction) at any time of any covenant or obligation under the Main Lease to be
performed by Sublessor at any time prior to the Commencement Date or under this
Sublease.


Sublessee shall defend, indemnify and hold Sublessor harmless from any and all
Landlord or third party claims, demands, causes of action, losses, costs
(including, without limitation, reasonable court costs and attorneys' fees),
liabilities and damages of any kind or nature whatsoever that Sublessor may
sustain by reason of Sublessee's breach or non-fulfillment (whether by action or
inaction) at any time of any covenant or obligation under the Main Lease or this
Sublease to be performed by Sublessee at any time on and after the Commencement
Date.


The indemnification obligation under this Section shall be conditioned upon the
indemnified party giving notice to the indemnifying party promptly after the
indemnified party receives notice of the claim, the indemnified party
cooperating with the indemnifying party, at the indemnifying party's expense,
and giving the indemnifying party control over the settlement or negotiation of
the claim. This Section 10 shall survive the expiration or termination of the
Sublease.


11.              BROKERAGE


Sublessor and Sublessee represent that other than Colliers International and
CBRE, there were no other brokers instrumental in consummating this transaction
and that no conversation or negotiations took place between Sublessor or
Sublessee and any other broker concerning this transaction. Sublessee and
Sublessor agree to indemnify, defend and hold each other harmless from any
expenses, obligations or liabilities arising from claims for leasing commissions
or similar fees by any other broker or salesperson arising out of any agreement
made by such party. Sublessor shall pay to such brokers leasing commissions in
connection with this Sublease pursuant to separate written agreements between
Sublessor and such brokers.


12.              CONDITION OF PREMISES


The Main Lease Premises shall be delivered by Sublessor to Sublessee broom clean
and free of Sublessor's personal property (other than the "FF&E" as defined
above) and otherwise in "As Is" condition with all built-in cabinets, book
shelves, appliances, and all other leasehold improvements located thereon
remaining in place.


Sublessor represents and warrants to Sublessee that Sublessor has not caused or
allowed any Hazardous Materials to be released or otherwise placed on or under
the Premises in violation of the Main Lease.


13.              LANDLORD'S CONSENT


Sublessor must obtain the consent of Landlord to any subletting pursuant to the
Main Lease. Accordingly, this Sublease shall not be effective unless, on or
before 30 days after the date hereof, Landlord signs and delivers to Sublessor
its consent to this Sublease. Sublessee specifically acknowledges and agrees to
the terms of Section 14 of the Main Lease including the waiver of damage claims
under the last paragraph of Section 14.2.


14.              GOVERNING LAW


This Agreement will in all respects be governed by and interpreted in accordance
with the laws of the State of California, without reference to its conflict of
law provisions.  The parties hereby agree that all disputes arising out of this
Agreement will be subject to the exclusive jurisdiction of and venue in the
federal and state courts located in the County of San Diego, State of
California.  Each party hereby consents to the personal and exclusive
jurisdiction and venue of these courts.


IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
duly executed this Sublease with the Exhibits attached hereto as of the date
first written above.


SUBLESSEE:


EBIOSCIENCE, INC.


By:            /s/ Anthony Ward
Name:            Anthony Ward
Title:            VP Commercial Affairs
Date:            1/1/2013


SUBLESSOR:


STMICROELECTRONICS, INC.


By:            /s/ Geoff West
Name:            Geoff West
Title:            VP Finance, CFO
Date:            1/17/2013


Landlord hereby consents to the Sublease; provided, however, such consent is
granted by Landlord only upon the terms and conditions set forth in this
Sublease and the Landlord Consent document.


KILROY REALTY, L.P.


By:            /s/ Robert Virysiak
Name:            Robert Virysiak
Title:            President and CEO
Date:            Jan 28, 2013









--------------------------------------------------------------------------------





Exhibit A
Main Lease
OFFICE LEASE KILROY REALTY
4690 EXECUTIVE DRIVE


KILROY REALTY, L.P.,
a Delaware limited partnership,
as Landlord,
and


STMICROELECTRONICS,


a Delaware corporation,


as Tenant.




KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                                                                                [STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------



TABLE OF CONTENTS
                                                   
                                                   TITLE Page


ARTICLE 1                        PREMISES, BUILDING, PROJECT, AND COMMON AREAS 4


ARTICLE 2                        LEASE TERM; OPTION TERM 5


ARTICLE 3                        BASE RENT 9


ARTICLE 4                        ADDITIONAL RENT 9


ARTICLE 5                        USE OF PREMISES 17


ARTICLE 6                        SERVICES AND UTILITIES 18


ARTICLE 7                        REPAIRS 21


ARTICLE 8                        ADDITIONS AND ALTERATIONS 22


ARTICLE 9                        COVENANT AGAINST LIENS 24


ARTICLE 10                      INSURANCE 25


ARTICLE 11                      DAMAGE AND DAMAGES 29


ARTICLE 12                      NONWAIVER 31


ARTICLE 13                      CONDEMNATION 32


ARTICLE 14                     ASSIGNMENT AND SUBLETTING 32


ARTICLE 15                     SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF
TRADE FIXTURES 37


ARTICLE 16                     HOLDING OVER 38


ARTICLE 17                      ESTOPPEL CERTIFICATES 38


ARTICLE 18                      SUB ORDINATION 39


ARTICLE 19                      DEFAULTS; REMEDIES 39


ARTICLE 20                      COVENANT OF QUIET ENJOYMENT 42


ARTICLE 21                      SECURITY DEPOSIT 43


ARTICLE 22                      TELECOMMUNICATIONS EQUIPMENT 43


ARTICLE 23                      SIGNS 44


KILROY REALTY
571981.06/WLA
K4064-066/6-8-04/pjr/pjr
(i)
4690 Executive Drive
[STMicroelectronics, Inc.]



--------------------------------------------------------------------------------





ARTICLE 24                       COMPLIANCE WITH LAW 46


ARTICLE 25                       LATE CHARGES 47


ARTICLE 26                       LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY
TENANT 47


ARTICLE 27                       ENTRY BY LANDLORD 48


ARTICLE 28                       TENANT PARKING 49


ARTICLE 29                       MISCELLANEOUS PROVISIONS 49








KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                                                                                [STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------

INDEX
 
       Title Page


Accountant 16
Additional Notice 21
Additional Rent 9
Alterations 22
Applicable Laws 46
Award 8
Bank Prime Loan 47
Base Building 23
Base Rent 9
BOMA 5
Brokers 54
B S/B S Exception 21
Building Hours 18
Building Monument Sign 44
Building Structure 21
Building Systems 21
CC&Rs 17
Common Areas 5
Comparable Area 7
Comparable Buildings 7
Comparable Deals 6
Comparable Term 7
Control 37
Cosmetic Alterations 22
Damage Termination Date 30
Damage Termination Notice 30
Direct Expenses 9
Eligibility Period 21
Environmental Laws 56
Estimate 15
Estimate Statement 15
Estimated Direct Expenses 15
Excess 14
Exercise Notice 7
Expense Year 10
Force Majeure 52
Hazardous Material(s) 56
Head-Stone Sign 45
Holidays 18
HVAC 18
Indemnification Requirements 56
Initial Notice 21
Interest Rate 47
Landlord 1






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                                                                                  [STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





Page(s)


Landlord Default 21
Landlord Parties 25
Landlord Repair Notice 29
Landlord Response Date 7
Landlord Response Notice 7
Landlord's Market Rent Calculation 7
Lease 1
Lease Commencement Date 5
Lease Expiration Date 5
Lease Term 5
Lease Year 5
Lines 55
Mail 52
Market Rent 6
Neutral Arbitrator 8
Nondisturbance Agreement 39
Notices 52
Objectionable Name 45
Operating Expenses 10
Option Rent 6
Option Term 5
Option Term TI Allowance 7
Original Improvements 27
Original Tenant 5
Outside Agreement Date 8
Permitted Transferee 37
Premises 4
Proposition 13 13
Refurbishment Alterations 1
Renovations 55
Rent Concessions 6
Rent 9
Review Period 16
Sign Specifications 45
Statement 14
Subject Space 33
Summary 1
Tax Expenses 13
Telecommunications Equipment 43
Tenant 1
Tenant Parties 25
Tenant Work Letter 4
Tenant's Market Rent Calculation 7
Tenant's Share 14
Tenant's Signage 44








KILROY REALTY
57198106/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  (iv)[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





Page(s)


Transfer 36
Transfer Notice 32
Transfer Premium 34
Transferee 32
Transfers 32
 
 


KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  (v)[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------

4690 EXECUTIVE DRIVE
      OFFICE LEASE
This Office Lease (the "Lease"), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the "Summary"), below, is made by and
between KILROY REALTY, L.P., a Delaware  limited partnership("Landlord"),and
STMICROELECTRONICS, INC., a Delaware corporation ("Tenant").
 
SUMMARY OF BASIC LEASE INFORMATION


TERMS OF LEASE                                                DESCRIPTION

 
1.          Date:                                                                          June
4, 2004.


2.          Premises:


2.1          Building:                                                   
 
That  certain  two (2)-story  building (the "Building") located at 4690
Executive Drive, San Diego, California 92121, which Building contains 50,929
rentable square feet of space.


2.2          Premises:
 
25,464   rentable   square   feet   of   space comprising all of the second
(2nd) floor of the Building and commonly known as Suite 200, as further set
forth in Exhibit A to the Office Lease. The Building is part of a
single-building office project known as "4690 Executive Drive," as further set
forth in Section 1.1.2 of this Lease.

2.3          Project:
3.          Lease Term (Article 2):


3.1          Length of Term:
 
Approximately  five  (5)  years  and  no  (0) months.
 
3.2          Lease Commencement Date:
 
July 19, 2004.


3.3          Lease Expiration Date:
 
July 31, 2009.


3.4          Option Term:
                   One (1) five (5)-year option to renew, as more particularly
set forth in Section 2.2 of this Lease.


 


57I981.06/WLA
K4064-066/6-8-04/pjr/pjr
KILROY REALTY
  4690 Executive Drive
[STMicroelectronics, Inc.]



--------------------------------------------------------------------------------

      4.              Base rent (Article 3):
                                                                                                                                              Monthly
                                                                                                
Monthly                            Rental Rate
       
                                             Annual                            
Installment                         per Rentable
        Lease Year                        Base Rent                        of
Base Rent                        Square Foot


* The initial Annual Base Rent (and Monthly Installment of Base Rent) was
calculated by multiplying  the initial Monthly Rental Rate per Rentable Square
Foot by the number of  rentable square feet of space in the Premises.  In all
subsequent Lease Years, the calculation of Annual Base Rent (and Monthly
Installment of Base Rent) reflects an annual increase of 3.25%.  Notwithstanding
the calculations identified above, in each instance the resulting Monthly
Installment of Base Rent was rounded up or down, as applicable, to the nearest
twenty-five cents ($0.25), and the Annual Base Rent is, therefore, an amount
equal to exactly twelve (12) times such rounded Monthly Installment of Base Rent
amount.

 
      5.              Intentionally Omitted
             (Article 4):
 
      6.              Tenant's Share 50.00%      
      (Article 4):


      7.                     Permitted Use

(Article 5): Provided any such use is legally permissible, Tenant shall use
Premises solely for (i) general office use, (ii) engineering office use, (iii)
research and development/testing laboratory use, and (iv) uses incidental
thereto to the extent the same comply with applicable laws and zoning and are
consistent with the character of the Project as a first-class office building
Project.



      8.                  Security Deposit

(Article 21): None



      9.                     Parking Pass Ratio

(Article 28): Three (3) unreserved parking passes for every 1,000 rentable
square feet of the Premises.


--------------------------------------------------------------------------------



10.          Address of Tenant
(Section 29.18):
 
STMicroelectronics, Inc.
4690 Executive Drive, Suite 200 San Diego, California 92121 Attention: Aldo
Cometti
(Prior to and after Lease Commencement Date) with a copy to:
STMicroelectronics, Inc.
1310 Electronics Drive, MS 2346 Carrollton, Texas 75006
Attention: General Counsel


11.          Address of Landlord
(Section 29.18):
 
See Section 29.18 of the Lease.
 


12.          Broker
(Section 29.24):


The Staubach Company
11988 El Camino Real, Suite 150 San Diego, California 92130
Attention: Mr. John Jarvis



13.          Refurbishment Allowance
(Exhibit B):


$509,280.00  (which  amount was  calculated based upon $20.00 per Rentable
Square Foot for each of the 25,464 Rentable Square Feet of space in the
Premises).



57I981.06/WLA
K4064-066/6-8-04/pjr/pjr-3-


 
KILROY REALTY
  4690 Executive Drive
[STMicroelectronics, Inc.]



--------------------------------------------------------------------------------

ARTICLE 1
 
PREMISES, BUILDING, PROJECT, AND COMMON AREAS


1.1          Premises, Building, Project and Common Areas.


1.1.1            The Premises.   Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the premises set forth in Section 2.2 of the Summary
(the "Premises"). The outline of the Premises is set forth in Exhibit A attached
hereto and each floor or floors of the Premises has the number of rentable
square feet as set forth in Section 2.2 of the Summary. The parties hereto agree
that the lease of the Premises is upon and subject to the terms, covenants and
conditions (the "TCCs") herein set forth, and Tenant covenants as a material
part of the consideration for this Lease to keep and perform each and all of
such TCCs by it to be kept and performed and that this Lease is made upon the
condition of such performance.  The parties hereto hereby acknowledge that the
purpose of Exhibit A is to show the approximate location of the Premises in the
"Building," as that term is defined in Section 1.1.2, below, only, and such
Exhibit is not meant to constitute an agreement, representation or warranty as
to the construction of the Premises, the precise area thereof or the specific
location of the "Common Areas," as that term is defined in Section 1.1.3, below,
or the elements thereof or of the accessways to the Premises or the "Project,"
as that term is defined in Section 1.1.2, below. Landlord and Tenant acknowledge
that Tenant has been occupying the Premises pursuant to that certain lease (the
"Prior Lease") dated as of April 27, 1998, by and between University Center LLC,
a California limited   liability   company,   predecessor-in-interest   to  
Landlord,   and   SGS-Thomson Microelectronics, Inc., a Delaware corporation,
predecessor-in-interest to Tenant (as such Prior Lease was amended by that
certain "First Amendment to Lease" dated June 16, 1999 and that certain "Second
Amendment to Lease" dated July 23, 1999, the "Prior Lease Agreement"), and
therefore except as specifically set forth in this Lease and in the Tenant Work
Letter attached hereto as Exhibit B (the "Tenant Work Letter"), Tenant shall
continue to accept the Premises in its presently existing, "as is" condition,
and Landlord shall not be obligated to provide or pay for any improvement work
or services related to the improvement of the Premises. Tenant also acknowledges
that neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Building or the Project or
with respect to the suitability of any of the foregoing for the conduct of
Tenant's business, except as specifically set forth in this Lease and the Tenant
Work Letter.
1.1.2          The Building and The Project.  The Premises are a part of the
building set forth in Section 2.1 of the Summary (the "Building"). The Building
constitutes the primary element of that certain single-building office project
known as "4690 Executive Drive." The term "Project," as used in this Lease,
shall mean (i) the Building and the Common Areas, and
(ii) the land (which is improved with landscaping, parking facilities and other
improvements) upon which the Building and the Common Areas are located.
1.1.3          Common Areas.   Tenant shall have the non-exclusive right to use
in common with Landlord and any other tenants in the Project (if any), and
subject to the rules and regulations referred to in Article 5 of this Lease,
those portions of the Project which are provided, from time to time, for use in
common by Landlord, Tenant and any other tenants of the Project (such areas,
together with such other portions of the Project designated by Landlord, in






KILROY REALTY
57I981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                    -4-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





its discretion, including certain areas designated for the exclusive use of
certain tenants, or to be shared by Landlord and certain tenants, are
collectively referred to herein as the "Common Areas"). The manner in which the
Common Areas are maintained and operated shall be at the sole discretion of
Landlord and the use thereof shall be subject to such rules, regulations and
restrictions as Landlord may make from time to time, provided that such rules,
regulations and restrictions do not unreasonably and materially interfere with
the rights granted to Tenant under this Lease and the permitted use granted
under Section 5.1, below. Landlord reserves the right to close temporarily, make
alterations or additions to, or change the location of elements of the Common
Areas; provided that no such changes shall be permitted which materially reduce
Tenant's rights or access hereunder.   Except when and where Tenant's right of
access is specifically excluded in this Lease, Tenant shall have the right of
access to the Premises, the Building, and the Project parking facility
twenty-four (24) hours per day, seven (7) days per week during the "Lease Term,"
as that term is defined in Section 2.1, below.
1.2          Stipulation of Rentable Square Feet of Premises and Building.  For
purposes of this Lease, "rentable square feet" of the Premises shall be deemed
as set forth in Section 2.2 of the Summary and the rentable square feet of the
Building shall be deemed as set forth in Section 2.1 of the Summary.  Landlord
and Tenant hereby acknowledge and agree that such determination was calculated
pursuant to Standard Method of Measuring Floor Area in Office Building, ANSI
Z65.1 - 1996 ("BOMA").
 
ARTICLE 2
 
LEASE TERM; OPTION TERM
2.1          Initial Lease Term. The TCCs and provisions of this Lease shall be
effective as of the date of this Lease.  The term of this Lease (the "Lease
Term") shall be as set forth in Section 3.1 of the Summary, shall commence on
the date set forth in Section 3.2 of the Summary (the "Lease Commencement
Date"), and shall terminate on the date set forth in Section 3.3 of the Summary
(the "Lease Expiration Date") unless this Lease is sooner terminated as
hereinafter provided.   For purposes of this Lease, the term "Lease Year" shall
mean each consecutive twelve (12) month period during the Lease Term; provided,
however, that (i) the first Lease Year shall commence on the Lease Commencement
Date and end on the last day of the calendar month in which the first
anniversary of such Lease Commencement Date occurs (i.e., July 19, 2004 through
July 31, 2005), and the second and each succeeding Lease Year shall commence on
the first day of the next calendar month (i.e., from August 1 to following
July); and further provided that the last Lease Year shall end on the Lease
Expiration Date.  At any time during the Lease Term, Landlord may deliver to
Tenant a notice in the form as set forth in Exhibit C, attached hereto, as a
confirmation only of the information set forth therein, which Tenant shall
execute and return to Landlord within five (5) days of receipt thereof.


2.2          Option Term.


2.2.1          Option Right. Landlord hereby grants the Tenant originally named
in this
Lease (the "Original Tenant") and any "Permitted Transferee," as that term is
set forth in Section 14.8 of this Lease, one (1) option to extend the Lease Term
for the entire Premises by a period of five (5) years (the "Option Term"). Such
option shall be exercisable only by Notice






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -5-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





delivered by Tenant to Landlord as provided below, provided that, as of the date
of delivery of such Notice, (i) Tenant is not then in economic or material
non-economic default under this Lease (beyond any applicable notice and cure
periods), (ii) Tenant has not been in economic or material non-economic default
under this Lease (beyond any applicable notice and cure periods) more than once
during the prior twelve(12) month period, and (iii) Tenant has not been in
economic or material non-economic default under this Lease (beyond any
applicable notice and cure periods) more than three (3) times during the Lease
Term. Upon the proper exercise of such option to extend, and provided that, as
of the end of the Lease Term, (A) Tenant is not in economic or material
non-economic default under this Lease (beyond any applicable notice and cure
periods), (B) Tenant has not been in economic or material non-economic default
under this Lease (beyond any applicable notice and cure periods) more than once
during the prior twelve(12) month period, and (C) Tenant has not been in
economic or material non-economic default under this Lease (beyond any
applicable notice and cure periods) more than three (3) times during the Lease
Term, then the Lease Term, as it applies to the entire Premises, shall be
extended for a period of five (5) years.  The rights contained in this Section
2.2 shall only be exercised by the Original Tenant or its Permitted Transferee
(and not any other assignee, sublessee or other transferee of the Original
Tenant's interest in this Lease) if Original Tenant and/or its Permitted
Transferee is in occupancy of no less than fifty percent (50%) of the Premises.
2.2.2 Option Rent.  The Rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to ninety-five percent (95%) of the Market Rent as
set forth below.   For purposes of this Lease, the term "Market Rent" shall mean
rent (including additional rent and considering any "base year" or "expense
stop" applicable thereto), including all escalations, at which tenants, as of
the commencement of the applicable term are, pursuant to transactions completed
within the twenty-four (24) months prior to the first day of the Option Term,
leasing non-sublease, non-encumbered, non-synthetic, non-equity space (unless
such space was leased pursuant to a definition of "fair market" comparable to
the definition of Market Rent) comparable in size, location and quality to the
Premises for a "Comparable Term," as that term is defined in this Section 2.2.2
(the "Comparable Deals"), which comparable space is located in the "Comparable
Buildings," as that term is defined in this Section 2.2.2, giving appropriate
consideration to the annual rental rates per rentable square foot (adjusting the
base rent component of such rate to reflect a net value after accounting for
whether or not utility expenses are directly paid by the tenant such as Tenant's
direct utility payments provided for in Section 6.1 of this Lease), the standard
of measurement by which the rentable square footage is measured, the ratio of
rentable square feet to usable square feet, and taking into consideration only,
and granting only, the following concessions (provided that the rent payable in
Comparable Deals in which the terms of such Comparable Deals are determined by
use of a discounted fair market rate formula shall be equitably increased in
order that such Comparable Deals will not reflect a discounted rate)
(collectively,  the "Rent  Concessions"): (a) rental  abatement concessions or
build-out periods, if any, being granted such tenants in connection with such
comparable spaces; (b) tenant improvements or allowances provided or to be
provided for such comparable space, taking into account the value of the
existing improvements in the Premises to the extent paid for with the Tenant
Improvement Allowance (such value to be based upon the age, quality and layout
of the improvements and the extent to which the same could be utilized by
general office users as contrasted with this specific Tenant), (c) Proposition
13 protection, if any, being granted such tenants, and (d) all other monetary
concessions, if any, being granted




KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -6-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





such tenants in connection with such comparable space; provided, however, that
notwithstanding anything to the contrary herein, no consideration shall be given
to the fact that Landlord is or is not required to pay a real estate brokerage
commission in connection with the applicable term or the fact that the
Comparable Deals do or do not involve the payment of real estate brokerage
commissions. The term "Comparable Term" shall refer to the length of the lease
term, without consideration of options to extend such term, for the space in
question.   In addition, the determination of the Market Rent shall include a
determination as to whether, and if so to what extent, Tenant must provide
Landlord with financial security, such as a letter of credit or guaranty, for
Tenant's rent obligations during any Option Term.  Such determination shall be
made by reviewing the extent of financial security then generally being imposed
in Comparable Transactions upon tenants of comparable financial condition and
credit history to the then existing financial condition and credit history of
Tenant (with appropriate adjustments to account for differences in the
then-existing financial condition of Tenant and such other tenants)  If in
determining the Market Rent, Tenant is entitled to a tenant improvement or
comparable allowance for the improvement of the Premises (the "Option Term TI
Allowance"), Landlord may, at Landlord's sole option, elect any or a portion of
the following: (A) to grant some or all of the Option Term TI Allowance to
Tenant in the form as described above (i.e., as an improvement allowance),
and/or (B) to reduce the rental rate component of the Market Rent to be an
effective rental rate which takes into consideration that Tenant will not
receive the total dollar value of such excess Option Term TI Allowance (in which
case the Option Term TI Allowance evidenced in the effective rental rate shall
not be granted to Tenant).  The term "Comparable Buildings" shall mean the
Building and other first-class office buildings which are comparable to the
Building in terms of age (based upon the date of completion of construction or
major renovation as to the building containing the portion of the Premises in
question), quality of construction, level of services and amenities (including
the type (e.g., surface, covered, subterranean) and amount of parking), size and
appearance, and are located in the UTC (i.e., the area from two (2) blocks to
the North of La Jolla Village Drive to two (2) blocks to the South of La Jolla
Village Drive between the 1-5 and 1-805 freeways) and Del Mar areas of San
Diego, California (the ("Comparable Area").
2.2.3 Exercise of Option.  The option contained in this Section 2.2 shall be
exercised by Tenant, if at all, only in the manner set forth in this Section
2.2.3.  Tenant shall deliver notice (the "Exercise Notice") to Landlord not more
than fifteen (15) months nor less than twelve (12) months prior to the
expiration of the initial Lease Term, stating that Tenant is exercising its
option. Concurrently with such Exercise Notice, Tenant shall deliver to Landlord
Tenant's calculation of the Market Rent (the "Tenant's Market Rent
Calculation"). Landlord shall deliver notice (the "Landlord Response Notice") to
Tenant on or before the date which is nine (9) months prior to the expiration of
the initial Lease Term (the "Landlord Response Date"), stating that (A) Landlord
is accepting Tenant's Market Rent Calculation as the Market Rent, or (B)
rejecting Tenant's Market Rent Calculation and setting forth Landlord's
calculation of the Market Rent (the "Landlord's Market Rent Calculation").
Within ten (10) business days of its receipt of the Landlord Response Notice,
Tenant may, at its option, accept the Market Rent contained in the Landlord's
Market Rent Calculation.  If Tenant does not affirmatively accept or Tenant
rejects the Market Rent specified in the Landlord's Market Rent Calculation, the
parties shall follow the procedure, and the Market Rent shall be determined as
set forth in
Section 2.2.4.








KILROY REALTY
57198
I.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -7-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





2.2.4 Determination of Market Rent.   In the event Tenant objects or is deemed
to have objected to Landlord's Market Rent Calculation, Landlord and Tenant
shall attempt to agree upon the Market Rent using reasonable good-faith efforts.
 If Landlord and Tenant fail to reach agreement within sixty (60) days following
Tenant's objection or deemed objection to the Landlord's Market Rent Calculation
(the "Outside Agreement Date"), then in connection with the Option Rent,
Landlord's Market Rent Calculation and Tenant's Market Rent Calculation, each as
previously delivered to the other party, shall be submitted to the arbitrators
pursuant to the TCCs of this Section 2.2.4.  The submittals shall be made
concurrently with the selection of the arbitrator pursuant to this Section 2.2.4
and shall be submitted to arbitration in accordance with Section 2.2.4.1 through
2.2.4.7 of this Lease, but subject to the conditions, when appropriate, of
Section 2.2.2.


2.2.4.1 Landlord and Tenant mutually and reasonably select one arbitrator
("Neutral Arbitrator") who shall by profession be a real estate broker,
appraiser or attorney who shall have been active over the five (5) year period
ending on the date of such appointment in the leasing (or appraisal, as the case
may be) of first-class office properties in the Comparable Area.   The
determination of the arbitrators shall be limited solely to the issue of whether
Landlord's Market Rent Calculation or Tenant's Market Rent Calculation is the
closest to the actual Market Rent as determined by the Neutral Arbitrator,
taking into account the requirements of Section 2.2.2 of this Lease.  Such
Neutral Arbitrator shall be appointed within fifteen (15) days after the Outside
Agreement Date.   Neither the Landlord or Tenant or either party's Advocate
Arbitrator may, directly or indirectly, consult with the Neutral Arbitrator
prior to subsequent to his or her appearance. The Neutral Arbitrator shall be
retained via an engagement letter jointly prepared by Landlord's counsel and
Tenant's counsel.


2.2.4.2 The Neutral Arbitrator shall, within thirty (30) days of his/her
appointment, reach a decision as to Market Rent and determine whether the
Landlord's Market Rent Calculation or Tenant's Market Rent Calculation, as
submitted pursuant to Section 2.2.4.1 and Section 2.2.3 of this Lease, is
closest to Market Rent as determined by such Neutral Arbitrator and
simultaneously publish a ruling ("Award") indicating whether Landlord's Market
Rent Calculation or Tenant's Market Rent Calculation is closest to the Market
Rent as so determined by the Neutral Arbitrator.   Following notification of the
Award, the Landlord's Market Rent Calculation or the Tenant's Market Rent
Calculation, whichever is selected by the Neutral Arbitrator as being closest to
Market Rent shall become the then applicable Market Rent (and the Option Rent
shall be established as ninety-five percent (95%) of such Market Rent (with
applicable escalations)).


2.2.4.3 The Award issued by the Neutral Arbitrator shall be binding upon
Landlord and Tenant.


2.2.4.4 If Landlord and Tenant fail to reasonably and mutually select the
Neutral Arbitrator within fifteen (15) days after the Outside Agreement Date,
either party may petition the presiding judge of the Superior Court of San Diego
County to appoint such Advocate Arbitrator subject to the criteria in Section
2.2.4.1 of this Lease, or if he or she refuses to act, either party may petition
any judge having jurisdiction over the parties to appoint such Advocate
Arbitrator.










KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                    -8-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





2.2.4.5 The cost of arbitration shall be paid by Landlord and Tenant
equally.
 
ARTICLE 3 BASE RENT
Tenant shall pay, without prior notice or demand, to Landlord or Landlord's
agent at the management office of the Project, or, at Landlord's option, at such
other place as Landlord may from time to time designate in writing, by a check
for currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, base rent ("Base Rent") as set
forth in Section 4 of the Summary, payable in equal monthly installments as set
forth in Section 4 of the Summary in advance on or before the first day of each
and every calendar month during the Lease Term, which payment shall be, except
as expressly provided in this Lease to the contrary, without any setoff or
deduction whatsoever. The Base Rent for the first full month of the Lease Term
which occurs after the expiration of any free rent period shall be paid at the
time of Tenant's execution of this Lease. If any Rent payment date (including
the Lease Commencement Date) falls on a day of the month other than the first
day of such month or if any payment of Rent is for a period which is shorter
than one month, the Rent for any such fractional month shall accrue on a daily
basis during such fractional month and shall total an amount equal to the
product of (i) a fraction, the numerator of which is the number of days in such
fractional month and the denominator of which is the actual number of days
occurring in such calendar month, and (ii) the then-applicable Monthly
Installment of Base Rent.  All other payments or adjustments required to be made
under the TCCs of this Lease that require proration on a time basis shall be
prorated on the same basis.
 
ARTICLE 4
 
ADDITIONAL RENT
4.1          General Terms. In addition to paying the Base Rent specified in
Article 3 of this Lease, Tenant shall pay "Tenant's Share" of the annual "Direct
Expenses," as those terms are defined in Sections 4.2.6 and 4.2.2, respectively,
of this Lease.   Such payments by Tenant, together with any and all other
amounts payable by Tenant to Landlord pursuant to the TCCs of this Lease, are
hereinafter collectively referred to as the "Additional Rent," and the Base Rent
and the Additional Rent are herein collectively referred to as "Rent." All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.
4.2          Definitions of Key Terms Relating to Additional Rent.   As used in
this Article 4, the following terms shall have the meanings hereinafter set
forth:


4.2.1          Intentionally Omitted.


4.2.2 "Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."








KILROY REALTY
57I981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -9-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





4.2.3          "Expense Year" shall mean each calendar year in which any portion
of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.
4.2.4 "Operating Expenses" shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the management, maintenance, security, repair,
replacement, restoration or operation of the Project, or any portion thereof.
Without limiting the generality of the foregoing, Operating Expenses shall
specifically include any and all of the following: (i) the cost of supplying all
utilities, the cost of operating, repairing, maintaining, and renovating the
utility, telephone,  mechanical,  sanitary,  storm drainage,  and  elevator
systems,  and the cost  of maintenance and service contracts in connection
therewith; (ii) the cost of licenses, certificates, permits and inspections and
the cost of contesting any governmental enactments which may affect Operating
Expenses, and the costs incurred in connection with a governmentally mandated
transportation system management program or similar program; (iii) the cost of
all insurance carried by Landlord in connection with the Project; (iv) the cost
of landscaping, relamping, and all supplies, tools, equipment and materials used
in the operation, repair and maintenance of the Project, or any portion thereof;
(v) costs incurred in connection with the parking areas servicing the Project;
(vi) fees and other costs, including a management fee (which management fee
shall equal three and one-half percent (31/2%) of the Base Rent due under this
Lease), consulting fees, legal fees and accounting fees, of all contractors and
consultants in connection with the management, operation, maintenance and repair
of the Project; (vii) payments under any equipment rental agreements and the
fair rental value of any management office space; (viii) wages, salaries and
other compensation and benefits, including taxes levied thereon, of all persons
(other than persons generally considered to be higher in rank than the position
of Regional Asset Manager) engaged in the operation, maintenance and security of
the Project; (ix) costs under any instrument pertaining to the sharing of costs
by the Project; (x) operation, repair, maintenance and replacement of all
systems and equipment and components thereof of the Building; (xi) the cost of
janitorial, alarm, security and other services, replacement of wall and floor
coverings, ceiling tiles and fixtures in common areas, maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing; (xii)
amortization (including interest on the unamortized cost) of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Project, or any portion thereof, to the extent of
cost savings reasonably anticipated by Landlord at the time of such expenditure
to be incurred in connection therewith; (xiii) the cost of capital  improvements
 or other costs  incurred in connection with the Project (A) which are intended
to effect economies in the operation or maintenance of the Project, or any
portion thereof, (B) that are required to comply with present or  anticipated
 conservation  programs, (C) which  are  replacements  or  modifications  of
nonstructural items located in the Common Areas required to keep the Common
Areas in good order or condition, or (D) that are required under any
governmental law or regulation by a federal, state or local governmental agency,
except for capital repairs, replacements or other improvements to remedy a
condition existing prior to the Lease Commencement Date which an applicable
governmental authority, if it had knowledge of such condition prior to the Lease
Commencement Date, would have then required to be remedied pursuant to
then-current




KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -10-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





governmental laws or regulations in their form existing as of the Lease
Commencement Date and pursuant to the then-current interpretation of such
governmental laws or regulations by the applicable governmental authority as of
the Lease Commencement Date; provided, however, that any capital expenditure
shall be shall be amortized with interest at the "Interest Rate," as that term
is set forth in Article 25 of this Lease, over the shorter of (1) seven (7)
years, or (2) its useful life as Landlord shall reasonably determine in
accordance with sound real estate management and accounting principles; (xiv)
costs, fees, charges or assessments imposed by, or resulting from any mandate
imposed on Landlord by, any federal, state or local government for fire and
police protection, trash removal, community services, or other .services which
do not constitute "Tax Expenses" as that term is defined in Section 4.2.5,
below; and (xv) payments under  any  easement,  license,  operating  agreement,
 declaration,  restrictive  covenant,  or instrument pertaining to the sharing
of costs by the Building. Notwithstanding the foregoing, for purposes of this
Lease, Operating Expenses shall not, however, include:


(a)          costs, including marketing costs, legal fees, space planners' fees,
advertising and promotional expenses, and brokerage fees incurred in connection
with the original construction or development, or original or future leasing of
the Project, and costs, including permit, license and inspection costs, incurred
with respect to the installation of tenant improvements made for new tenants
initially occupying space in the Project after the Lease Commencement Date or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for tenants or other occupants of the Project
(excluding, however, such costs relating to any common areas of the Project or
parking facilities);


(b)          except  as  set  forth  in  items (xii), (xiii),  and  (xiv)
 above, depreciation, interest and principal payments on mortgages and other
debt costs, if any, penalties and interest;


(c)          costs for which the Landlord is reimbursed by any tenant or
occupant of the Project or by insurance by its carrier or any tenant's carrier
or by anyone else, and electric power costs for which any tenant directly
contracts with the local public service company;


(d)          any bad debt loss, rent loss, or reserves for bad debts or rent
loss;


(e)          costs  associated  with  the  operation  of the  business  of the
partnership or entity which constitutes the Landlord, as the same are
distinguished from the costs of operation of the Project (which shall
specifically include, but not be limited to, accounting costs associated with
the operation of the Project).  Costs associated with the operation of the
business of the partnership or entity which constitutes the Landlord include
costs of partnership accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of the Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of the Landlord's interest in the Project, and costs incurred in connection
with any disputes between Landlord and its employees, between Landlord and
Project management, or between Landlord and other tenants or occupants, and
Landlord's general corporate overhead and general and administrative expenses;




KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                                                                                [STMicroeleetronics,
Inc.]

--------------------------------------------------------------------------------

(f)          the wages and benefits of any employee who does not
devotesubstantially all of his or her employed time to the Project unless such
wages and benefits are prorated to reflect time spent on operating and managing
the Project vis-a-vis time spent on matters unrelated to operating and managing
the Project; provided, that in no event shall Operating Expenses for purposes of
this Lease include wages and/or benefits attributable to personnel above the
level of Project manager;


(g)          amount paid as ground rental for the Project by the Landlord;


(h)          overhead  and  profit  increment paid  to  the  Landlord  or to
subsidiaries or affiliates of the Landlord for services in the Project to the
extent the same exceeds the costs of such services rendered by qualified,
first-class unaffiliated third parties on a competitive basis;
(i)          any compensation paid to clerks, attendants or other persons in
commercial concessions operated by the Landlord, provided that any compensation
paid to any concierge at the Project shall be includable as an Operating
Expense;


(j)          rentals  and  other  related  expenses  incurred  in  leasing  air
conditioning systems, elevators or other equipment which if purchased the cost
of which would be excluded from Operating Expenses as a capital cost, except
equipment not affixed to the Project which is used in providing janitorial or
similar services and, further excepting from this exclusion such equipment
rented or leased to remedy or ameliorate an emergency condition in the Project ;


(k)          all items and services for which Tenant or any other tenant in the
Project reimburses Landlord or which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement;


(1)          costs, other than those incurred in ordinary maintenance and
repair, for sculpture, paintings, fountains or other objects of art;


(m)          any costs expressly excluded from Operating Expenses elsewherein
this Lease;


(n)          rent  for  any  office  space  occupied  by  Project  management
personnel to the extent the size or rental rate of such office space exceeds the
size or fair market rental value of office space occupied by management
personnel of the Comparable Buildings in the vicinity of the Building, with
adjustment where appropriate for the size of the applicable project;


(o)          costs arising from the gross negligence or willful misconduct of
Landlord or its agents, employees, vendors, contractors, or providers of
materials or services;


and


(p)          costs incurred to comply with laws relating to the removal of
hazardous material (as defined under applicable law) which was in existence in
the Building or on the Project prior to the Lease Commencement Date, and was of
such a nature that a federal,






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -12-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





State or municipal governmental authority, if it had then had knowledge of the
presence of such hazardous material, in the state, and under the conditions that
it then existed in the Building or on the Project, would have then required the
removal of such hazardous material or other remedial or containment action with
respect thereto; and costs incurred to remove, remedy, contain, or treat
hazardous material, which hazardous material is brought into the Building or
onto the Project after the date hereof by Landlord or any other tenant of the
Project and is of such a nature, at that time, that a federal, State or
municipal governmental authority, if it had then had knowledge of the presence
of such hazardous material, in the state, and under the conditions, that it then
exists in the Building or on the Project, would have then required the removal
of such hazardous material or other remedial or containment action with respect
thereto.
If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant.


4.2.5 Taxes.


4.2.5.1 "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.


4.2.5.2 Tax Expenses shall include, without limitation: (i) Any tax on the
 rent, right to rent or other income from the Project, or any portion thereof;
or as against the business of leasing the Project, or any portion thereof; (ii)
Any assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project's contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the
 
KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -13-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------

Premises or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; and (iv) Any assessment, tax, fee, levy or charge, upon
this transaction or any document to which Tenant is a party, creating or
transferring an interest or an estate in the Premises.


4.2.5.3 Any costs and expenses (including, without limitation, reasonable
attorneys' fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid.  Except as set forth in Section 4.2.5.4, below, refunds of Tax Expenses
shall be credited against Tax Expenses and refunded to Tenant regardless of when
received, based on the Expense Year to which the refund is applicable, provided
that in no event shall the amount to be refunded to Tenant for any such Expense
Year exceed the total amount paid by Tenant as Additional Rent under this
Article 4 for such Expense Year.  If Tax Expenses for any period during the
Lease Term or any extension thereof are increased after payment thereof for any
reason, including, without limitation, error or reassessment by applicable
governmental or municipal authorities, Tenant shall pay Landlord upon demand
Tenant's Share of any such increased Tax. Expenses included by Landlord as
Building Tax Expenses pursuant to the TCCs of this Lease.  Notwithstanding
anything to the contrary contained in this Section 4.2.8 (except as set forth in
Section 4.2.8.1, above), there shall be excluded from Tax Expenses (i) all
excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord's general or net income (as
opposed to rents, receipts or income attributable to operations at the Project),
(ii) any items included as Operating Expenses, and (iii) any items paid by
Tenant under Section 4.5 of this Lease.


4.2.6  "Tenant's Share" shall mean the percentage set forth in Section 6 of the
Summary.


4.3          Intentionally Omitted.


4.4          Calculation and Payment of Additional Rent. Tenant shall pay to
Landlord, in the manner set forth in Section 4.4.1, below, and as Additional
Rent, an amount equal to the excess (the "Excess").
4.4.1          Statement of Actual Building Direct Expenses  and Payment by
Tenant. Landlord shall give to Tenant following the end of each Expense Year, a
statement (the "Statement") which shall state in general major categories the
Building Direct Expenses incurred or accrued for such preceding Expense Year,
and which shall indicate the amount of Tenant's Share of Direct Expenses.  
Landlord shall use commercially reasonable efforts to deliver such Statement to
Tenant on or before May 1 following the end of the Expense Year to which such
Statement relates. Upon receipt of the Statement for each Expense Year
commencing or ending during the Lease Term, Tenant shall pay, within thirty (30)
days after receipt of the Statement, the full amount of Tenant's Share of Direct
Expenses for such Expense Year, less the amounts, if any, paid during such
Expense Year as "Estimated Direct Expenses," as that term is defined in Section
4.4.2, below, and if Tenant paid more as Estimated Direct Expenses than the
actual Tenant's Share of Direct Expenses (an "Excess"), Tenant shall receive a






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -14-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





credit in the amount of such Excess against Rent next due under this Lease.  The
failure of Landlord to timely furnish the Statement for any Expense Year shall
not prejudice Landlord or Tenant from enforcing its rights under this Article 4.
 Even though the Lease Term has expired and Tenant has vacated the Premises,
when the final determination is made of Tenant's Share of Direct Expenses for
the Expense Year in which this Lease terminates, if Tenant's Share of Direct
Expenses is greater than the amount of Estimated Direct Expenses previously paid
by Tenant to Landlord, Tenant shall, within thirty (30) days after receipt of
the Statement, pay to Landlord such amount, and if Tenant paid more as Estimated
Direct Expenses than the actual Tenant's Share of Direct Expenses (again, an
Excess), Landlord shall, within thirty (30) days, deliver a check payable to
Tenant in the amount of such Excess. The provisions of this Section 4.4.1 shall
survive  the expiration or earlier termination of the Lease Term.
Notwithstanding the immediately preceding sentence, Tenant shall not be
responsible for Tenant's Share of any Building Direct Expenses attributable to
any Expense Year which are first billed to Tenant more than two (2) calendar
years after the Lease Expiration Date, provided that in any event Tenant shall
be responsible for Tenant's Share of Direct Expenses levied by any governmental
authority or by any public utility companies at any time following the Lease
Expiration Date which are attributable to any Expense Year.
4.4.2 Statement  of Estimated Building Direct Expenses.  In addition, Landlord
shall give Tenant a yearly expense estimate statement (the "Estimate Statement")
which shall set forth in general major categories Landlord's reasonable estimate
(the "Estimate") of what the total amount of Direct Expenses for the
then-current Expense Year shall be and the estimated Tenant's Share of Direct
Expenses (the "Estimated Direct Expenses"). Landlord shall use commercially
reasonable efforts to deliver such Estimate Statement to Tenant on or before May
1 following the end of the Expense Year to which such Estimate Statement
relates. The failure of Landlord to timely furnish the Estimate Statement for
any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Estimated Direct Expenses under this Article 4, nor shall Landlord
be prohibited from revising any Estimate Statement or Estimated Direct Expenses
theretofore delivered to the extent necessary.  Thereafter, Tenant shall pay,
within thirty (30) days after receipt of the Estimate Statement, a fraction of
the Estimated Direct Expenses for the then-current Expense Year (reduced by any
amounts paid pursuant to the second to last sentence of this Section 4.4.2).
 Such fraction shall have as its numerator the number of months which have
elapsed in such current Expense Year, including the month of such payment, and
twelve (12) as its denominator. Until a new Estimate Statement is furnished
(which Landlord shall have the right to deliver to Tenant at any time), Tenant
shall pay monthly, with the 'monthly Base Rent installments, an amount equal to
one-twelfth (1/12) of the total Estimated Direct Expenses set forth in the
previous Estimate Statement delivered by Landlord to Tenant. Throughout the
Lease Term Landlord shall maintain books and records with respect to Building
Direct Expenses in accordance with generally accepted real estate accounting and
management practices, consistently applied.


4.5          Taxes and Other Charges for Which Tenant Is Directly Responsible.


4.5.1          Tenant shall be liable for and shall pay ten (10) days before
delinquency, taxes levied against Tenant's equipment, furniture, fixtures and
any other personal property located in or about the Premises. If any such taxes
on Tenant's equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord's property or if the assessed






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -15-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





value of Landlord's property is increased by the inclusion therein of a value
placed upon such equipment, furniture, fixtures or any other personal property
and if Landlord pays the taxes based upon such increased assessment, which
Landlord shall have the right to do regardless of the validity thereof but only
under proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.
4.5.2          If the tenant improvements in the Premises, whether installed
and/or paid for by Landlord or Tenant and whether or not affixed to the real
property so as to become a part thereof, are assessed for real property tax
purposes at a valuation higher than the valuation at which tenant improvements
conforming to Landlord's "building standard" in other space in the Building are
assessed, then the Tax Expenses levied against Landlord or the property by
reason of such excess assessed valuation shall be deemed to be taxes levied
against personal property of Tenant and shall be governed by the provisions of
Section 4.5.1, above.
4.5.3          Notwithstanding any contrary provision herein, Tenant shall pay
prior to delinquency any (i) rent tax or sales tax, service tax, transfer tax or
value added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.
4.6          Landlord's Books and Records. Upon Tenant's written request given
not more than ninety (90) days after Tenant's receipt of a Statement for a
particular Expense Year, and provided that Tenant is not then in default under
this Lease beyond the applicable cure period provided in this Lease, Landlord
shall furnish Tenant with such reasonable supporting documentation in connection
with said Building Direct Expenses as Tenant may reasonably request. Landlord
shall provide said information to Tenant within sixty (60) days after Tenant's
written request therefor.  Within one hundred eighty (180) days after receipt of
a Statement by Tenant (the "Review Period"), if Tenant disputes the amount of
Additional Rent set forth in the Statement, an independent certified public
accountant (which accountant (A) is a member of a nationally or regionally
recognized accounting firm, and (B) is not working on a contingency fee basis),
designated and paid for by Tenant, may, after reasonable notice to Landlord and
at reasonable times, inspect Landlord's records with respect to the Statement at
Landlord's offices, provided that Tenant is not then in default under this Lease
(beyond any applicable notice and cure periods) and Tenant has paid all amounts
required to be paid under the applicable Estimate Statement and Statement, as
the case may be.  In connection with such inspection, Tenant and Tenant's agents
must agree in advance to follow Landlord's reasonable rules and procedures
regarding inspections of Landlord's records, and shall execute a commercially
reasonable confidentiality agreement regarding such inspection.  Tenant's
failure to dispute the amount of Additional Rent set forth in any Statement
within the Review Period shall be deemed to be Tenant's approval of such
Statement and Tenant, thereafter, waives the right or ability to dispute the
amounts set forth in such Statement.  If after such inspection, Tenant still
disputes such Additional Rent, a determination as to the proper amount shall be
made, at Tenant's expense, by an independent certified public accountant (the
"Accountant") selected by Landlord and subject to Tenant's reasonable approval;
provided that if such determination by the Accountant proves






KILROY REALTY
57198
I.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -16-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





that Direct Expenses were overstated by more than five percent (5%), then the
cost of the Accountant and the cost of such determination shall be paid for by
Landlord. Tenant hereby acknowledges that Tenant's sole right to inspect
Landlord's books and records and to contest the amount of Direct Expenses
payable by Tenant shall be as set forth in this Section 4.6, and Tenant hereby
waives any and all other rights pursuant to applicable law to inspect such books
and records and/or to contest the amount of Direct Expenses payable by Tenant.
 
ARTICLE 5
 
USE OF PREMISES
5.1          Permitted Use.  Tenant shall use the Premises solely for the
Permitted Use set forth in Section 7 of the Summary and Tenant shall not use or
permit the Premises or the Project to be used for any other purpose or purposes
whatsoever without the prior written consent of Landlord, which may be withheld
in Landlord's sole discretion.
5.2          Prohibited Uses.  The uses prohibited under this Lease shall
include, without limitation, use of the Premises or a portion thereof for (i)
offices of any agency or bureau of the United States or any state or political
subdivision thereof; (ii) offices or agencies of any foreign governmental or
political subdivision thereof; (iii) offices of any health care professionals or
service organization; (iv) schools or other training facilities which are not
ancillary to corporate, executive or professional office use; (v) retail or
restaurant uses; or (vi) communications firms such as radio and/or television
stations. Tenant shall not allow occupancy density of use of the Premises which
is greater than the average density of the other tenants of the Building. Tenant
further covenants and agrees that Tenant shall not use, or suffer or permit any
person or persons to use, the Premises or any part thereof for any use or
purpose contrary to the provisions of the Rules and Regulations set forth in
Exhibit D, attached hereto, or in violation of the laws of the United States of
America, the State of California, or the ordinances, regulations or requirements
of the local municipal or county governing body or other lawful authorities
having jurisdiction over the Project) including, without limitation, any such
laws, ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by applicable laws now or hereafter in
effect; provided, however, Landlord shall not enforce, change or modify the
Rules and Regulations in a discriminatory manner and Landlord agrees that the
Rules and Regulations shall not be unreasonably modified or enforced in a manner
which will unreasonably interfere with the normal and customary conduct of
Tenant's business. Tenant shall not do or permit anything to be done in or about
the Premises which will in any way damage the reputation of the Project or
obstruct or interfere with the rights of other tenants or occupants of the
Building, or injure or annoy them or use or allow the Premises to be used for
any improper, unlawful or objectionable purpose, nor shall Tenant cause,
maintain or permit any nuisance in, on or about the Premises.   Tenant shall
comply with all recorded covenants, conditions, and restrictions now or
hereafter affecting the Project.


5.3          CC&Rs. Landlord represents and warrants that as of the date of this
Lease there are no  recorded  covenants,  conditions,  and restrictions
 affecting the  Project. Tenant acknowledges that the Project may be subject to
any future covenants, conditions, and restrictions (the "CC&Rs") which Landlord,
 in Landlord's  discretion,  deems reasonably necessary or desirable, and Tenant
agrees that, to the extent such CC&Rs do not materially






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -17-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------

adversely affect Tenant's use of the Premises for the Permitted Use and Tenant's
access to the Premises, (i) this Lease shall be subject and subordinate to such
CC&Rs, (ii) Tenant shall comply with all such CC&Rs, and (iii) Landlord shall
have the right to require Tenant to execute and acknowledge, within fifteen (15)
business days of a request by Landlord, a "Recognition of Covenants, Conditions,
and Restriction," in a form substantially similar to that attached hereto as
Exhibit F, agreeing to and acknowledging such CC&Rs.
 
ARTICLE 6
 
SERVICES AND UTILITIES


6.1          Standard Tenant Services. Landlord shall provide the following
services on all days (unless otherwise stated below) during the Lease Term.
6.1.1          Subject to limitations imposed by all governmental rules,
regulations and guidelines applicable thereto, Landlord shall provide heating
and air conditioning ("HVAC") when necessary for normal comfort for normal
office use in the Premises from 7:30 A.M. to 6:00 P.M. Monday through Friday,
and on Saturdays from 8:00 A.M. to 12:00 P.M. (collectively, the "Building
Hours"), except for the date of observation of New Year's Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, Christmas Day and, at Landlord's
discretion, other locally or nationally recognized holidays (collectively,  the
"Holidays"); provided, however, in no event shall Martin Luther King Day,
Columbus Day, or Veterans Day be included as Holidays.
6.1.2          Landlord  shall provide  adequate  electrical wiring  and
 facilities  for connection to Tenant's lighting fixtures and incidental use
equipment, provided that (i) the connected electrical load of the incidental use
equipment does not exceed an average of five (5) watts per usable square foot of
the Premises during the Building Hours on a monthly basis, and the electricity
so furnished for incidental use equipment will be at a nominal one hundred
twenty (120) volts and no electrical circuit for the supply of such incidental
use equipment will require a current capacity exceeding twenty (20) amperes, and
(ii) the connected electrical load of Tenant's lighting fixtures does not exceed
an average of one and one-half (11/2) watts per usable square foot of the
Premises during the Building Hours on a monthly basis, and the electricity so
furnished for Tenant's lighting will be at a nominal two hundred seventy-seven
(277) volts, which electrical usage shall be subject to applicable laws and
regulations, including Title 24. Tenant will design Tenant's electrical system
serving any equipment producing nonlinear electrical loads to accommodate such
nonlinear electrical loads, including, but not limited to, oversizing neutral
 conductors,  derating transformers  and/or providing power-line filters.
Engineering plans shall include a calculation of Tenant's fully connected
electrical design load with and without demand factors and shall indicate the
number of watts of unmetered and submetered loads.  Tenant shall bear the cost
of replacement of lamps, starters and ballasts for non-Building standard
lighting fixtures within the Premises. Tenant shall be provided access to the
lighting controls for each floor of the Building within the Premises.


6.1.3          Landlord shall provide city water from the regular Building
outlets for drinking, lavatory and toilet purposes in the Building Common Areas.










KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -18-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





6.1.4                                      Landlord shall provide exterior
window washing services in a manner consistent with other comparable buildings
in the vicinity of the Building.
6.1.5          Subject to Landlord's reasonable maintenance and repair
requirements for the Building elevators, Landlord shall provide nonexclusive,
non-attended automatic passenger elevator service at all times. Tenant shall
cooperate fully with Landlord at all times and abide by all regulations and
requirements that Landlord may reasonably prescribe for the proper functioning
and protection of the HVAC, electrical, mechanical and plumbing systems.
6.2          Above Standard Tenant Services. Notwithstanding anything to the
contrary set forth in Section 4.2.4 or this Article 6, Tenant shall directly pay
to Landlord one hundred percent (100%) of the total cost (including any
permitting and/or other implementation costs) of providing all services (and
related equipment) required by Tenant which are in excess of the services set
forth in Section 6.1, above, including, but not limited to, (i) twenty-four (24)
hour security services to the Project, (ii) parking management systems,
equipment and/or personnel, and (iii) twenty-four (24) hour porter service.
6.3          Direct Payment of Premises Utility Costs.  Notwithstanding anything
to the contrary set forth in Section 4.2.4 or this Article 6, Tenant shall pay
one hundred percent (100%) of the cost of all utilities (including without
limitation, electricity, gas, sewer and water) attributable to its use of the
entire Premises and shall also itself provide (or otherwise directly contract
for) its own janitorial services for the Premises.   Tenant's utility use shall
include electricity, water, and gas use for lighting, incidental use and HVAC.
All such Premises utility and janitorial payments (as opposed to corresponding
payments attributable to the Common Areas) shall be excluded from Operating
Expenses and shall be paid directly by Tenant prior to the date on which the
same are due to the utility provider and/or janitorial company, as applicable.
 Landlord and Tenant hereby acknowledge and agree that the Premises has been
separately metered.
6.4          Tenant Maintained Janitorial & Security.  Tenant hereby
acknowledges that Landlord shall have no obligation to provide janitorial
services for the Premises, and no obligation to provide guard service or other
security measures for the benefit of the Premises, the Building or the Project.
Tenant shall directly contract for, or itself provide, janitorial services for
the Premises, which janitorial services shall be at Tenant's sole cost and
expense and which shall be consistent with janitorial standards for first class
office buildings and the Comparable Buildings.  Any such security measures for
the benefit of the Premises, the Building or the Project shall be provided by
Tenant, at Tenant's sole cost and expense. Tenant hereby assumes all
responsibility for the protection of Tenant and its agents, employees,
contractors, invitees and guests, and the property thereof, from acts of third
parties, including keeping doors locked and other means of entry to the Premises
closed.


6.5          Overstandard Tenant Use.


6.5.1          Generally. Tenant shall not, without Landlord's prior written
consent, use heat-generating machines, machines other than normal fractional
horsepower office machines, or








KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -19-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





equipment or lighting other than Building standard lights in the Premises, which
may affect the temperature otherwise maintained by the air conditioning system
or increase the water normally furnished for the Premises by Landlord pursuant
to the terms of Section 6.1 of this Lease.  If such consent is given, Landlord
shall have the right to install supplementary air conditioning units or other
facilities in the Premises, including supplementary or additional metering
devices, and the cost thereof, including the cost of installation, operation and
maintenance, increased wear and tear on existing equipment and other similar
charges, shall be paid by Tenant to Landlord upon billing by Landlord. If Tenant
uses water, electricity, heat or air conditioning in excess of that supplied by
Landlord pursuant to Section 6.1 of this Lease, Tenant shall pay to Landlord,
upon billing, the cost of the installation, operation, and maintenance of
equipment which is installed in order to supply such excess consumption.
 Tenant's use of electricity shall never exceed the capacity of the feeders to
the Project or the risers or wiring installation.
6.5.2 HVAC.  Tenant shall be provided access to the HVAC controls for the second
(2nd) floor of the Building.  If Tenant uses HVAC in excess of two hundred forty
(240) cumulative hours during any calendar month of the Lease Term, such
excess-hours of HVAC (the "After Hours HVAC") shall be provided to Tenant
subject to Tenant's payment to Landlord of an amount reasonably determined by
Landlord to be its actual cost of providing such service (which cost shall
specifically include, but not be limited to, a reasonable administration
expense, electrical costs, and the amount directly attributable to increased
wear and tear on existing Building Systems caused by such After Hours HVAC);
provided, however, promptly following Tenant's request therefore, Landlord shall
provide reasonable backup documentation in support of Landlord's determination
of such excess-hours charge; provided further, however, Tenant's use of After
Hours HVAC (i.e., for hours other than the Building Hours) shall be for a
minimum of four (4) consecutive hours per such use. As of the execution of this
Lease, the excess-hours charge is anticipated to total approximately $15.00 per
floor per hour.  Amounts payable by Tenant to Landlord for such excess-hours use
shall be deemed Additional Rent and shall be paid within thirty (30) days after
Tenant's receipt of an invoice therefor.
6.6          Interruption of Use.  Except as otherwise provided in this Lease,
Tenant agrees that Landlord shall not be liable for damages, by abatement of
Rent or otherwise, for failure to furnish or delay in furnishing any service
(including telephone and telecommunication services), or for any diminution in
the quality or quantity thereof, when such failure or delay or diminution is
occasioned, in whole or in part, by breakage, repairs, replacements, or
improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water, or other fuel at the Building or Project after
reasonable effort to do so, by any riot or other dangerous condition, emergency,
accident or casualty whatsoever, by act or default of Tenant or other parties,
or by any other cause beyond Landlord's reasonable control; and such failures or
delays or diminution shall never be deemed to constitute an eviction or
disturbance of Tenant's use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease, except
as otherwise provided in this Lease.  Furthermore, Landlord shall not be liable
under any circumstances for a loss of, or injury to, property or for injury to,
or interference with, Tenant's business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this Article
6.












KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -20-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





6.7          Rent Abatement.   If Landlord fails to perform the obligations
required of Landlord under the TCCs of this Lease and such failure causes all or
a portion of the Premises to be untenantable and unusable by Tenant and such
failure relates to the nonfunctioning of the heat, ventilation, and air
conditioning system in the Premises, the electricity in the Premises, the
nonfunctioning of the elevator service to the Premises, or a failure to provide
access to the Premises, Tenant shall give Landlord notice (the "Initial
Notice"), specifying such failure to perform by Landlord (the "Landlord
Default").   If Landlord has not cured such Landlord Default within five (5)
business days after the receipt of the Initial Notice (the "Eligibility
Period"), Tenant may deliver an additional notice to Landlord (the "Additional
Notice"), specifying such Landlord Default and Tenant's intention to abate the
payment of Rent under this Lease. If Landlord does not cure such Landlord
Default within five (5) business days of receipt of the Additional Notice,
Tenant may, upon written notice to Landlord, immediately abate Rent payable
under this Lease for that portion of the Premises rendered untenantable and not
used by Tenant, for the period beginning on the date five (5) business days
after the Initial Notice to the earlier of the date Landlord cures such Landlord
Default or the date Tenant recommences the use of such portion of the Premises.
 Such right to abate Rent shall be Tenant's sole and exclusive remedy at law or
in equity for a Landlord Default.  Except as provided in this Section 6.4,
nothing contained herein shall be interpreted to mean that Tenant is excused
from paying Rent due hereunder.
ARTICLE 7 REPAIRS
Landlord shall maintain in first-class condition and operating order and keep in
good repair  and  condition the  structural  portions  of the  Building,
 including  the  foundation, floor/ceiling slabs, roof structure (as opposed to
roof membrane), curtain wall, exterior glass and mullions, columns, beams,
shafts (including elevator shafts), stairs, parking areas, landscaping, exterior
Project signage, stairwells, elevator cab, Building mechanical, electrical and
telephone closets, and all common and public areas (collectively, "Building
Structure") and the Base Building mechanical, electrical, life safety, plumbing,
sprinkler systems and HVAC systems which were not constructed by Tenant Parties
(collectively, the "Building Systems") and the Project Common Areas.
Notwithstanding anything in this Lease to the contrary, Tenant shall be required
to repair the Building Structure and/or the Building Systems to the extent
caused due to Tenant's use of the Premises for other than normal and customary
business office operations, unless and to the extent such damage is covered by
insurance carries or required to be carried by Landlord pursuant to Article 10
and to which the waiver of subrogation is applicable (such obligation to the
extent applicable to Tenant as qualified and conditioned will hereinafter be
defined as the "BS/BS Exception"). Tenant shall, at Tenant's own expense, keep
the entire Premises (specifically  including,   without  limitation,  the
 following: (x) all   "Tenant Improvements" constructed pursuant to the Tenant
Work Letter attached to this Lease as Exhibit B , all "Alterations," as that
term is defined in Article 8, below, (y) the floor or floors of the Building on
which the Premises are located, and (z) interior glass, doors, frames, hardware,
locks, light bulbs, ballasts, and all other improvements, fixtures and
furnishings within the Premises) in good order, repair and condition at all
times during the Lease Term; provided, however, Tenant's obligation shall not
extend to the Building Structure and the Building Systems except pursuant to the
BS/BS Exception. In addition, Tenant shall, at Tenant's own expense, but






KILROY REALTY
57198
I.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -21-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





under the supervision and subject to the prior approval of Landlord, and within
any reasonable period of time specified by Landlord, promptly and adequately
repair all damage to the Premises and replace or repair all damaged, broken, or
worn fixtures and appurtenances, except for damage caused by ordinary wear and
tear or beyond the reasonable control of Tenant; provided however, that, at
Landlord's option, or if Tenant fails to make such repairs, Landlord may (after
written notice to Tenant and Tenant's failure to (A) commence repair within five
(5) business days thereafter, or (B) diligently pursue the such repair to
completion), but need not, make such repairs and replacements, and Tenant shall
pay Landlord the cost thereof, including a percentage of the cost thereof (to be
uniformly established for the Building and/or the Project) sufficient to
reimburse Landlord for all overhead, general conditions, fees and other costs or
expenses arising from Landlord's involvement with such repairs and replacements
forthwith upon being billed for same; provided further, however, that any such
repairs to the Building Structure and the Building Systems which are required to
be performed by Tenant pursuant to the BS/BS Exception shall be under the
supervision and subject to the prior approval of Landlord. Landlord may, but
shall not be required to, enter the Premises at all reasonable times to make
such repairs, alterations, improvements or additions to the Premises or to the
Project or to any equipment located in the Project as Landlord shall reasonably
desire or deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree; provided, however, except
for (i) emergencies, (ii) repairs, alterations, improvements or additions
required by governmental or quasi-governmental authorities or court order or
decree, or (iii) repairs which are the obligation of Tenant hereunder, any such
entry into the Premises by Landlord shall be performed in a manner so as not to
materially interfere with Tenant's use of, or access to, the Premises;  provided
that, with respect to  items (ii)  and (iii)  above,  Landlord shall use
commercially reasonable efforts to not materially interfere with Tenant's use of
or access to, the Premises.   Tenant hereby waives any and all rights under and
benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of the
California Civil Code or under any similar law, statute, or ordinance now or
hereafter in effect.
 
ARTICLE 8
 
ADDITIONS AND ALTERATIONS
8.1          Landlord's Consent to Alterations.  Tenant may not make any
improvements, alterations, additions or changes to the Premises or any
mechanical, plumbing or HVAC facilities or systems pertaining to the Premises
(collectively, the "Alterations") without first procuring the prior written
consent of Landlord to such Alterations, which consent shall be requested by
Tenant not less than fifteen (15) business days prior to the commencement
thereof, and which consent shall not be unreasonably withheld by Landlord,
provided it shall be deemed reasonable for Landlord to withhold its consent to
any Alteration which adversely affects the structural portions or the systems or
equipment of the Building or is visible from the exterior of the Building.
 Notwithstanding the foregoing, Tenant shall be permitted to make Alterations
following ten (10) business days notice to Landlord, but without Landlord's
prior consent, to the extent that such Alterations do not adversely affect the
systems and equipment of the Building, exterior appearance of the Building, or
structural aspects of the Building (the "Cosmetic Alterations").  The
construction of the initial improvements to the Premises shall be governed by
the terms of the Tenant Work Letter and not the terms of this Article 8.






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -22-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





8.2          Manner of Construction. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its reasonable discretion may deem
desirable, including, but not limited to, the requirement that Tenant utilize
for such purposes only contractors reasonably approved by Landlord, and the
requirement that upon Landlord's timely request (as more particularly set forth
in Section 8.5, below), Tenant shall, at Tenant's expense, remove such
Alterations upon the expiration or any early termination of the Lease Term and
return the affected portion of the Premises to a building standard tenant
improved condition as determined by Landlord.  Tenant shall construct such
Alterations and perform such repairs in a good and workmanlike manner, in
conformance with any and all applicable federal, state, county or municipal
laws, rules and regulations and pursuant to a valid building permit, issued by
the City of San Diego, all in conformance with Landlord's construction rules and
regulations; provided, however, that prior to commencing to construct any
Alteration, Tenant shall meet with Landlord to discuss Landlord's design
parameters and code compliance issues. In the event Tenant performs any
Alterations in the Premises which require or give rise to governmentally
required changes to the "Base Building," as that term is defined below, then
Landlord shall, at Tenant's expense, make such changes to the Base Building.
 The "Base Building" shall include the structural portions of the Building, and
the public restrooms, elevators, exit stairwells and the systems and equipment
located in the internal core of the Building on the floor or floors on which the
Premises are located. In performing the work of any such Alterations, Tenant
shall have the work performed in such manner so as not to obstruct access to the
Project or any portion thereof, by any other tenant of the Project, and so as
not to obstruct the business of Landlord or other tenants in the Project.
 Tenant shall not use (and upon notice from Landlord shall cease using)
contractors, services, workmen, labor, materials or equipment that, in
Landlord's reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas.  In addition to Tenant's obligations under Article
9 of this Lease, upon completion of any Alterations, Tenant agrees to cause a
Notice of Completion to be recorded in the office of the Recorder of the County
of San Diego in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute, and Tenant shall deliver to the Project
construction manager a reproducible copy of the "as built" drawings of the
Alterations, to the extent applicable, as well as all permits, approvals and
other documents issued by any governmental agency in connection with the
Alterations.
8.3          Payment for Improvements. If payment is made directly to
contractors, Tenant shall (i) comply with Landlord's requirements for final lien
releases and waivers in connection with Tenant's payment for work to
contractors, and (ii) sign Landlord's standard contractor's rules and
regulations.  If Tenant orders any work directly from Landlord, Tenant shall pay
to Landlord an amount equal to five percent (5.0%) of the cost of such work to
compensate Landlord for all overhead, general conditions, fees and other costs
and expenses arising from Landlord's involvement with such work.   If Tenant
does not order any work directly from Landlord, Tenant shall reimburse Landlord
for Landlord's reasonable, actual, out-of-pocket costs and expenses actually
incurred in connection with Landlord's review of such work.
8.4          Construction Insurance.  In addition to the requirements of Article
10 of this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries "Builder's All Risk" insurance in an amount reasonably
approved by Landlord covering the construction of such






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -23-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





Alterations, and such other insurance as Landlord may reasonably require, it
being understood and agreed that all of such Alterations shall be insured by
Tenant pursuant to Article 10 of this Lease immediately upon completion thereof
  In addition, Landlord may, in its reasonable discretion, require Tenant to
obtain a lien and completion bond or some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien-free
completion of such Alterations and naming Landlord as a co-obligee.
8.5          Landlord's Property. All Alterations, improvements, fixtures,
equipment and/or appurtenances which may be installed or placed in or about the
Premises, from time to time, shall be at the sole cost of Tenant and shall be
and become the property of Landlord, except that Tenant may remove any
Alterations, improvements, fixtures and/or equipment which Tenant can
substantiate to Landlord have not been paid for with any Tenant improvement
allowance funds provided to Tenant by Landlord, provided Tenant repairs any
damage to the Premises and Building caused by such removal and returns the
affected portion of the Premises to a building standard tenant improved
condition as determined by Landlord. Furthermore, Landlord may, by written
notice to Tenant prior to the end of the Lease Term, or given following any
earlier termination of this Lease, require Tenant, at Tenant's expense, (i) to
remove any identified Alterations or improvements in the Premises, (ii) to
repair any damage to the Premises and Building caused by such removal, and (iii)
to return the affected portion of the Premises to a Building-standard tenant
improved condition as reasonably determined by Landlord; provided, however, if,
in connection with its notice to Landlord with respect to such Alterations or
Cosmetic Alterations, (A) Tenant requests Landlord's decision with regard to the
removal of such Alterations or Cosmetic Alterations, and (B) Landlord thereafter
agrees in writing to waive the removal requirement with regard to such
Alterations or Cosmetic Alterations, then Tenant shall not be required to so
remove such Alterations or Cosmetic Alterations; provided further, however, that
if Tenant requests such a determination from Landlord and Landlord, within ten
(10) business days following Landlord's receipt of such request from Tenant with
respect to Alterations or Cosmetic Alterations, fails to address the removal
requirement with regard to such Alterations or Cosmetic Alterations, Landlord
shall be deemed to have agreed to waive the removal requirement with regard to
such Alterations or Cosmetic Alterations. If Tenant fails to complete such
removal and/or to repair any damage caused by the removal of any Alterations or
improvements in the Premises, and return the affected portion of the Premises to
a building standard tenant improved condition as reasonably determined by
Landlord, then Tenant shall be deemed to be holding over in the Premises and the
TCCs of Article 16 of this Lease shall apply. Tenant hereby protects, defends,
indemnifies and holds Landlord harmless from any liability, cost, obligation,
expense or claim of lien in any manner relating to the installation, placement,
removal or financing of any such Alterations, improvements, fixtures and/or
equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease.
 
ARTICLE 9
 
COVENANT AGAINST LIENS
Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims,






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -24-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





liabilities, judgments or costs (including, without limitation, reasonable
attorneys' fees and costs) arising out of same or in connection therewith.
Tenant shall give Landlord notice at least twenty (20) days prior to the
commencement of any such work on the Premises (or such additional time as may be
necessary under applicable laws) to afford Landlord the opportunity of posting
and recording appropriate notices of non-responsibility.   Tenant shall remove
any such lien or encumbrance by bond or otherwise within five (5) days after
notice by Landlord, and if Tenant shall fail to do so, Landlord may pay the
amount necessary to remove such lien or encumbrance, without being responsible
for investigating the validity thereof.  The amount so paid shall be deemed
Additional Rent under this Lease payable upon demand, without limitation as to
other remedies available to Landlord under this Lease. Nothing contained in this
Lease shall authorize Tenant to do any act which shall subject Landlord's title
to the Building or Premises to any liens or encumbrances whether claimed by
operation of law or express or implied contract. Any claim to a lien or
encumbrance upon the Building or Premises arising in connection with any such
work or respecting the Premises not performed by or at the request of Landlord
shall be null and void, or at Landlord's option shall attach only against
Tenant's interest in the Premises and shall in all respects be subordinate to
Landlord's title to the Project, Building and Premises.
 
ARTICLE 10
 
INSURANCE
10.1          Indemnification and Waiver. To the extent not prohibited by law
and except as otherwise expressly provided herein to the contrary, Tenant hereby
assumes all risk of damage to property or injury to persons in, upon or about
the Premises from any cause whatsoever and agrees that Landlord, its partners,
subpartners and their respective officers, agents, servants, employees, and
independent contractors (collectively, "Landlord Parties") shall not be liable
for, and are hereby released from any responsibility for, any damage either to
person or property or resulting from the loss of use thereof, which damage is
sustained by Tenant or by other persons claiming through Tenant.  Subject to the
TCCs of Section 10.5 of this Lease, Tenant shall indemnify, defend, protect, and
hold harmless the Landlord Parties from any and all loss, cost, damage, expense
and liability (including without limitation court costs and reasonable
attorneys' fees) (collectively, "Claims") incurred in connection with or arising
from any cause in, on or about the Premises, any acts, omissions or negligence
of Tenant or of any person claiming by, through or under Tenant, or of the
contractors, agents, servants, employees, invitees, guests or licensees of
Tenant or any such person (collectively, the "Tenant Parties"), in, on or about
the Project or any breach of the TCCs of this Lease, either prior to, during, or
after the expiration of the Lease Term, provided that the terms of the foregoing
indemnity shall not apply to the negligence or willful misconduct of Landlord.
Should Landlord be named as a defendant in any suit brought against Tenant in
connection with or arising out of Tenant's occupancy of the Premises, and except
to the extent such suit arises from the negligence or willful misconduct of
Landlord, Tenant shall pay to Landlord its costs and expenses incurred in such
suit, including without limitation, its actual professional fees such as
appraisers', accountants' and attorneys' fees.  Subject to the TCCs of Section
10.5 below, Landlord hereby indemnifies the Tenant Parties and holds the Tenant
Parties harmless from any Claims to the extent resulting from the negligence or
willful misconduct of Landlord or the Landlord Parties.  Further, Landlord's and
Tenant's agreement to indemnify the Tenant Parties and the Landlord Parties,
respectively, pursuant to this Section 10.1 is not intended and shall not
relieve any insurance carrier of its






KILROY REALTY
57198
I.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -25-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





obligations under policies required to be carried by Landlord or Tenant,
respectively, pursuant to the provisions of this Lease, to the extent such
policies cover the matters subject to Landlord's or Tenant's  indemnification
obligations, as the case may be; nor shall they supersede any inconsistent
agreement of the parties set forth in any other provision of this Lease.   The
provisions of this Section 10.1 shall survive the expiration or sooner
termination of this Lease with respect to any claims or liability arising in
connection with any event occurring prior to such expiration or termination.  
Notwithstanding anything to the contrary contained in this Lease, nothing in
this Lease shall impose any obligations on Tenant or Landlord to be responsible
or liable for, and each hereby releases the other from all liability for,
consequential damages other than those consequential damages incurred by
Landlord pursuant to, and in accordance with, the TCCs of Article 16 of this
Lease.


10.2          Landlord's Fire, Casualty and Liability Insurance.
10.2.1 Landlord shall maintain Commercial/Comprehensive General Liability
Insurance with respect to the Building during the Lease Term covering claims for
bodily injury, personal injury and property damage in the Project Common Areas
and with respect to Landlord's activities in the Premises.
10.2.2 Landlord shall insure the Building and Landlord's remaining interest in
the Tenant Improvements and Alterations with a policy of Physical Damage
Insurance including building ordinance coverage, written on a standard Causes of
Loss — Special Form basis (against loss or damage due to fire and other
casualties covered within the classification of fire and extended coverage,
vandalism, and malicious mischief, sprinkler leakage, water damage and special
extended coverage), covering the full replacement cost of the Base Building,
Premises and other improvements (including coverages for enforcement of
Applicable Laws requiring the upgrading, demolition, reconstruction and/or
replacement of any portion of the Building as a result of a covered loss)
without deduction for depreciation.
10.2.3 Landlord shall maintain Boiler and Machinery/Equipment Breakdown
Insurance covering the Building against risks commonly insured against by a
Boiler & Machinery/Equipment Breakdown policy and such policy shall cover the
full replacement costs, without deduction for depreciation.
10.2.4 The foregoing coverages shall contain commercially reasonable deductible
amounts from such companies, and on such other terms and conditions, as Landlord
may from time to time reasonably determine.
10.2.5 Additionally, at the option of Landlord, such insurance coverage may
include the risk of (i) earthquake (with deductibles that are consistent with
those maintained by reasonably prudent landlords of Comparable Buildings), (ii)
flood damage and additional hazards, (iii) a rental loss endorsement for a
period of up to two (2) years, (iv) one or more loss payee endorsements in favor
of holders of any mortgages or deeds of trust encumbering the interest of
Landlord in the Building, or any portion thereof
10.2.6 Notwithstanding  the  foregoing provisions  of this Section 10.2,  the
coverage and amounts of insurance carried by Landlord in connection with the
Building shall, at








KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-06616-8-04/pjr/pjr                                                                                  -26-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





a minimum, be comparable to the coverage and amounts of insurance which are
carried by reasonably prudent landlords of Comparable Buildings, and Worker's
Compensation and Employer's Liability coverage as required by applicable law.
Tenant shall, at Tenant's expense, comply with all insurance company
requirements pertaining to the use of the Premises.  If Tenant's conduct or use
of the Premises causes any increase in the premium for such insurance policies
then Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant's
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.


10.3          Tenant's Insurance.   Tenant shall maintain the following
coverages in the following amounts.
10.3.1 Commercial/Comprehensive General Liability Insurance  covering the
insured against claims of bodily injury, personal injury and property damage
(including loss of use thereof)  arising out of Tenant's  operations,  and
contractual liabilities (covering the performance by Tenant of its indemnity
agreements) including a Broad Form endorsement covering the insuring provisions
of this Lease and the performance by Tenant of the indemnity agreements set
forth in Section 10.1 of this Lease, for limits of liability not less than:


Bodily Injury
and                                                           $3,000,000 each
occurrence
Property Damage Liability                                            $3,000,000
 annual aggregate,  or
                                                                                          any
 combination  of primary insurance and excess insurance


Personal Injury
Liability                                                $3,000,000 each
occurrence
$3,000,000  annual aggregate, or
any  combination  of primary
insurance and excess insurance 0% Insured's participation


The foregoing limits may be satisfied by a general liability and an umbrella
policy provided that (i) the Project or Premises, as applicable, are
specifically covered  (by rider, endorsement or otherwise), and (ii) such policy
otherwise complies with the provisions of this Section 10.3.
10.3.2 Property Insurance covering (i) all office furniture, business and trade
fixtures, office equipment, free-standing cabinet work, movable partitions,
merchandise and all other items of Tenant's property on the Premises installed
by, for, or at the expense of Tenant, (ii) the "Tenant Improvements," as that
term is defined in Section 2.1 of the Tenant Work Letter, and any other
improvements which exist in the Premises as of the Lease Commencement Date
(excluding the Base Building) (the "Original Improvements"), and (iii) all other
improvements, alterations and additions to the Premises.  Such insurance shall
include coverage for damage or other loss caused by fire or other peril
including, but not limited to, vandalism and malicious mischief, theft, water
damage of any type, including sprinkler leakage, bursting or stoppage of pipes,
and explosion.
10.3.3 Worker's  Compensation  or  other  similar  insurance pursuant to  all
applicable state and local statutes and regulations, and Employer's Liability
Insurance or other








KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -27-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





similar insurance pursuant to all applicable state and local statutes and
regulations, with a waiver of subrogation endorsement and with minimum limits of
One Million and No/100 Dollars ($1,000,000.00) per employee and One Million and
No/100 Dollars ($1,000,000.00) per occurrence.
10.3.4 Comprehensive Automobile Liability Insurance covering all owned, hired,
or  non-owned  vehicles  with  the  following  limits  of  liability: One
 Million  Dollars ($1,000,000.00) combined single limit for bodily injury and
property damage.
10.3.5 Business Interruption and extra expense insurance in such amounts as will
reimburse Tenant for actual direct or indirect loss of earnings attributable to
the risks outlined in Section 10.3.2, above.
10.4          Form of Policies.   The minimum limits of policies of insurance
required of Tenant under this Lease shall in no event limit the liability of
Tenant under this Lease.  Such insurance shall (i) name Landlord, and any other
party the Landlord so specifies that has a material financial interest in the
Project, as an additional insured, including Landlord's managing agent, if any;
(ii) specifically cover the liability assumed by Tenant under this Lease,
including, but not limited to, Tenant's obligations under Section 10.1 of this
Lease; (iii) be issued by an insurance company having a rating of not less than
A-VIII in Best's Insurance Guide or which is otherwise acceptable to Landlord
and licensed to do business in the State of California; (iv) be primary
insurance as to all claims thereunder and provide that any insurance carried by
Landlord is excess and is non-contributing with any insurance requirement of
Tenant; (v) be in form and content reasonably acceptable to Landlord; and (vi)
provide that said insurance shall not be canceled or coverage changed unless
thirty (30) days' prior written notice shall have been given to Landlord and any
mortgagee of Landlord, the identity of whom has been provided to Tenant in
writing.  Tenant shall deliver said policy or policies or certificates thereof
to Landlord on or before the Lease Commencement Date and at least fifteen (15)
days before the expiration dates thereof.  In the event Tenant shall fail to
procure such insurance, or to deliver such policies or certificate, Landlord
may, at its option, after written notice to Tenant and Tenant's failure to
obtain such insurance within five (5) days thereafter, procure such policies for
the account of Tenant, and the cost thereof shall be paid to Landlord within
thirty (30) days after delivery to Tenant of bills therefor.
10.5          Subrogation. Landlord and Tenant intend that their respective
property loss risks shall be borne by reasonable insurance carriers to the
extent above provided, and Landlord and Tenant hereby agree to look solely to,
and seek recovery only from, their respective insurance carriers in the event of
a property loss to the extent that such coverage is agreed to be provided
hereunder.  The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right to the
insured to recover thereunder. The parties agree that their respective insurance
policies are now, or shall be, endorsed such that the waiver of subrogation
shall not affect the right of the insured to recover thereunder, so long as no
material additional premium is charged therefor.


10.6          Additional Insurance Obligations.  With respect to any Option
Term, Tenant shall carry and maintain during such entire Option Term, at
Tenant's sole cost and expense,






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -28-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





increased amounts of the insurance required to be carried by Tenant pursuant to
this Article 10 and such other reasonable types of insurance coverage and in
such reasonable amounts covering the Premises and Tenant's operations therein,
as may be reasonably requested by Landlord. Notwithstanding the foregoing,
Landlord's request shall only be considered reasonable if such increased
coverage amounts and/or such new types of insurance are consistent with the
requirements of a majority of Comparable Buildings.
 
ARTICLE 11
 
DAMAGE AND DESTRUCTION
11.1          Repair of Damage to Premises by Landlord.   Tenant shall promptly
notify Landlord of any damage to the Premises resulting from fire or any other
casualty.   If the Premises or any Common Areas serving or providing access to
the Premises shall be damaged by fire or other casualty, Landlord shall promptly
and diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Base Building and such Common Areas.   Such
restoration shall be to substantially the same condition of the Base Building
and the Common Areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Building or Project or any other modifications to the Common Areas deemed
desirable by Landlord, which are consistent with the character of the Project,
provided that access to the Premises and any common restrooms serving the
Premises shall not be materially impaired. Upon the occurrence of any damage to
the Premises, upon notice (the "Landlord Repair Notice") to Tenant from
Landlord, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant's insurance
required under Section 10.3 of this Lease, and Landlord shall repair any injury
or damage to the Tenant Improvements and the Original Improvements installed in
the Premises and shall return such Tenant Improvements and Original Improvements
to their original condition; provided that if the cost of such repair by
Landlord exceeds the amount of insurance proceeds received by Landlord from
Tenant's insurance carrier, as assigned by Tenant, the cost of such repairs
shall be paid by Tenant to Landlord prior to Landlord's commencement of repair
of the damage.  In the event that Landlord does not deliver the Landlord Repair
Notice within sixty (60) days following the date the casualty becomes known to
Landlord, Tenant shall, at its sole cost and expense, repair any injury or
damage to the Tenant Improvements and the Original Improvements installed in the
Premises and shall return such Tenant Improvements and Original Improvements to
their original condition. Whether or not Landlord delivers a Landlord Repair
Notice, prior to the commencement of construction, Tenant shall submit to
Landlord, for Landlord's review and approval, all plans, specifications and
working drawings relating thereto, and Landlord shall select the contractors to
perform such improvement work. Landlord shall not be liable for any
inconvenience or annoyance to Tenant or its visitors, or injury to Tenant's
business resulting in any way from such damage or the repair thereof; provided
however, that if such fire or other casualty shall have damaged the Premises or
Common Areas necessary to Tenant's occupancy, and the Premises are not occupied
by Tenant as a result thereof, then during the time and to the extent the
Premises are unfit for occupancy, the Rent shall be abated in proportion to the
ratio that the amount of rentable square feet of the Premises which is unfit for
occupancy for the purposes permitted under this Lease bears to the total
rentable square feet of the Premises.  In the event that Landlord shall not
deliver the Landlord Repair Notice, Tenant's






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -29-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





right to rent abatement pursuant to the preceding sentence shall terminate as of
the date which is reasonably determined by Landlord to be the date Tenant should
have completed repairs to the Premises assuming Tenant used reasonable due
diligence in connection therewith.
11.2          Landlord's Option to Repair. Notwithstanding the terms of Section
11.1 of this Lease, Landlord may elect not to rebuild and/or restore the
Premises, Building and/or Project, and instead terminate this Lease, by
notifying Tenant in writing of such termination within sixty (60) days after the
date of discovery of the damage, such notice to include a termination date
giving Tenant sixty (60) days to vacate the Premises, but Landlord may so elect
only if the Building or Project shall be damaged by fire or other casualty or
cause, whether or not the Premises are affected, and one or more of the
following conditions is present: (i) in Landlord's reasonable judgment, repairs
cannot reasonably be completed within one hundred eighty (180) days after the
date of discovery of the damage (when such repairs are made without the payment
of overtime or other premiums); (ii) the holder of any mortgage on the Building
or Project or ground lessor with respect to the Building or Project shall
require that the insurance proceeds or any portion thereof be used to retire the
mortgage debt, or shall terminate the ground lease, as the case may be; (iii)
the damage is not fully covered by Landlord's insurance policies; (iv) Landlord
decides to rebuild the Building or Common Areas so that they will be
substantially different structurally or architecturally; (v) the damage occurs
during the last twelve (12) months of the Lease Term; or (vi) any owner of any
other portion of the Project, other than Landlord, does not intend to repair the
damage to such portion of the Project; provided, however, that if Landlord does
not elect to terminate this Lease pursuant to Landlord's termination right as
provided above, and the repairs cannot, in the reasonable opinion of Landlord,
be completed within one hundred eighty (180) days after being commenced, Tenant
may elect, no earlier than sixty (60) days after the date of the damage and not
later than ninety (90) days after the date of such damage, to terminate this
Lease by written notice to Landlord effective as of the date specified in the
notice, which date shall not be less than thirty (30) days nor more than sixty
(60) days after the date such notice is given by Tenant.  Furthermore, if
neither Landlord nor Tenant has terminated this Lease, and the repairs are not
actually completed within such 180-day period, Tenant shall have the right to
terminate this Lease during the first five (5) business days of each calendar
month following the end of such period until such time as the repairs are
complete, by notice to Landlord (the "Damage Termination Notice"), effective as
of a date set forth in the Damage Termination Notice (the "Damage Termination
Date"), which Damage Termination Date shall not be less than ten (10) business
days following the end of each such month. Notwithstanding the foregoing, if
Tenant delivers a Damage Termination Notice to Landlord, then Landlord shall
have the right to suspend the occurrence of the Damage Termination Date for a
period ending thirty (30) days after the Damage Termination Date set forth in
the Damage Termination Notice by delivering to Tenant, within five (5) business
days of Landlord's receipt of the Damage Termination Notice, a certificate of
Landlord's contractor responsible for the repair of the damage certifying that
it is such contractor's good faith judgment that the repairs shall be
substantially completed within thirty (30) days after the Damage Termination
Date.  If repairs shall be substantially completed prior to the expiration of
such thirty-day period, then the Damage Termination Notice shall be of no force
or effect, but if the repairs shall not be substantially completed within such
thirty-day period, then this Lease shall terminate upon the expiration of such
thirty-day period.  At any time, from time to time, after the date occurring
sixty (60) days after the date of the damage, Tenant may request that Landlord
inform Tenant of Landlord's reasonable opinion of the date of completion of the
repairs and Landlord shall




KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -30-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





respond to such request within five (5) business days.  Notwithstanding the
provisions of this Section 11.2, Tenant shall have the right to terminate this
Lease under this Section 11.2 only if each of the following conditions is
satisfied: (a) the damage to the Project by fire or other casualty was not
caused by the gross negligence or intentional act of Tenant or its partners or
subpartners  and  their respective  officers,  agents,  servants,  employees,
 and  independent contractors; (b) Tenant is not then in default under this
Lease; (c) as a result of the damage, Tenant cannot reasonably conduct business
from the Premises; and, (d) as a result of the damage to the Project, Tenant
does not occupy or use the Premises at all.  In the event this Lease is
terminated in accordance with the terms of this Section 11.2, Tenant shall
assign to Landlord (or to any party designated by Landlord) all insurance
proceeds payable to Tenant under Tenant's insurance required under items (ii)
and (iii) of Section 10.3.2 of this Lease.
11.3          Waiver of Statutory Provisions.  The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building or the Project, and any  statute  or regulation of
the  State of California,  including, without limitation, Sections 1932(2) and
1933 (4) of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.
 
ARTICLE 12
 
NONWAIVER
No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.




KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -31-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------



ARTICLE 13
 
CONDEMNATION
If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is substantially impaired, in each case for a
period in excess of one hundred eighty (180) days, Tenant shall have the option
to terminate this Lease effective as of the date possession is required to be
surrendered to the authority. Tenant shall not because of such taking assert any
claim against Landlord or the authority for any compensation because of such
taking and Landlord shall be entitled to the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant's personal property
and fixtures belonging to Tenant and removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, and for moving expenses, so long
as such claims do not diminish the award available to Landlord, its ground
lessor with respect to the Building or Project or its mortgagee, and such claim
is payable separately to Tenant.  All Rent shall be apportioned as of the date
of such termination.  If any part of the Premises shall be taken, and this Lease
shall not be so terminated, the Rent shall be proportionately abated.   Tenant
hereby waives any and all rights it might otherwise have pursuant to Section
1265.130 of The California Code of Civil Procedure.   Notwithstanding anything
to the contrary contained in this Article 13, in the event of a temporary taking
of all or any portion of the Premises for a period of one hundred and eighty
(180) days or less, then this Lease shall not terminate but the Base Rent and
the Additional Rent shall be abated for the period of such taking in proportion
to the ratio that the amount of rentable square feet of the Premises taken bears
to the total rentable square feet of the Premises. Landlord shall be entitled to
receive the entire award made in connection with any such temporary taking.
 
ARTICLE 14
 
ASSIGNMENT AND SUBLETTING
14.1          Transfers. Subject to the TCCs of Section 14.8, below, Tenant
shall not, without the prior written consent of Landlord, assign, mortgage,
pledge, hypothecate, encumber, or permit any lien to attach to, or otherwise
transfer, this .Lease or any interest hereunder, permit any assignment, or other
transfer of this Lease or any interest hereunder by operation of law, sublet the
Premises or any part thereof, or enter into any license or concession agreements
or otherwise permit the occupancy or use of the Premises or any part thereof by
any persons other than Tenant and its employees and contractors (all of the
foregoing are hereinafter sometimes referred to collectively as "Transfers" and
any person to whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a "Transferee"). If Tenant desires Landlord's consent
to any Transfer, Tenant shall notify Landlord in writing, which notice (the
"Transfer






KILROY REALTY
571981.06/                                                                                                                                                      ✓LA              4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -32-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





Notice") shall include (i) the proposed effective date of the Transfer, which
shall not be less than thirty (30) days nor more than one hundred eighty (180)
days after the date of delivery of the Transfer Notice, (ii) a description of
the portion of the Premises to be transferred (the "Subject Space"), (iii) all
of the terms of the proposed Transfer and the consideration therefor, including
calculation of the "Transfer Premium", as that term is defined in Section 14.3
below, in connection with such Transfer, the name and address of the proposed
Transferee, and a copy of all existing executed and/or proposed documentation
pertaining to the proposed Transfer, including all existing operative documents
to be executed to evidence such Transfer or the agreements incidental or related
to such Transfer, provided that Landlord shall have the right to require Tenant
to utilize Landlord's standard Transfer documents in connection with the
documentation of such Transfer, (iv) current financial statements of the
proposed Transferee certified by an officer, partner or owner thereof, business
credit and personal references and history of the proposed Transferee and any
other information required by Landlord which will enable Landlord to determine
the financial responsibility, character, and reputation of the proposed
Transferee, nature of such Transferee's business and proposed use of the Subject
Space and (v) an executed estoppel certificate from Tenant in the form attached
hereto as Exhibit E. Any Transfer made without Landlord's prior written consent
shall, at Landlord's option, be null, void and of no effect, and shall, at
Landlord's option, constitute a default by Tenant under this Lease. Whether or
not Landlord consents to any proposed Transfer, Tenant shall pay Landlord's
review and processing fees, as well as any reasonable professional fees
(including, without limitation, attorneys', accountants', architects',
engineers' and consultants' fees) incurred by Landlord, within thirty (30) days
after written request by Landlord.
14.2          Landlord's Consent.  Landlord shall not unreasonably withhold its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice. Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply:
14.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;
14.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;


14.2.3 The Transferee is either a governmental agency or instrumentality
thereof;
14.2.4 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;
14.2.5 The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease;




 
KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -33-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





14.2.6 The terms of the proposed Transfer will allow the Transferee to exercise
a right of renewal, right of expansion, right of first offer, or other similar
right held by Tenant (or will allow the Transferee to occupy space leased by
Tenant pursuant to any such right); or
14.2.7 The Transferee does not intend to occupy the entire Premises and conduct
its business therefrom for a substantial portion of the term of the Transfer.
If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said sixmonth period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant's original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this Lease).
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be a declaratory judgment and
an injunction for the relief sought without any monetary damages, and Tenant
hereby waives all other remedies, including, without limitation, any right at
law or equity to terminate this Lease, on its own behalf and, to the extent
permitted under all applicable laws, on behalf of the proposed Transferee.
 Tenant shall indemnify, defend and hold harmless Landlord from any and all
liability, losses, claims, damages, costs, expenses, causes of action and
proceedings involving any third party or parties (including without limitation
Tenant's proposed subtenant or assignee) who claim they were damaged by
Landlord's wrongful withholding or conditioning of Landlord's consent, except to
the extent that a court of competent jurisdiction determines that Landlord
unreasonably withheld or delayed its consent to a Transfer under this Article
14.
14.3          Transfer Premium.  If Landlord consents to a Transfer, as a
condition thereto which the parties hereby agree is reasonable, Tenant shall pay
to Landlord fifty percent (50%) of any "Transfer Premium," as that term is
defined in this Section 14.3, received by Tenant from such Transferee. "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for (i)
any changes, alterations and improvements to the Premises in connection with the
Transfer, (ii) any free base rent reasonably provided to the Transferee, (iii)
attorneys' fees reasonably incurred by Tenant in connection with the Transfer,
and (iv) any brokerage commissions in connection with the Transfer. "Transfer
Premium" shall also include, but not be limited to, key money, bonus money or
other cash consideration paid by Transferee to Tenant in connection with such
Transfer, and any payment in excess of fair market value for services rendered
by Tenant to Transferee or for assets, fixtures, inventory, equipment, or
furniture transferred by Tenant to Transferee in connection with such Transfer.
  In the






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -34-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





calculations of the Rent (as it relates to the Transfer Premium calculated under
this Section 14.3), and the Transferee's Rent and Quoted Rent under Section 14.2
of this Lease, the Rent paid during each annual period for the Subject Space,
and the Transferee's Rent and the Quoted Rent, shall be computed after adjusting
such rent to the actual effective rent to be paid,  taking into consideration
any and all leasehold concessions granted in connection therewith, including,
but not limited to, any rent credit and tenant improvement allowance.  For
purposes of calculating any such effective rent all such concessions shall be
amortized on a straight-line basis over the relevant term.
14.4          Landlord's Option as to Subject Space. In the event that a
proposed Transfer, if consented to, would cause fifty percent (50%) or more of
the Premises to be subleased or licensed to a party (or parties) other than
Original Tenant and/or its Permitted Transferee, then notwithstanding anything
to the contrary contained in this Article 14, Landlord shall have the option, by
giving written notice to Tenant within thirty (30) days after receipt of any
Transfer Notice, to recapture the Subject Space; provided, however, in the event
Landlord so elects to recapture the Subject Space, Tenant may rescind its
Transfer Notice (in which no Landlordrecapture shall result) by delivering
written notice of Tenant's rescission election to Landlord within two (2)
business days following Tenant's receipt of Landlord's recapture notice. Unless
so rescinded by Tenant pursuant to the immediately preceding sentence, such
recapture notice shall cancel and terminate this Lease with respect to the
Subject Space as of the date stated in the Transfer Notice as the effective date
of the proposed Transfer until the last day of the term of the Transfer as set
forth in the Transfer Notice (or at Landlord's option, shall cause the Transfer
to be made to Landlord or its agent, in which case the parties shall execute the
Transfer documentation promptly thereafter). In the event of a recapture by
Landlord, if this Lease shall be canceled with respect to less than the entire
Premises, the Rent reserved herein shall be prorated-on the basis of the number
of rentable square feet retained by Tenant in proportion to the number of
rentable square feet contained in the Premises, and this Lease as so amended
shall continue thereafter in full force and effect, and upon request of either
party, the parties shall execute written confirmation of the same.  If Landlord
declines, or fails to elect in a timely manner to recapture the Subject Space
under this Section 14.4, then, provided Landlord has consented to the proposed
Transfer, Tenant shall be entitled to proceed to transfer the Subject Space to
the proposed Transferee, subject to provisions of this Article 14.
14.5          Effect of Transfer. If Landlord consents to a Transfer, (i) the
TCCs of this Lease shall in no way be deemed to have been waived or modified,
(ii) such consent shall not be deemed consent to any further Transfer by either
Tenant or a Transferee, (iii) Tenant shall deliver to Landlord, promptly after
execution, an original executed copy of all documentation pertaining to the
Transfer in form reasonably acceptable to Landlord, (iv) Tenant shall furnish
upon Landlord's request a complete statement, certified by an independent
certified public accountant, or Tenant's chief financial officer, setting forth
in detail the computation of any Transfer Premium Tenant has derived and shall
derive from such Transfer, and (v) no Transfer relating to this Lease or
agreement entered into with respect thereto, whether with or without Landlord's
consent, shall relieve Tenant or any guarantor of the Lease from any liability
under this Lease, including, without limitation, in connection with the Subject
Space. Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof. If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall, within






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -35-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





thirty (30) days after demand, pay the deficiency, and if understated by more
than two percent (2%), Tenant shall pay Landlord's costs of such audit.
14.6          Additional Transfers.  For purposes of this Lease (but subject to
the TCCs of Section 14.8, below), the term "Transfer" shall also include (i) if
Tenant is a partnership, the withdrawal or change, voluntary, involuntary or by
operation of law, of fifty percent (50%) or more of the partners, or transfer of
fifty percent (50%) or more of partnership interests, within a twelve (12)-month
period, or the dissolution of the partnership without immediate reconstitution
thereof, and (ii) if Tenant is a closely held corporation (i.e., whose stock is
not publicly held and not traded through an exchange or over the counter), (A)
the dissolution, merger, consolidation or other reorganization of Tenant or (B)
the sale or other transfer of an aggregate of fifty percent (50%) or more of the
voting shares of Tenant (other than (x) in connection with a public offering on
a recognized stock exchange, or (y) to immediate family members by reason of
gift or death), within a twelve (12)-month period, or (C) the sale, mortgage,
hypothecation or pledge of an aggregate of fifty percent (50%) or more of the
value of the unencumbered assets of Tenant within a twelve (12)-month period.
14.7          Occurrence of Default. Any Transfer hereunder shall be subordinate
and subject to the provisions of this Lease, and if this Lease shall be
terminated during the term of any Transfer, Landlord shall have the right to:
(i) treat such Transfer as canceled and repossess the Subject Space by any
lawful means, or (ii) require that such Transferee attorn to and recognize
Landlord as its landlord under any such Transfer. If Tenant shall be in default
under this Lease, Landlord is hereby irrevocably authorized, as Tenant's agent
and attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is cured.
 Such Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant.  Upon
any assignment, the assignee shall assume in writing all obligations and
covenants of Tenant thereafter to be performed or observed under this Lease. No
collection or acceptance of rent by Landlord from any Transferee shall be deemed
a waiver of any provision of this Article 14 or the approval of any Transferee
or a release of Tenant from any obligation under this Lease, whether theretofore
or thereafter accruing.  In no event shall Landlord's enforcement of any
provision of this Lease against any Transferee be deemed a waiver of Landlord's
right to enforce any term of this Lease against Tenant or any other person.  If
Tenant's obligations hereunder have been guaranteed, Landlord's consent to any
Transfer shall not be effective unless the guarantor also consents to such
Transfer.
14.8          Non-Transfers.   Notwithstanding anything to the contrary
contained in this Article 14, (i) an assignment or subletting of all or a
portion of the Premises to an affiliate of Tenant (an entity which is controlled
by, controls, or is under common control with, Tenant), (ii) an assignment of
the Premises to an entity which acquires all or substantially all of the assets
or interests (partnership, stock or other) of Tenant, or (iii) an assignment of
the Premises to an entity which is the resulting entity of a merger or
consolidation of Tenant, shall not be deemed a Transfer under this Article 14,
provided that Tenant notifies Landlord of any such assignment or sublease and
promptly supplies Landlord with any documents or information requested by
Landlord regarding such assignment or sublease or such affiliate, and further
provided that such assignment or sublease is not a subterfuge by Tenant to avoid
its obligations under this Lease.






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -36-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





The transferee under a transfer specified in items (i), (ii) or (iii) above
shall be referred to as a "Permitted Transferee."  "Control," as used in this
Section 14.8, shall mean the ownership, directly or indirectly, of more than
fifty percent (50%) of the voting securities of, or possession of the right to
vote, in the ordinary direction of its affairs, of more than fifty percent (50%)
of the voting interest in, any person or entity.
 
ARTICLE 15
 
SURRENDER OF PREMISES; OWNERSHIP AND
            REMOVAL OF TRADE FIXTURES
15.1          Surrender of Premises.   No act or thing done by Landlord or any
agent or employee of Landlord during the Lease Term shall be deemed to
constitute an acceptance by Landlord of a surrender of the Premises unless such
intent is specifically acknowledged in writing by Landlord. The delivery of keys
to the Premises to Landlord or any agent or employee of Landlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Landlord, and notwithstanding
such delivery Tenant shall be entitled to the return of such keys at any
reasonable time upon request until this Lease shall have been properly
terminated.  The voluntary or other surrender of this Lease by Tenant, whether
accepted by Landlord or not, or a mutual termination hereof, shall not work a
merger, and at the option of Landlord shall operate as an assignment to Landlord
of all subleases or subtenancies affecting the Premises or terminate any or all
such sublessees or subtenancies.
15.2          Removal of Tenant Property by Tenant.  Upon the expiration of the
Lease Term, or upon any earlier termination of this Lease, Tenant shall, subject
to the provisions of this Article 15, quit and surrender possession of the
Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, reasonable wear
and tear and repairs which are specifically made the responsibility of Landlord
hereunder excepted.   Upon such expiration or termination, Tenant shall, without
expense to Landlord, remove or cause to be removed from the Premises all debris
and rubbish, and such items of furniture, equipment, business and trade
fixtures, free-standing cabinet work, movable partitions and other articles of
personal property owned by Tenant or installed or placed by Tenant at its
expense in the Premises, and such similar articles of any other persons claiming
under Tenant (collectively, the "Personal Property"), as Landlord may, in its
sole discretion, require to be removed, and Tenant shall repair at its own
expense all damage to the Premises and Building resulting from such removal.  
In the event that Tenant shall fail to remove such Personal Property from the
Premises and repair all resulting damage to the Premises as set forth
hereinabove, then Landlord may do so and may charge the cost thereof to Tenant.
In the event Landlord elects to so remove the Personal Property and/or repair
the damage caused to the Premises by such removal, then notwithstanding any
contrary terms of Section 8.5 of this Lease, Tenant's failure to remove and/or
failure to repair shall not be deemed a holdover for purposes of Article 16 of
this Lease.



 


KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -37-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------

ARTICLE 16
 
HOLDING OVER
If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent shall
be payable at a monthly rate equal to the product of (i) the Rent applicable
during the last rental period of the Lease Term under this Lease, and (ii) a
percentage equal to one hundred fifty percent (150%) during the first three (3)
months immediately following the expiration or earlier termination of the Lease
Term, and two hundred percent (200%) thereafter. Such month-to-month tenancy
shall be subject to every other applicable term, covenant and agreement
contained herein.   Nothing contained in this Article 16 shall be construed as
consent by Landlord to any holding over by Tenant, and Landlord expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease. The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law.   If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys' fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom; provided, however, that in no event shall Tenant be liable for any
such consequential damages to the extent accruing (A) prior to the later to
occur of (1) the date which is sixty (60) days following the expiration or
earlier termination of the then-applicable Lease Term, and (2) the date which is
sixty (60) days following written notice of such potential liability under this
Article 16, or (B) during the term of any month-to-month tenancy that is created
pursuant to the TCCs of this Article 16, above.
 
ARTICLE 17
 
ESTOPPEL CERTIFICATES
Within ten (10) days following a request in writing by Landlord, Tenant shall
execute, acknowledge and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be substantially in the form of Exhibit E, attached
hereto (or such other form as may be required by any prospective mortgagee or
purchaser of the Project, or any portion thereof), indicating therein any
exceptions thereto that may exist at that time, and shall also contain any other
information reasonably requested by Landlord or Landlord's mortgagee or
prospective mortgagee. Any such certificate may be relied upon by any
prospective mortgagee or purchaser of all or any portion of the Project. Tenant
shall execute and deliver whatever other instruments may be reasonably required
for such purposes.  At any time during the Lease Term, Landlord may require
Tenant to provide Landlord with a current financial statement and financial
statements of the two (2) years prior to the current financial statement year.
 Such statements shall be prepared in accordance with generally accepted
accounting principles and, if such is the normal practice of Tenant, shall be
audited by an independent certified public accountant.






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -38-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





Failure of Tenant to timely execute, acknowledge and deliver such estoppel
certificate or other instruments shall constitute an acceptance of the Premises
and an acknowledgment by Tenant that statements included in the estoppel
certificate are true and correct, without exception.
 
ARTICLE 18
 
SUBORDINATION
Subject to Tenant's receipt of an appropriate non-disturbance agreement(s) as
set forth below, this Lease shall be subject and subordinate to all present and
future ground or underlying leases of the Building or Project and to the lien of
any mortgage, trust deed or other encumbrances now or hereafter in force against
the Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and replacements thereof, and to all
advances made or hereafter to be made upon the security of such mortgages or
trust deeds, unless the holders of such mortgages, trust deeds or other
encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto. As of the date of this
Lease, Landlord covenants that no deed of trust, mortgage, other encumbrance, or
ground or underlying lease encumbers the Premises, Building or Project.
Landlord's delivery to Tenant of commercially reasonable non-disturbance
agreement(s) (the "Nondisturbance Agreement") in favor of Tenant from any ground
lessor, mortgage holders or lien holders of Landlord who later come into
existence at any time prior to the expiration of the Lease Term shall be in
consideration of, and a condition precedent to, Tenant's agreement to be bound
by the terms and conditions of this Article 18.  Tenant covenants and agrees in
the event any proceedings are brought for the foreclosure of any such mortgage
or deed in lieu thereof (or if any ground lease is terminated), to attorn,
without any deductions or set-offs whatsoever, to the lienholder or purchaser or
any successors thereto upon any such foreclosure sale or deed in lieu thereof
(or to the ground lessor), if so requested to do so by such purchaser or
lienholder or ground lessor, and to recognize such purchaser or lienholder or
ground lessor as the lessor under this Lease, provided such lienholder or
purchaser or ground lessor shall agree to accept this Lease and not disturb
Tenant's occupancy, so long as Tenant timely pays the rent and observes and
performs the TCCs of this Lease to be observed and performed by Tenant.
 Landlord's interest herein may be assigned as security at any time to any
lienholder. Tenant shall, within ten (10) business days of request by Landlord,
execute such further instruments or assurances as Landlord may reasonably deem
necessary to evidence or confirm the subordination or superiority of this Lease
to any such mortgages, trust deeds, ground leases or underlying leases. Subject
to Tenant's receipt of the Nondisturbance Agreement described herein,  Tenant
waives the provisions of any current or future statute, rule or law which may
give or purport to give Tenant any right or election to terminate or otherwise
adversely affect this Lease and the obligations of the Tenant hereunder in the
event of any foreclosure proceeding or sale.
 
ARTICLE 19
 
DEFAULTS; REMEDIES


19.1          Events of Default.  The occurrence of any of the following shall
constitute a default of this Lease by Tenant:










KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -39-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------

19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease within five (5) business days of Tenant's receipt of
written notice from Landlord that the same was not paid when due; or


19.1.2 Except where a specific time period is otherwise set forth for Tenant's
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default, but in no event
exceeding a period of time in excess of sixty (60) days after written notice
thereof from Landlord to Tenant; or


19.1.3 To the extent permitted by law, a general assignment by Tenant or any
guarantor of this Lease for the benefit of creditors, or the taking of any
corporate action in furtherance of bankruptcy or dissolution whether or not
there exists any proceeding under an insolvency or bankruptcy law, or the filing
by or against Tenant or any guarantor of any proceeding under an insolvency or
bankruptcy law, unless in the case of a proceeding filed against Tenant or any
guarantor the same is dismissed within sixty (60) days, or the appointment of a
trustee or receiver to take possession of all or substantially all of the assets
of Tenant or any guarantor, unless possession is restored to Tenant or such
guarantor within thirty (30) days, or any execution or other judicially
authorized seizure of all or substantially all of Tenant's assets located upon
the Premises or of Tenant's interest in this Lease, unless such seizure is
discharged within thirty (30) days; or


19.1.4 Abandonment of the Premises as defined by applicable law; or
19.1.5 The failure by Tenant to observe or perform according to the provisions
of Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than two (2) business days after notice from Landlord; or
19.1.6 Tenant's failure to occupy the Premises within ten (10) business days
after the Lease Commencement Date.
The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.
19.2          Remedies Upon Default.   Upon the occurrence of any event of
default by Tenant, Landlord shall have, in addition to any other remedies
available to Landlord at law or in equity (all of which remedies shall be
distinct, separate and cumulative), the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever.
19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take




KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -40-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





possession of the Premises and expel or remove Tenant and any other person who
may be occupying the Premises or any part thereof, without being liable for
prosecution or any claim for damages therefor; and Landlord may recover from
Tenant the following:


(a)          The worth at the time of award of any unpaid rent which has been
earned at the time of such termination; plus


(b)          The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus
(c)          The worth at the time of award of the amount by which the unpaid
rent for the balance of the Lease Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus


(d)          Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and


(e)          At Landlord's election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable law.
The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in Sections 19.2.1(a) and
(b), above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law.  As used in
Section 19.2.1(c), above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent _(1%).
19.2.2 Landlord shall have the remedy described in California Civil Code Section
1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.




KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -41-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------

19.3          Subleases of Tenant. Whether or not Landlord elects to terminate
this Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord's election to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.
19.4          Form of Payment After Default.   Following the occurrence of an
event of default by Tenant, Landlord shall have the right to require that any or
all subsequent amounts paid by Tenant to Landlord hereunder, whether to cure the
default in question or otherwise, be paid in the form of cash, money order,
cashier's or certified check drawn on an institution acceptable to Landlord, or
by other means approved by Landlord, notwithstanding any prior practice of
accepting payments in any different form.
19.5          Efforts to Relet.  No re-entry or repossession, repairs,
maintenance, changes, alterations and additions, reletting, appointment of a
receiver to protect Landlord's interests hereunder, or any other action or
omission by Landlord shall be construed as an election by Landlord to terminate
this Lease or Tenant's right to possession, or to accept a surrender of the
Premises, nor shall same operate to release Tenant in whole or in part from any
of Tenant's obligations hereunder, unless express written notice of such
intention is sent by Landlord to Tenant.   Tenant hereby irrevocably waives any
right otherwise available under any law to redeem or reinstate this Lease.
19.6          Landlord Default.  Notwithstanding anything to the contrary set
forth in this Lease, Landlord shall be in default in the performance of any
obligation required to be performed by Landlord pursuant to this Lease if
Landlord fails to perform such obligation within thirty (30) days after the
receipt of notice from Tenant specifying in detail Landlord's failure to
perform; provided, however, if the nature of Landlord's obligation is such that
more than thirty (30) days are required for its performance, then Landlord shall
not be in default under this Lease if it shall commence such performance within
such thirty (30) day period and thereafter diligently pursues the same to
completion.  Upon any such default by Landlord under this Lease, Tenant may,
except as otherwise specifically provided in this Lease to the contrary,
exercise any of its rights provided at law or in equity. Any award from a court
or arbitrator in favor of Tenant requiring payment by Landlord which is not paid
by Landlord within the time period directed by such award, may be offset by
Tenant from Rent next due and payable under this Lease; provided, however,
Tenant may not deduct the amount of the award against more than fifty percent
(50%) of Base Rent next due and owing (until such time as the entire amount of
such judgment is deducted) to the extent following a foreclosure or a
deed-in-lieu of foreclosure.
 
ARTICLE 20
 
COVENANT OF QUIET ENJOYMENT
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other TCCs,








KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -42-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





provisions and agreements herein contained on the part of Tenant to be kept,
observed and performed, shall, during the Lease Term, peaceably and quietly
have, hold and enjoy the Premises subject to the TCCs, provisions and agreements
hereof without interference by any persons lawfully claiming by or through
Landlord.  The foregoing covenant is in lieu of any other covenant express or
implied.
 
ARTICLE 21
 
SECURITY DEPOSIT
Tenant shall not be obligated to maintain any security deposit with Landlord in
connection with Tenant's leasing of the Premises (in its initial configuration)
for the initial Lease Term.

ARTICLE 22
 
TELECOMMUNICATIONS EQUIPMENT
At any time during the Lease Term, subject to the TCCs of this Article 22 and
Article 8 of this Lease, Tenant may install, at Tenant's sole cost and expense,
but without the payment of any Rent or a license or similar fee or charge, up to
one (1) twenty-four inch (24") satellite dish (and reasonable equipment related
thereto), servicing the business conducted by Tenant from within the Premises
(all such equipment is defined collectively as the "Telecommunications
Equipment") upon the portion of the roof of the Building designated by Landlord
for such equipment. The physical appearance and the size of the
Telecommunications Equipment shall be subject to Landlord's reasonable approval,
the  location of any such installation of the Telecommunications Equipment shall
be designated by Tenant subject to Landlord's reasonable approval and Landlord
may require Tenant to install screening around such Telecommunications
Equipment, at Tenant's sole cost and expense, as reasonably designated by
Landlord.  Tenant shall maintain such Telecommunications Equipment, at Tenant's
sole cost and expense.  In the event Tenant elects to exercise its right to
install the Telecommunication Equipment, then Tenant shall give Landlord prior
notice thereof.   Tenant shall remove such Telecommunications Equipment upon the
expiration or earlier termination of this Lease and shall return the affected
portion of the rooftop and the Building to the condition the rooftop and the
Building would have been in had no such Telecommunications Equipment been
installed (reasonable wear and tear accepted). Such Telecommunications Equipment
shall be installed pursuant to plans and specifications approved by Landlord,
which approval will not be unreasonably withheld, conditioned, or delayed.  Such
Telecommunications Equipment shall, in all instances, comply with applicable
governmental laws, codes, rules and regulations. Tenant shall not be entitled to
license its Communication Equipment to any unrelated third party, nor shall
Tenant be permitted to receive any revenues, fees or any other consideration for
the use of such Communication Equipment by an unrelated third party.   Tenant's
right to install such Telecommunication Equipment shall be non-exclusive, and
Tenant hereby expressly acknowledges Landlord's continued right (i) to itself
utilize any rooftop space, and (ii) to re-sell, license or lease any rooftop
space to an unaffiliated third party; provided, however, such Landlord (or
third-party) use   shall   not  materially   interfere  with (or  preclude   the
  installation  of)  Tenant's Telecommunications Equipment.






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-044jr/pjr                                                                                  -43-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------

ARTICLE 23
 
SIGNS
23.1          Full Floors.  Subject to Landlord's prior written approval, in its
sole discretion, and provided all signs are in keeping with the quality, design
and style of the Building and Project, Tenant, if the Premises comprise an
entire floor of the Building, at its sole cost and expense, may install
identification signage anywhere in the Premises including in the second (2nd)
floor elevator lobby, provided that such signs must not be visible from the
exterior of the Building; provided, however, Landlord shall be able to locate
its standard identification signage in the lobby of the Building and/or
immediately inside the main entrance doors to the Building.
23.2          Multi-Tenant Floors.  If other tenants occupy space on the floor
on which the Premises is located, Tenant's identifying signage shall be provided
by Landlord, at Tenant's cost, and such signage shall be comparable to that used
by Landlord for other similar floors in the Building and shall comply with
Landlord's Building standard signage program.
23.3          Prohibited Signage and Other Items. Any signs, notices, logos,
pictures, names or advertisements which are installed and that have not been
separately approved by Landlord may be removed without notice by Landlord at the
sole expense of Tenant. Except as expressly set forth in Section 23.4, below,
Tenant may not install any signs on the exterior or roof of the Project or the
Common Areas.  Any signs (subject to the TCCs of Section 23.4 of this Lease),
window coverings, or blinds (even if the same are located behind the
Landlord-approved window coverings for the Building), or other items visible
from the exterior of the Premises or Building, shall be subject to the prior
approval of Landlord, in its sole discretion.
23.4          Tenant's Signage.  Tenant shall be entitled to install the
following signage in connection with Tenant's lease of the Premises
(collectively, the "Tenant's Signage"):


(i)


Non-exclusive Building-top signage consisting of one (1) building-top sign
(maximum size per building-top sign is 100 square feet pursuant to the signage
guidelines for the Project) identifying Tenant's name or logo located at the top
of the Building in one (1) location.
(ii)


One strip (lowest location) of non-exclusive signage on the monument located
adjacent to the entrance of the Building (the "Building Monument Sign");
provided, however, Landlord shall be able to locate its standard identification
signage on the Building Monument Sign (below Tenant's strip and the other strips
available for the identification of other Building tenants).





571981.06/WLA
K4064-066/6-8-04/pjr/pjr
KILROY REALTY
4690 Executive Drive
-44-                                                              [STMicroelectronics,
Inc.]



--------------------------------------------------------------------------------





(iii)          
Non-exclusive identification signage (highest location) on the small head-stone
located adjacent to the Judicial Drive entrance to the Project (the "Head-Stone
Sign"); provided, however, Landlord shall be able to locate its standard
identification signage on the Head-Stone  Sign (below Tenant's signage and any
other identification signage for other Building tenants).
23.4.1 Specifications and Permits.  Tenant's Signage shall set forth Tenant's
name and logo as determined by Tenant in its sole discretion; provided, however,
in no event shall  Tenant's  Signage  include  an  "Objectionable Name,"  as
 that  term  is  defined  in Section 23.5.2, of this Lease.  The graphics,
materials, color, design, lettering, lighting, size, illumination,
specifications and exact location of Tenant's Signage (collectively, the "Sign
Specifications") shall be subject to the prior written approval of Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed, and
shall be consistent and compatible with the quality and nature of the Project
and the Building Standard Signage Specifications. For purposes of this Section
23.4.1, the reference to "name" shall mean name and/or logo.   In addition,
Tenant's Signage shall be subject to Tenant's receipt of all required
governmental permits and approvals and shall be subject to all Applicable Law
and to any covenants, conditions and restrictions affecting the Project.
 Landlord shall use commercially reasonable efforts to assist Tenant in
obtaining all necessary governmental permits and approvals for Tenant's Signage.
 Tenant hereby acknowledges that, notwithstanding Landlord's approval of
Tenant's Signage, Landlord has made no representation or warranty to Tenant with
respect to the probability of obtaining all necessary governmental approvals and
permits for Tenant's Signage. In the event Tenant does not receive the necessary
governmental approvals and permits for Tenant's Signage, Tenant's and Landlord's
rights and obligations under the remaining TCCs of this Lease shall be
unaffected.
23.4.2 Objectionable Name.   To the extent Original Tenant or its Permitted
Transferees desires to change the name and/or logo set forth on Tenant's
Signage, such name and/or logo shall not have a name which relates to an entity
which is of a character or reputation, or is associated with a political faction
or orientation, which is inconsistent with the quality of the Project, or which
would otherwise reasonably offend a landlord of the Comparable Buildings (an
"Objectionable Name"). The parties hereby agree that the name
"STMicroelectronics, Inc." or any reasonable derivation thereof, shall not be
deemed an Objectionable Name.
23.4.3 Termination of Right to Tenant's Signage. The rights contained in this
Section 23.4 shall be personal to the Original Tenant, and may only be exercised
by the Original Tenant or its Permitted Transferees (and not any other assignee,
sublessee or other transferee of the Original Tenant's interest in this Lease)
if (i) the Original Tenant or its Permitted Transferees is in occupancy of no
less than sixty percent (60%) of the then existing Premises, and (ii) Tenant has
not been in economic default or material non-economic default under this Lease
(beyond any applicable notice and cure periods) more than once during the prior
twelve (12) month period, and (iv) Tenant has not been in economic default or
material non-economic default under this Lease (beyond any applicable notice and
cure periods) more than three (3) times throughout the entire Lease Term.










KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -45-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





23.4.4 Cost and Maintenance.   The costs of the actual signs comprising Tenant's
Signage and the installation, design, construction, and any and all other costs
associated with Tenant's Signage, including, without limitation, utility charges
and hook-up fees, permits, and maintenance and repairs, shall be the sole
responsibility of Tenant; provided that Landlord shall construct and install the
Project Monument Sign(s) (including, but not limited to, running sufficient
power and utilities to the site of the Project Monument Sign), at Tenant's sole
cost and expense, and Tenant shall be responsible for the cost of Tenant's sign
on the Project Monument Sign(s), but Landlord shall maintain all monument signs
set forth in this Article 23 in good condition and repair, the cost of which in
connection with the Project Monument Sign(s) shall be included in Operating
Expenses. Should Tenant's Signage require repairs and/or maintenance, as
determined in Landlord's reasonable judgment, Landlord shall have the right to
provide Notice thereof to Tenant and Tenant (except as set forth above) shall
cause such repairs and/or maintenance to be performed within thirty (30) days
after receipt of such Notice from Landlord, at Tenant's sole cost and expense;
provided, however, if such repairs and/or maintenance are reasonably expected to
require longer than thirty (30) days to perform, Tenant shall commence such
repairs and/or maintenance within such thirty (30) day period and shall
diligently prosecute such repairs and maintenance to completion.  Should Tenant
fail to perform such repairs and/or maintenance within the periods described in
the immediately preceding sentence, Landlord shall, upon the delivery of an
additional five (5) business days' prior written notice, have the right to cause
such work to be performed and to charge Tenant as Additional Rent for the Actual
Cost of such work.  Upon the expiration or earlier termination of this Lease,
Tenant shall, at Tenant's sole cost and expense, cause Tenant's Signage to be
removed and shall cause the areas in which such Tenant's Signage was located to
be restored to the condition existing immediately prior to the placement of such
Tenant's Signage. If Tenant fails to timely remove such Tenant's Signage or to
restore the areas in which such Tenant's Signage was located, as provided in the
immediately preceding sentence, then Landlord may perform such work, and all
Actual Costs incurred by Landlord in so performing shall be reimbursed by Tenant
to Landlord within thirty (30) days after Tenant's receipt of an invoice
therefor.  The TCCs of this Section 23.4.4 shall survive the expiration or
earlier termination of this Lease.
 
ARTICLE 24
 
COMPLIANCE WITH LAW
Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated (collectively, "Applicable Laws").
At its sole cost and expense, Tenant shall promptly comply with all such
Applicable Laws which relate to (i) Tenant's use of the Premises for non-general
office use, (ii) the Alterations or Tenant Improvements in the Premises, or
(iii) the Base Building, but, as to the Base Building, only to the extent such
obligations are triggered by Tenant's Alterations, the Tenant Improvements, or
use of the Premises for non-general office use. Should any standard or
regulation now or hereafter be imposed on Landlord or Tenant by a state, federal
or local governmental body charged with the establishment, regulation and
enforcement of occupational, health or safety standards for employers,
employees, landlords or tenants, then Tenant agrees, at its sole cost and
expense, to comply promptly with such standards or regulations. Tenant shall be
responsible, at its sole cost and expense, to make all alterations to






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -46-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





the Premises as are required to comply with the governmental rules, regulations,
requirements or standards described in this Article 24.  The judgment of any
court of competent jurisdiction or the admission of Tenant in any judicial
action, regardless of whether Landlord is a party thereto, that Tenant has
violated any of said governmental measures, shall be conclusive of that fact as
between Landlord and Tenant.  Landlord shall comply with all Applicable Laws
relating to the Building Structure, provided that compliance with such
Applicable Laws is not the responsibility of Tenant under this Lease, and
provided further that Landlord's failure to comply therewith would prohibit
Tenant from obtaining or maintaining a certificate of occupancy for the
Premises, or would unreasonably and materially affect the safety of Tenant's
employees or create a significant health hazard for Tenant's employees.
 Landlord shall be permitted to include in Operating Expenses any costs or
expenses incurred by Landlord under this Article 24 to the extent consistent
with the terms of Section 4.2.4, above.
 
ARTICLE 25
 
LATE CHARGES
If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee within five (5) business days after
Tenant's receipt of written notice from Landlord that the same was not paid when
due, then Tenant shall pay to Landlord a late charge equal to five percent (5%)
of the overdue amount plus any attorneys' fees incurred by Landlord by reason of
Tenant's failure to pay Rent and/or other charges when due hereunder. The late
charge shall be deemed Additional Rent and the right to require it shall be in
addition to all of Landlord's other rights and remedies hereunder or at law and
shall not be construed as liquidated damages or as limiting Landlord's remedies
in any manner.  In addition to the late charge described above, any Rent or
other amounts owing hereunder which are not paid within ten (10) days after the
date they are due shall bear interest from the date when due until paid at the
"Interest Rate." For purposes of this Lease, the "Interest Rate" shall be an
annual rate equal to the lesser of (i) the annual "Bank Prime Loan" rate cited
in the Federal Reserve Statistical Release Publication G.13(415), published on
the first Tuesday of each calendar month (or such other comparable index as
Landlord and Tenant shall reasonably agree upon if such rate ceases to be
published), plus four (4) percentage points, and (ii) the highest rate permitted
by applicable law.
 
ARTICLE 26
 
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
26.1          Landlord's Cure.  All covenants and agreements to be kept or
performed by Tenant under this Lease shall be performed by Tenant at Tenant's
sole cost and expense and without any reduction of Rent, except to the extent,
if any, otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.










KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -47-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





26.2          Tenant's Reimbursement.   Except as may be specifically provided
to the contrary in this Lease, Tenant shall pay to Landlord, upon delivery by
Landlord to Tenant of statements therefor: (i) sums equal to expenditures
reasonably made and obligations incurred by Landlord in connection with the
remedying by Landlord of Tenant's defaults pursuant to the provisions of Section
26.1; (ii) sums equal to all losses, costs, liabilities, damages and expenses
referred to in Article 10 of this Lease; and (iii) sums equal to all
expenditures made and obligations incurred by Landlord in collecting or
attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to law, including, without
limitation, all legal fees and other amounts so expended. Tenant's obligations
under this Section 26.2 shall survive the expiration or sooner termination of
the Lease Term.
 
ARTICLE 27
 
ENTRY BY LANDLORD
Landlord reserves the right at all reasonable times (during Building Hours with
respect to items (i) and (ii) below) and upon at least twenty-four (24) hours
prior notice to Tenant (except in the case of an emergency) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers, or during the last twelve (12) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility; or (iv) alter,
improve or repair the Premises or the Building, or for structural alterations,
repairs or improvements to the Building or the Building's systems and equipment.
Notwithstanding anything to the contrary contained in this Article 27, Landlord
may enter the Premises at any time to (A) perform services required of Landlord,
including janitorial service; (B) take possession due to any breach of this
Lease in the manner provided herein; and (C) perform any covenants of Tenant
which Tenant fails to perform.  Landlord may make any such entries without the
abatement of Rent, except as otherwise provided in this Lease, and may take such
reasonable steps as required to accomplish the stated purposes; provided,
however, except for (i) emergencies, (ii) repairs, alterations, improvements or
additions required by governmental or quasi-governmental authorities or court
order or decree, or (iii) repairs which are the obligation of Tenant hereunder,
any such entry shall be performed in a manner so as not to unreasonably
interfere with Tenant's use of the Premises and shall be performed after normal
business hours if reasonably practical. With respect to items (ii) and (iii)
above, Landlord shall use commercially reasonable efforts to not materially
interfere with Tenant's use of, or access to, the Premises. Except as otherwise
set forth in Section 6.4, Tenant hereby waives any claims for damages or for any
injuries or inconvenience to or interference with Tenant's business, lost
profits, any loss of occupancy or quiet enjoyment of the Premises, and any other
loss occasioned thereby.  For each of the above purposes, Landlord shall at all
times have a key with which to unlock all the doors in the Premises, excluding
Tenant's vaults, safes and special security areas designated in advance by
Tenant.  In an emergency, Landlord shall have the right to use any means that
Landlord may deem proper to open the doors in and to the Premises. Any entry
into the Premises by Landlord in the manner hereinbefore described shall not be
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or an actual or constructive eviction of Tenant from any portion of the
Premises.   No provision of this Lease shall be construed as obligating Landlord
to perform any repairs, alterations or decorations except as otherwise expressly
agreed to be performed by Landlord herein.










KILROY REALTY
571981.06AVLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -48-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------

ARTICLE 28
 
TENANT PARKING
Landlord shall provide to Tenant, throughout the Lease Term and at no additional
cost to Tenant, the number of unreserved parking passes set forth in Section 9
of the Summary, on a monthly basis throughout the Lease Term, which parking
passes shall pertain to the Project parking facility.  Tenant shall be
responsible for the full amount of any taxes imposed by any governmental
authority in connection with the renting of such parking passes by Tenant or the
use of the parking facility by Tenant.  Tenant's continued right to use the
parking passes is conditioned upon Tenant abiding by all rules and regulations
which are prescribed from time to time for the orderly operation and use of the
parking facility where the parking passes are located, including any sticker or
other identification system established by Landlord, Tenant's cooperation in
seeing that Tenant's employees and visitors also comply with such rules and
regulations and Tenant not being in default under this Lease. Landlord
specifically reserves the right to change the size, configuration, design,
layout and all other aspects of the Project parking facility at any time and
Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of Rent under this Lease, from
time to time, close-off or restrict access to the Project parking facility for
purposes of permitting or facilitating any such construction, alteration or
improvements.  Landlord may delegate its responsibilities hereunder to a parking
operator in which case such parking operator shall have all the rights of
control attributed hereby to the Landlord. The parking passes rented by Tenant
pursuant to this Article 28 are provided to Tenant solely for use by Tenant's
own personnel and such passes may not be transferred, assigned, subleased or
otherwise alienated by Tenant without Landlord's prior approval. Tenant may
validate visitor parking by such method or methods as the Landlord may
establish, at the validation rate from time to time generally applicable to
visitor parking.
 
ARTICLE 29
 
MISCELLANEOUS PROVISIONS
29.1          Terms; Captions.   The words "Landlord" and "Tenant" as used
herein shall include the plural as well as the singular. The necessary
grammatical changes required to make the provisions hereof apply either to
corporations or partnerships or individuals, men or women, as the case may
require, shall in all cases be assumed as though in each case fully expressed.
The captions of Articles and Sections are for convenience only and shall not be
deemed to limit, construe, affect or alter the meaning of such Articles and
Sections.
29.2          Binding Effect.   Subject to all other provisions of this Lease,
each of the covenants, conditions and provisions of this Lease shall extend to
and shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.


29.3          No Air Rights.  No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease.  If at any time any windows of the Premises are
temporarily darkened or the light or view therefrom is






KILROY REALTY
571981.06/V/LA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -49-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





obstructed by reason of any repairs, improvements, maintenance or cleaning in or
about the Project, the same shall be without liability to Landlord and without
any reduction or diminution of Tenant's obligations under this Lease.
29.4          Modification of Lease.  Should any current or prospective
mortgagee or ground lessor for the Building or Project require a modification of
this Lease, which modification will not cause an increased cost or expense to
Tenant or in any other way materially and adversely change the rights and
obligations of Tenant hereunder, then and in such event, Tenant agrees that this
Lease may be so modified and agrees to execute whatever documents are reasonably
required therefor and to deliver the same to Landlord within ten (10) days
following a request therefor. At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within ten (10) days following the request therefor.
29.5          Transfer of Landlord's Interest.  Tenant acknowledges that
Landlord has the right to transfer all or any portion of its interest in the
Project or Building and in this Lease, and Tenant agrees that in the event of
any such transfer, Landlord shall automatically be released from all liability
under this Lease and Tenant agrees to look solely to such transferee for the
performance of Landlord's obligations hereunder after the date of transfer and
such transferee shall be deemed to have fully assumed and be liable for all
obligations of this Lease to be performed by Landlord, including the return of
any Security Deposit, and Tenant shall attorn to such transferee. Tenant further
acknowledges that Landlord may assign its interest in this Lease to a mortgage
lender as additional security and agrees that such an assignment shall not
release Landlord from its obligations hereunder and that Tenant shall continue
to look to Landlord for the performance of its obligations hereunder.
29.6          Prohibition Against Recording.   Except as provided in Section
29.4 of this Lease, neither this Lease, nor any memorandum, affidavit or other
writing with respect thereto, shall be recorded by Tenant or by anyone acting
through, under or on behalf of Tenant.
29.7          Landlord's Title. Landlord's title is and always shall be
paramount to the title of Tenant. Nothing herein contained shall empower Tenant
to do any act which can, shall or may encumber the title of Landlord.
29.8          Relationship of Parties.  Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.
29.9          Application of Payments.   Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant's
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.
29.10 Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.
29.11 Partial Invalidity.  If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of




KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -50-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





such term, provision or condition to persons or circumstances other than those
with respect to which it is invalid or unenforceable, shall not be affected
thereby, and each and every other term, provision and condition of this Lease
shall be valid and enforceable to the fullest extent possible permitted by law.
29.12 No Warranty.  In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.
29.13          Landlord Exculpation.   The liability of Landlord or the Landlord
Parties to Tenant for any default by Landlord under this Lease or arising in
connection herewith or with Landlord's operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Project or the
Premises shall be limited solely and exclusively to an amount which is equal to
the lesser of (a) the interest of Landlord in the Building or (b) the equity
interest Landlord would have in the Building if the Building were encumbered by
third-party debt in an amount equal to eighty percent (80%) of the value of the
Building (as such value is determined by Landlord), provided that in no event
shall such liability extend to any sales or insurance proceeds received by
Landlord or the Landlord Parties in connection with the Project, Building or
Premises. Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant. The limitations of liability contained in this Section 29.13
shall inure to the benefit of Landlord's and the Landlord Parties' present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns.  Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any liability for the performance of
Landlord's obligations under this Lease. Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with, Tenant's business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring.
29.14 Entire Agreement.  It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease.  None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.
29.15 Right to Lease.   Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project.  Tenant does not rely on the fact, nor






KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -51-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





does Landlord represent, that any specific tenant or type or number of tenants
shall, during the Lease Term, occupy any space in the Building or Project.
29.16 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant pursuant to this Lease and except
as to Tenant's obligations under Articles 5 and 24 of this Lease (collectively,
a "Force Majeure"), notwithstanding anything to the contrary contained in this
Lease, shall excuse the performance of such party for a period equal to any such
prevention, delay or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party's performance caused by a
Force Majeure.
29.17 Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant's right of occupancy of the Premises after any termination of this Lease.
29.18 Notices.   All notices, demands, statements, designations, approvals   or
other communications (collectively, "Notices") given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be (A)
sent by United States certified or registered mail, postage prepaid, return
receipt requested ("Mail"), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier, or (D) delivered personally. Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 10 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth below, or to such other places as Landlord
may from time to time designate in a Notice to Tenant.  Any Notice will be
deemed given (i) three (3) days after the date it is posted if sent by Mail,
(ii) the date the telecopy is transmitted, (iii) the date the overnight courier
delivery is made, or (iv) the date personal delivery is made or attempted to be
made. If Tenant is notified of the identity and address of Landlord's mortgagee
or ground or underlying lessor, Tenant shall give to such mortgagee or ground or
underlying lessor written notice of any default by Landlord under the terms of
this Lease by registered or certified mail, and such mortgagee or ground or
underlying lessor shall be given a reasonable opportunity to cure such default
prior to Tenant's exercising any remedy available to Tenant. As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the following addresses:


Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention: Legal Department



 


KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -52-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





with copies to:


Kilroy Realty Corporation
3611 Valley Centre Drive, Suite 550 San Diego, California 92130
Attention: Ms. Jennifer Young


and
Allen Matkins Leck Gamble & Mallory LLP 1901 Avenue of the Stars, Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.
29.19 Joint and Several.  If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.
29.20 Authority.   If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so.  In such event, Tenant shall, within ten (10) days after
execution of this Lease, deliver to Landlord satisfactory evidence of such
authority and, if a corporation, upon demand by Landlord, also deliver to
Landlord satisfactory evidence of (i) good standing in Tenant's state of
incorporation and (ii) qualification to do business in California.
29.21          Attorneys' Fees. In the event that either Landlord or Tenant
should bring suit for the possession of the Premises, for the recovery of any
sum due under this Lease, or because of the breach of any provision of this
Lease or for any other relief against the other, then all costs and expenses,
including reasonable attorneys' fees, incurred by the prevailing party therein
shall be paid by the other party, which obligation on the part of the other
party shall be deemed to have accrued on the date of the commencement of such
action and shall be enforceable whether or not the action is prosecuted to
judgment.
29.22 Governing Law; WAIVER OF TRIAL BY JURY.   This Lease shall be construed
and enforced in accordance with the laws of the State of California.   IN ANY
ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I)
THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II)
SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE
INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY.












KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -53-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





29.23 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.
29.24 Brokers.  Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate broker or agents
specified in Section 12 of the Summary (the "Broker"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Landlord shall pay such Broker pursuant to separate written
agreements between Landlord and the Broker.   Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, costs and
expenses (including without limitation reasonable attorneys' fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent, other than the
Broker, occurring by, through, or under the indemnifying party.
29.25 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.
29.26 Project or Building Name and Signage.  Landlord shall have the right at
any time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord's sole discretion, desire. Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord.
29.27 Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
29.28 Confidentiality.   Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant's financial,
legal, and space planning consultants.
29.29 Transportation Management.   Tenant shall fully comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Building, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.












KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -54-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





29.30 Building Renovations. It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, Building, or any part thereof and that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant except as specifically set forth herein or in the Tenant Work
Letter. However, Tenant hereby acknowledges that Landlord is currently
renovating or may during the Lease Term renovate, improve, alter, or modify
(collectively, the "Renovations") the Project, the Building and/or the Premises
including without limitation the parking structure, common areas, systems and
equipment, roof, and structural portions of the same, which Renovations may
include, without limitation, (i) installing sprinklers in the Building common
areas and tenant spaces, (ii) modifying the common areas and tenant spaces to
comply with applicable laws and regulations, including regulations relating to
the physically disabled, seismic conditions, and building safety and security,
and (iii) installing new floor covering, lighting, and wall coverings in the
Building common areas, and in connection with any Renovations, Landlord may,
among other things, erect scaffolding or other necessary structures in the
Building, limit or eliminate access to portions of the Project, including
portions of the common areas, or perform work in the Building, which work may
create noise, dust or leave debris in the Building.  Tenant hereby agrees that
such Renovations and Landlord's actions in connection with such Renovations
shall in no way constitute a constructive eviction of Tenant nor entitle Tenant
to any abatement of Rent.  Landlord shall have no responsibility or for any
reason be liable to Tenant for any direct or indirect injury to or interference
with Tenant's business arising from the Renovations, nor shall Tenant be
entitled to any compensation or damages from Landlord for loss of the use of the
whole or any part of the Premises or of Tenant's personal property or
improvements resulting from the Renovations or Landlord's actions in connection
with such Renovations, or for any inconvenience or annoyance occasioned by such
Renovations or Landlord's actions.
29.31 No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.
29.32 Communications and Computer Lines.  Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables (collectively, the
"Lines") at the Project in or serving the Premises, provided that (i) Tenant
shall obtain Landlord's prior written consent, use an experienced and qualified
contractor approved in writing by Landlord, and comply with all of the other
provisions of Articles 7 and 8 of this Lease, (ii) an acceptable number of spare
Lines and space for additional Lines shall be maintained for existing and future
occupants of the Project, as determined in Landlord's reasonable opinion, (iii)
the Lines therefor (including riser cables) shall be appropriately insulated to
prevent excessive electromagnetic fields or radiation, and shall be surrounded
by a protective conduit reasonably acceptable to Landlord, and shall be
identified in accordance with the "Identification Requirements," as that term is
set forth hereinbelow, (iv) any new or existing Lines servicing the Premises
shall comply with all applicable governmental laws and regulations, (v) as a
condition to permitting the installation of new Lines, Tenant shall remove
existing Lines located in or serving the Premises and repair any damage in
connection with such removal, and (vi) Tenant shall pay all costs in






KILROY REALTY
57I981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -55-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





connection therewith. All Lines shall be clearly marked with adhesive plastic
labels (or plastic tags attached to such Lines with wire) to show Tenant's name,
suite number, telephone number and the name of the person to contact in the case
of an emergency (A) every four feet (4') outside the Premises (specifically
including, but not limited to, the electrical room risers and other Common
Areas), and (B) at the Lines' termination point(s) (collectively, the
"Identification Requirements") Landlord reserves the right to require that
Tenant remove any Lines located in or serving the Premises which are installed
in violation of these provisions, or which are at any time (A) are in violation
of any Applicable Laws, (B) are inconsistent with then-existing industry
standards (such as the standards promulgated by the National Fire Protection
Association (e.g., such organization's "2002 National Electrical Code")), or (C)
otherwise represent a dangerous or potentially dangerous condition.


29.33          Hazardous Substances.
29.33.1 Definitions.  For purposes of this Lease, the following definitions
shall apply: "Hazardous Material(s)" shall mean any solid, liquid or gaseous
substance or material that is described or characterized as a toxic or hazardous
substance, waste, material, pollutant, contaminant or infectious waste, or any
matter that in certain specified quantities would be injurious  to  the  public
health or welfare,  or words  of similar  import,  in  any of the "Environmental
Laws," as that term is defined below, or any other words which are intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity or reproductive
toxicity and includes, without limitation, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum
products, polychlorinated biphenyls, urea formaldehyde, radon gas, nuclear or
radioactive matter, medical waste, soot, vapors, fumes, acids, alkalis,
chemicals, microbial matters (such as molds, fungi or other bacterial matters),
biological agents and chemicals which may cause adverse health effects,
including but not limited to, cancers and /or toxicity. "Environmental Laws"
shall mean any and all federal, state, local or quasi-governmental laws (whether
under common law, statute or otherwise), ordinances, decrees, codes, rulings,
awards, rules, regulations or guidance or policy documents now or hereafter
enacted or promulgated and as amended from time to time, in any way relating to
a) the protection of the environment, the health and safety of persons
(including employees), property or the public welfare from actual or potential
release, discharge, escape or emission (whether past or present) of any
Hazardous Materials or b) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any Hazardous Materials.
29.33.2 Compliance with Environmental Laws.   Landlord covenants that during the
Lease Term, Landlord shall comply with all Environmental Laws in accordance
with, and as required by, the TCCs of Article 24 of this Lease.  Tenant
represents and warrants that, except as herein set forth, it will not use, store
or dispose of any Hazardous Materials in or on the Premises   However,
notwithstanding the preceding sentence, Landlord agrees that Tenant may use,
store and properly dispose of commonly available household cleaners and
chemicals to maintain the Premises and Tenant's routine office operations (such
as printer toner and copier toner) (hereinafter the "Permitted Chemicals").
 Landlord and Tenant acknowledge that any or all of the Permitted Chemicals
described in this paragraph may constitute Hazardous Materials.










KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -56-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------





However, Tenant may use, store and dispose of same, provided that in doing so,
Tenant fully complies with all Environmental Laws.
29.33.3 Landlord's Right of Environmental Audit.   Landlord may, upon reasonable
notice to Tenant, be granted access to and enter the Premises no more than once
annually to perform or cause to have performed an environmental inspection, site
assessment or audit. Such environmental inspector or auditor may be chosen by
Landlord, in its sole discretion, and be performed at Landlord's sole expense.
To the extent that the report prepared upon such inspection, assessment or
audit, indicates the presence of Hazardous Materials in violation of
Environmental Laws, or provides recommendations or suggestions to prohibit the
release, discharge, escape or emission of any Hazardous Materials at, upon,
under or within the Premises, or to comply with any Environmental Laws, Tenant
shall promptly, at Tenant's sole expense, comply with such recommendations or
suggestions, including, but not limited to performing such additional
investigative or subsurface investigations or remediation(s) as recommended by
such inspector or auditor.  Notwithstanding the above, if at any time, Landlord
has actual notice or reasonable cause to believe that Tenant has violated, or
permitted any violations of any Environmental Law, then Landlord will be
entitled to perform its environmental inspection, assessment or audit at any
time, notwithstanding the above mentioned annual limitation, and Tenant must
reimburse Landlord for the cost or fees incurred for such as Additional Rent.
29.33.4 Indemnifications.  Landlord agrees to indemnify, defend, protect and
hold harmless the Tenant Parties from and against any liability, obligation,
damage or costs, including without limitation, attorneys' fees and costs,
resulting directly or indirectly from any use, presence, removal or disposal of
any Hazardous Materials to the extent such liability, obligation, damage or
costs was a result of actions caused or permitted by Landlord or a Landlord
Party.   Tenant agrees to indemnify, defend, protect and hold harmless the
Landlord Parties from and against any liability, obligation, damage or costs,
including without limitation, attorneys' fees and costs, resulting directly or
indirectly from any use, presence, removal or disposal of any Hazardous
Materials or breach of any provision of this section, to the extent such
liability, obligation, damage or costs was a result of actions caused or
permitted by Tenant or a Tenant Party.






[continued on following page]



 
KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -57-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------

29.34 No Discrimination.   Tenant covenants by and for itself, its heirs,
executors, administrators and assigns, and all persons claiming under or through
Tenant, and this Lease is made and accepted upon and subject to the following
conditions:   that there shall be no discrimination against or segregation of
any person or group of persons, on account of race, color, creed, sex, religion,
marital status, ancestry or national origin in the leasing, subleasing,
transferring, use, or enjoyment of the Premises, nor shall Tenant itself, or any
person claiming under or through Tenant, establish or permit such practice or
practices of discrimination or segregation with reference to the selection,
location, number, use or occupancy, of tenants, lessees, sublessees, subtenants
or vendees in the Premises.
IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.




"LANDLORD":


KILROY REALTY, L.P.,
a Delaware limited partnership


By:   Kilroy Realty Corporation,
        a Maryland corporation,
General Partner


By:                      /s/ Jeffrey C. Hawken
Its:        Senior Vice President


"TENANT":
STMICROELECTRONICS, INC., a Delaware corporation


By:                    Carol Knight
Its:    Treasurer 6/1/04







 
KILROY REALTY
571981.06/WLA                                                                                                                                                      4690
Executive Drive
K4064-066/6-8-04/pjr/pjr                                                                                  -58-[STMicroelectronics,
Inc.]

--------------------------------------------------------------------------------

EXHIBIT A


4690 EXECUTIVE DRIVE
OUTLINE OF PREMISES
[ATTACHED]


 
571981.06/WLA
K4064-066/6-8-04/pjr/pjr

 

 












EXHIBIT A
-1-
 
KILROY REALTY
  4690 Executive Drive
[STMicroelectronics, Inc.]


 

--------------------------------------------------------------------------------

EXHIBIT B
 
4690 EXECUTIVE DRIVE
 
TENANT WORK LETTER


Landlord and Tenant acknowledge that Tenant has been occupying the Premises
pursuant to the "Prior Lease Agreement," as that term is defined in Article 1 of
the Lease. Except as specifically set forth herein, Landlord shall not be
obligated to construct or install any improvements or facilities of any kind in
the Premises, and Tenant shall continue to accept the Premises in its
currently-existing, "as-is" condition.
1.          Refurbishment Allowance.   Notwithstanding the foregoing, Tenant
shall be entitled to a refurbishment allowance (the "Refurbishment Allowance")
equal to $509,280.00 (which amount was calculated based upon $20.00 per Rentable
Square Foot for each of the 25,464 Rentable Square Feet of space in the
Premises) for the costs relating to the initial design and construction of the
following improvements to be permanently affixed to the Premises: (i)
construction of a one (1)-hour fire rated corridor for the main computer room in
the Premises, (ii) upgrades to the HVAC components servicing such main computer
room, (iii) the relocation of ground floor reception area to within the Premises
if requested by Landlord following the date of this Lease, (iv) the painting and
re-carpeting of the Premises, and (v) other improvements which are approved by
Landlord pursuant to the TCCs of Section 8.1 of the Lease (collectively, the
"Refurbishment Alterations").  The Refurbishment Alterations shall be
constructed in accordance with the TCCs of Article 8 of the Lease.  Subject to
Section 3 below, in no event shall Landlord be obligated to disburse any portion
of the Refurbishment Allowance subsequent to December 31, 2005, nor shall
Landlord be obligated to disburse any amount in excess of the Refurbishment
Allowance in connection with the construction of any Refurbishment Alterations.


2.          Disbursement of the Refurbishment Allowance.


2.1          Refurbishment Allowance Items.  Except as otherwise set forth in
this Tenant Work Letter, the Refurbishment Allowance shall be disbursed by
Landlord only for the following items and costs (collectively the "Refurbishment
Allowance Items"):


2.1.1          Payment of any Landlord supervision fees identified in Section
8.3 of the Lease;


2.1.2          The payment of plan check, permit and license fees relating to
construction of the Refurbishment Alterations;


2.1.3          The  cost  of construction  of the  Refurbishment  Alterations,
including, without limitation, testing and inspection costs, freight elevator
usage, hoisting and trash removal costs, and contractors' fees and general
conditions;


 
EXHIBIT B
-1-






57198 I.06/WLA
K4064066/6-8-04/pjr/pjr





KILROY REALTY
  4690 Executive Drive
[STMicroelectronics, Inc.]



--------------------------------------------------------------------------------

2.1.4          The cost of any changes in the Base Building (including, but not
limited to, lobby reconfiguration, core drilling, riser expansion, and upgrades
to the meter, electrical transformer and switch gear) when such changes are
required by the Refurbishment Alterations (including if such changes are due to
the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;


2.1.5          Sales and use taxes; and


2.1.6          All other costs to be expended by Landlord in connection with the
construction of the Refurbishment Alterations.
2.2          Disbursement of Refurbishment Allowance. Following the completion
of any particular Refurbishment Alterations, Landlord shall make a disbursement
of the applicable portion of the Refurbishment Allowance for Refurbishment
Alterations Allowance Items for the benefit of Tenant and shall authorize the
release of monies for the benefit of Tenant as follows.


2.2.1          Subject to the provisions of this Tenant Work Letter, a check for
the applicable Refurbishment Alterations Allowance Items (completed in
connection with any particular Refurbishment Alterations) payable to Tenant
shall be delivered by Landlord to Tenant following the completion of
construction of such Refurbishment Alterations, provided that (i) Tenant
delivers to Landlord properly executed mechanics lien releases in compliance
with both California Civil Code Section 3262(d)(2) and either Section 3262(d)(3)
or Section 3262(d)(4), (ii) Landlord has determined that no substandard work
exists which adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning, life-safety or other systems of the Building,
the curtain wall of the Building, the structure or exterior appearance of the
Building, or any other tenant's use of such other tenant's leased premises in
the Building and (iii) Architect delivers to Landlord a certificate, in a form
reasonably acceptable to Landlord, certifying that the construction of the
particular Refurbishment Alterations in the Premises has been substantially
completed.


2.2.2  Landlord shall only be obligated to make disbursements from the
Refurbishment Allowance to the extent costs are incurred by Tenant for
Refurbishment Alterations Allowance Items.  All Refurbishment Alterations
Allowance Items for which the Refurbishment Allowance has been made available
shall be deemed Landlord's property under the terms of this Lease.
3.          Unused Allowance.   In the event that the total amount of the
Refurbishment Allowance is not fully applied or disbursed by Landlord by
December 31, 2005 in accordance with the terms and conditions of this Tenant
Work Letter (such unused amount to be referred to herein as the "Unused
Allowance"), then Landlord shall provide Tenant with a credit against Base Rent
in an amount equal to the Unused Allowance pursuant to either the "Lump Sum
Alternative" or the "Amortized Alternative," as those terms are set forth
hereinbelow, which alternative shall be elected by Landlord in its sole and
absolute determination.  To the extent Landlord elects the "Lump Sum
Alternative," Tenant shall be provided a credit against the Base Rent next due
and owing for the Premises (following December 31, 2005) in a total amount










EXHIBIT B
-2-


571981.06/WLA
K4064-066/6-8-04/pjr/pjr




KILROY REALTY
  4690 Executive Drive
[STMicroelectronics, Inc.]



--------------------------------------------------------------------------------

equal to the Unused Allowance. To the extent Landlord elects the "Amortized
Alternative," the amount of each Monthly Installment of Base Rent thereafter due
during the initial Lease Term (i.e., commencing with the installment due and
owing on January 1, 2006 and continuing through the installment due and owing on
July 1, 2009), shall be reduced by an amount equal to the product of (A) the
Unused Allowance, and (B) 0.02326 (i.e., a fraction, with a numerator of 1, and
a denominator equal to the number of calendar months (43) in the then-remaining
initial Lease Term). Except as expressly set forth herein with regard to the
Unused Allowance, Tenant shall have no rights with respect to any unapplied or
undisbursed portion of the Refurbishment Allowance.  In the event Landlord
elects the Amortized Alternative, the parties shall promptly execute an
amendment to the Lease setting forth the new amount of the Base Rent computed in
accordance with this Section 3.


 
EXHIBIT B
-3-





571981.06/WLA
K4064-066/6-8-04/pypir
 
 
KILROY REALTY
  4690 Executive Drive
[STMicroelectronics, Inc.]



--------------------------------------------------------------------------------



EXHIBIT C
 
4690 EXECUTIVE DRIVE
 
NOTICE OF LEASE TERM DATES




To:


Re:          Office Lease dated                     ,
200    between                              , a                  ("Landlord"),
 and  , a ("Tenant") concerning Suite              on floor(s)               of
the office building located at                 , California.


Gentlemen:
In accordance with the Office Lease (the "Lease"), we wish to advise you and/or
confirm as follows:



1. The Lease Term shall commence on or has commenced onfor a term of ending on.



2.          Rent  commenced  to  accrue  on                   , in  the  amount
 of                     .
 
3.          If the Lease Commencement Date is other than the first day of the
month, the first billing will contain a pro rata adjustment.   Each billing
thereafter, with the exception of the fmal billing, shall be for the full amount
of the monthly installment as provided for in the Lease.


4.          Your  rent  checks  should  be  made  payable
 to                     at                                       .
 
5.          The  exact number  of rentable/usable  square  feet within  the
 Premises  is           square feet.










KILROY REALTY


571981.06/WLA
K4064-066/6-8-04/pjr/pjr
EXHIBIT C
4690 Executive Drive
-1-                                                            [STMicroelectronics,
Inc.]



--------------------------------------------------------------------------------





6.          Tenant's Share as adjusted based upon the exact number of usable
square feet
within the Premises is          %.


"Landlord":


                                                              

a                                                              






By:                                                              
Its:                                                  


Agreed to and Accepted
as of                                  , 200___.


"Tenant":


                                                    

a  


By:  
Its:  






571981.06/WLA
K4064-066/6-8-04/pjr/pjr
EXHIBIT C
-2-




KILROY REALTY
  4690 Executive Drive
[STMicroelectronics, Inc.]



--------------------------------------------------------------------------------



EXHIBIT D
 
4690 EXECUTIVE DRIVE
 
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
1.          Tenant shall not alter any lock or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord's prior written consent. Tenant shall bear the cost of any lock changes
or repairs required by Tenant. Two keys will be furnished by Landlord for the
Premises, and any additional keys required by Tenant must be obtained from
Landlord at a reasonable cost to be established by Landlord. Upon the
termination of this Lease, Tenant shall restore to Landlord all keys of stores,
offices, and toilet rooms, either furnished to, or otherwise procured by, Tenant
and in the event of the loss of keys so furnished, Tenant shall pay to Landlord
the cost of replacing same or of changing the lock or locks opened by such lost
key if Landlord shall deem it necessary to make such changes.


2.          All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises.
3.          Landlord reserves the right to close and keep locked all entrance
and exit doors of the Building during such hours as are customary for comparable
buildings in the UTC/Del Mar area of San Diego, California.  Tenant, its
employees and agents must be sure that the doors to the Building are securely
closed and locked when leaving the Premises if it is after the normal hours of
business for the Building.  Any tenant, its employees, agents or any other
persons entering or leaving the Building at any time when it is so locked, or
any time when it is considered to be after normal business hours for the
Building, may be required to sign the Building register.  Access to the Building
may be refused unless the person seeking access has proper identification or has
a previously arranged pass for access to the Building. Landlord will furnish
passes to persons for whom Tenant requests same in writing. Tenant shall be
responsible for all persons for whom Tenant requests passes and shall be liable
to Landlord for all acts of such persons.  The Landlord and his agents shall in
no case be liable for damages for any error with regard to the admission to or
exclusion from the Building of any person.   In case of invasion, mob, riot,
public excitement, or other commotion, Landlord reserves the right to prevent
access to the Building or the Project during the continuance thereof by any
means it deems appropriate for the safety and protection of life and property.
4.          No furniture, freight or equipment shall be brought into the
Building without prior notice to Landlord to the extent the possibility of
damage to the Common Areas (specifically including, but not limited to, any
elevator or elevator cabs) is reasonably foreseeable as a result of the size,
weight and/or configuration of such furniture, freight or equipment.  All moving
activity into or out of the Building shall be scheduled with Landlord and done
only at such time






571981.06/WLA
K4064-06616-8-04/pjr/pjr




EXHIBIT D
-1-




KILROY REALTY
  4690 Executive Drive
[STMicroelectronics, Inc.]



--------------------------------------------------------------------------------





and in such manner as Landlord designates.  Landlord shall have the right to
prescribe the weight, size and position of all safes and other heavy property
brought into the Building and also the times and manner of moving the same in
and out of the Building.  Safes and other heavy objects shall, if considered
necessary by Landlord, stand on supports of such thickness as is necessary to
properly distribute the weight.   Landlord will not be responsible for loss of
or damage to any such safe or property in any case.  Any damage to any part of
the Building, its contents, occupants or visitors by moving or maintaining any
such safe or other property shall be the sole responsibility and expense of
Tenant.
5.          No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.
6.          The requirements of Tenant will be attended to only upon application
at the management office for the Project or at such office location designated
by Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.
7.          No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without the prior written consent of the Landlord. Tenant shall not
disturb, solicit, peddle, or canvass any occupant of the Project and shall
cooperate with Landlord and its agents of Landlord to prevent same.
8.          The toilet rooms, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein.  The expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the tenant who, or whose servants, employees, agents, visitors
or licensees shall have caused same.


9.          Tenant shall not overload the floor of the Premises.


10.          Except for vending machines intended for the sole use of Tenant's
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Landlord.
11.          Tenant shall not use or keep in or on the Premises, the Building,
or the Project any kerosene, gasoline, explosive material, corrosive material,
material capable of emitting toxic fumes, or other inflammable or combustible
fluid chemical, substitute or material. Tenant shall provide material safety
data sheets for any Hazardous Material used or kept on the Premises.
12.          Tenant shall not without the prior written consent of Landlord use
any method of heating or air conditioning other than that supplied by Landlord.
13.          Tenant shall not use, keep or permit to be used or kept, any foul
or noxious gas or substance in or on the Premises, or permit or allow the
Premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Project by reason of noise, odors, or
vibrations, or interfere with other tenants or those having business therein,




571981.06/WLA
K4064-066/6-8-04/pjr/pjr
 
EXHIBIT D
-2-


KILROY REALTY
  4690 Executive Drive
[STMicroelectronics, Inc.]



--------------------------------------------------------------------------------





whether by the use of any musical instrument, radio, phonograph, or in any other
way.  Tenant shall not throw anything out of doors, windows or skylights or down
passageways.


14.          Tenant shall not bring into or keep within the Project, the
Building or the Premises any animals (other than seeing-eye dogs), birds,
aquariums, or, except in areas designated by Landlord, bicycles or other
vehicles.
15.          No cooking shall be done or permitted on the Premises, nor shall
the Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes.  Notwithstanding the foregoing,
Underwriters' laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.
16.          The Premises shall not be used for manufacturing or for the storage
of merchandise except as such storage may be incidental to the use of the
Premises provided for in the Summary. Tenant shall not occupy or permit any
portion of the Premises to be occupied as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics, or tobacco in any form, or as a
medical office, or as a barber or manicure shop, or as an employment bureau
without the express prior written consent of Landlord.  Tenant shall not engage
or pay any employees on the Premises except those actually working for such
tenant on the Premises nor advertise for laborers giving an address at the
Premises.
17.          Landlord reserves the right to exclude or expel from the Project
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.
18.          Tenant, its employees and agents shall not loiter in or on the
entrances, corridors, sidewalks, lobbies, courts, halls, stairways, elevators,
vestibules or any Common Areas for the purpose of smoking tobacco products or
for any other purpose, nor in any way obstruct such areas, and shall use them
only as a means of ingress and egress for the Premises.
19.          Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to ensure the most effective operation
of the Building's heating and air conditioning system, and shall refrain from
attempting to adjust any controls. Tenant shall participate in recycling
programs undertaken by Landlord.
20.          Tenant shall store all its trash and garbage within the interior of
the Premises. No material shall be placed in the trash boxes or receptacles if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of trash and garbage in San
Diego, California without violation of any law or ordinance governing such
disposal.  All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate.  If the Premises is or becomes infested with vermin as a result
of the use or any misuse or neglect of the Premises by Tenant, its agents,
servants, employees, contractors, visitors or licensees, Tenant shall




57I981.06/WLA
K4064-066/6-8-04/pjr/pjr


EXHIBIT D
-3-


KILROY REALTY
  4690 Executive Drive
[STMicroelectronics, Inc.]



--------------------------------------------------------------------------------





forthwith, at Tenant's expense, cause the Premises to be exterminated from time
to time to the satisfaction of Landlord and shall employ such licensed
exterminators as shall be approved in writing in advance by Landlord.
21.          Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
22.          Any persons employed by Tenant to do janitorial work shall be
subject to the prior written approval of Landlord, and while in the Building and
outside of the Premises, shall be subject to and under the control and direction
of the Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.
23.          No awnings or other projection shall be attached to the outside
walls of the Building without the prior written consent of Landlord, and no
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises other than Landlord standard
drapes.  All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance in writing by Landlord.
 Neither the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the prior written consent of Landlord.  Tenant shall be
responsible for any damage to the window film on the exterior windows of the
Premises and shall promptly repair any such damage at Tenant's sole cost and
expense.  Tenant shall keep its window coverings closed during any period of the
day when the sun is shining directly on the windows of the Premises. Prior to
leaving the Premises for the day, Tenant shall draw or lower window coverings
and extinguish all lights. Tenant shall abide by Landlord's regulations
concerning the opening and closing of window coverings which are attached to the
windows in the Premises, if any, which have a view of any interior portion of
the Building or Building Common Areas.
24.          The sashes, sash doors, skylights, windows, and doors that reflect
or admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.


25.          Tenant must comply with requests by the Landlord concerning the
informing of their employees of items of importance to the Landlord.
26.          Tenant must comply with any applicable "NO-SMOKING" ordinances.  If
Tenant is required under the ordinance to adopt a written smoking policy, a copy
of said policy shall be on file in the office of the Building. Additionally,
Tenant must provide at least one area within the Premises in which its
employees, invitees and visitors may smoke.
27.          Tenant hereby acknowledges that Landlord shall have no obligation
to provide guard service or other security measures for the benefit of the
Premises, the Building or the Project.  Tenant hereby assumes all responsibility
for the protection of Tenant and its agents, employees, contractors, invitees
and guests, and the property thereof, from acts of third parties, including
keeping doors locked and other means of entry to the Premises closed, whether or
not Landlord, at its option, elects to provide security protection for the
Project or any portion thereof




571981.06/WLA
K4064-066/6-8-04/pjr/pjr


EXHIBIT D
-4-


KILROY REALTY
  4690 Executive Drive
[STMicroelectronics, Inc.]



--------------------------------------------------------------------------------



Tenant further assumes the risk that any safety and security devices, services
and programs which Landlord elects, in its sole discretion, to provide may not
be effective, or may malfunction or be circumvented by an unauthorized third
party, and Tenant shall, in addition to its other insurance obligations under
this Lease, obtain its own insurance coverage to the extent Tenant desires
protection against losses related to such occurrences.  Tenant shall cooperate
in any reasonable safety or security program developed by Landlord or required
by law.
28.          All office equipment of any electrical or mechanical nature shall
be placed by Tenant in the Premises in settings approved by Landlord, to absorb
or prevent any vibration, noise and annoyance.
29.          Tenant shall not use in any space or in the public halls of the
Building, any hand trucks except those equipped with rubber tires and rubber
side guards.
30.          No auction, liquidation, fire sale, going-out-of-business or
bankruptcy sale shall be conducted in the Premises without the prior written
consent of Landlord.


31.          No tenant shall use or permit the use of any portion of the
Premises for living
quarters, sleeping apartments or lodging rooms.
32.          Tenant shall install and maintain, at Tenant's sole cost and
expense, an adequate, visibly marked and properly operational fire extinguisher
next to any duplicating or photocopying machines or similar heat producing
equipment, which may or may not contain combustible material, in the Premises.
Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project; and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.


571981.06/WLA
K4064-066/6-8-04/pjr/pjr




EXHIBIT D
-5-








KILROY REALTY
  4690 Executive Drive
[STMicroelectronics, Inc.]



--------------------------------------------------------------------------------



EXHIBIT E


4690 EXECUTIVE DRIVE


FORM OF TENANT'S ESTOPPEL CERTIFICATE


The undersigned as Tenant under that
certain                                                                                                                  Office
Lease                                  (the "Lease") made and
entered into as of                                                        ,
200            _ by and
between                                                as Landlord, and the
undersigned as Tenant, for Premises on
the                                                                                                                    floor(s)
of the office building
located
at                                                                                    ,
California                                              , certifies as follows:


1.          Attached hereto as Exhibit A is a true and correct copy of the Lease
and all amendments and modifications thereto.  The documents contained in
Exhibit A represent the entire agreement between the parties as to the Premises.


2.          The undersigned currently occupies the Premises described in the
Lease, the Lease Term commenced on                        , and the Lease Term
expires on       , and the undersigned has no option to terminate or cancel the
Lease or to purchase all or any part of the Premises, the Building and/or the
Project.


3.          Base Rent became payable
on                                                                  .


4.          The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.


5.          Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:


6.          Tenant shall not modify the documents contained in Exhibit A without
the prior written consent of Landlord's mortgagee.


7.          All monthly installments of Base Rent, all Additional Rent and all
monthly installments of estimated Additional Rent have been paid when due
through        . The current monthly installment of Base Rent is $    .
8.          All conditions of the Lease to be performed by Landlord necessary to
the enforceability of the Lease have been satisfied and Landlord is not in
default thereunder.  In addition, the undersigned has not delivered any notice
to Landlord regarding a default by Landlord thereunder.


9.          No rental has been paid more than thirty (30) days in advance and no
security has been deposited with Landlord except as provided in the Lease.






571981.06/WLA
K4064-066/6-8-04/pjr/pjr




EXHIBIT E
-1-




KILROY REALTY
  4690 Executive Drive
[STMicroelectronics, Inc.]



--------------------------------------------------------------------------------





10.          As of the date hereof, there are no existing defenses or offsets,
or, to the undersigned's knowledge, claims or any basis for a claim, that the
undersigned has against Landlord.
11.          If Tenant is a corporation or partnership, each individual
executing this Estoppel Certificate on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Estoppel Certificate and that each person signing on behalf of
Tenant is authorized to do so.


12.          There are no actions pending against the undersigned under the
bankruptcy or similar laws of the United States or any state.
13.          Other than in compliance with all applicable laws and incidental to
the ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.
14.          To the undersigned's knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full.
The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.


Executed at  










5 71981.06/WLA
K4064-066/6-8-04tpjr/pjr


on the                     day of  , 200  .


"Tenant":




                                      

a  


By:  
Its:  


By:  
Its:  




EXHIBIT E
-2-




KILROY REALTY
  4690 Executive Drive
[STMicroelectronics, Inc.]



--------------------------------------------------------------------------------



EXHIBIT F
 
4690 XECUTIVE DRIVE
    KILROY REALTY
RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:
ALLEN, MATIONS, LECK, GAMBLE
          & MALLORY LLP
1901 Avenue of the Stars 18th Floor
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.
 
RECOGNITION OF COVENANTS, CONDITIONS, AND RESTRICTIONS


This Recognition of Covenants, Conditions, and Restrictions               (this
"Agreement") is entered into as of the   day of  , 200  , by and
between             ("Landlord"), and            ("Tenant"), with reference to
the following facts:


A.          Landlord and Tenant entered into that certain Office Lease Agreement
dated, 200 _(the "Lease"). Pursuant to the Lease, Landlord leased to Tenant and
Tenant leased from Landlord space (the "Premises") located in an office building
on certain real property described in Exhibit A attached hereto  and
incorporated herein by this reference (the "Property").


B. ,          The Premises are located in an office building located on real
property which is part of an area owned by Landlord containing
approximately  (             ) acres of real property located in the City of  ,
California (the "Project"), as more particularly described in Exhibit B attached
hereto and incorporated herein by this reference.
C.          Landlord, as declarant, has previously recorded, or proposes to
record concurrently with the recordation of this Agreement, a Declaration of
Covenants, Conditions, and Restrictions (the "Declaration"),
dated                  , 200  , in connection with the Project.
D.          Tenant is agreeing to recognize and be bound by the terms of the
Declaration, and the parties hereto desire to set forth their agreements
concerning the same.
NOW, THEREFORE, in consideration of (a) the foregoing recitals and the mutual
agreements hereinafter set forth, and (b) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows,




571981.06/WLA
K4064-066/6-8-04/pjr/pjr






EXHIBIT F
-1-






KILROY REALTY
  4690 Executive Drive
[STMicroelectronics, Inc.]



--------------------------------------------------------------------------------





1.          Tenant's Recognition of Declaration.  Notwithstanding that the Lease
has been executed prior to the recordation of the Declaration, Tenant agrees to
recognize and by bound by all of the terms and conditions of the Declaration.


2.          Miscellaneous.


2.1          This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, estates, personal
representatives,  successors, and assigns.


2.2          This Agreement is made in, and shall be governed, enforced and
construed under the laws of; the State of California.
2.3          This Agreement constitutes the entire understanding and agreements
of the parties with respect to the subject matter hereof, and shall supersede
and replace all prior understandings and agreements, whether verbal or in
writing.  The parties confirm and acknowledge that there are no other promises,
covenants, understandings, agreements, representations, or warranties with
respect to the subject matter of this Agreement except as expressly set forth
herein.
2.4          This Agreement is not to be modified, terminated, or amended in any
respect, except pursuant to any instrument in writing duly executed by both of
the parties hereto.
2.5          In the event that either party hereto shall bring any legal action
or other proceeding with respect to the breach, interpretation, or enforcement
of this Agreement, or with respect to any dispute relating to any transaction
covered by this Agreement, the losing party in such action or proceeding shall
reimburse the prevailing party therein for all reasonable costs of litigation,
including reasonable attorneys' fees, in such amount as may be determined by the
court or other tribunal having jurisdiction, including matters on appeal.
2.6          All captions and heading herein are for convenience and ease of
reference only, and shall not be used or referred to in any way in connection
with the interpretation or enforcement of this Agreement.
2.7          If any provision of this Agreement, as applied to any party or to
any circumstance, shall be adjudged by a court of competent jurisdictions to be
void or unenforceable for any reason, the same shall not affect any other
provision of this Agreement, the application of such provision under
circumstances different from those adjudged by the court, or the validity or
enforceability of this Agreement as a whole.


2.8          Time is of the essence of this Agreement.


2.9          The Parties agree to execute any further documents, and take any
further actions, as may be reasonable and appropriate in order to carry out the
purpose and intent of this Agreement.
 
                                   2.10      As used herein, the masculine,
feminine or neuter gender, and the singular and plural numbers, shall each be
deemed to include the others whenever and whatever the context so indicates.
 

 
571981.06/WLA
K4064-066/6-8-04/pjr/pjr


EXHIBIT F
-2-






KILROY REALTY
  4690 Executive Drive
[STMicroelectronics, Inc.)



--------------------------------------------------------------------------------



SIGNATURE PAGE OF RECOGNITION OF
 
COVENANTS, CONDITIONS AND RESTRICTIONS
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


"Landlord":


                                                      

a                                                      


By:                                                      
Its:                                        






"Tenant":


                                                      

a                                                      


By:                                                      
Its:                                        


By:                                                      
Its:                                          




571981.06/WLA
K4064-066/6-8-04/pjr/pjr




EXHIBIT F
-4-






KILROY REALTY
  4690 Executive Drive
[STMicroelectronics, Inc.]



--------------------------------------------------------------------------------

FIRST AMENDMENT TO OFFICE LEASE


This FIRST AMENDMENT TO OFFICE LEASE (this "First Amendment") is made and
entered into effective as of the 1st day of January 2006, by and between KILROY
REALTY L.P., a Delaware limited partnership ("Landlord"), and
STMICROELECTRONICS, INC., a Delaware corporation ("Tenant").


R E C I T A L S :


A.            Landlord and Tenant entered into that  certain Office Lease dated
as of June 4, 2004 (the "Lease"), whereby Landlord leased to Tenant and Tenant
leased from Landlord 25,464 rentable square feet of space, commonly known as
Suite 200 (the "Premises"), comprising all of the second (2nd) floor of the
Building located at 4690 Executive Drive, San Diego, California 92121 (the
"Building").


B.            Pursuant to the terms of the Tenant Work Letter attached to the
Lease as Exhibit B, (i) Tenant was granted the right to a certain Refurbishment
Allowance in the amount of ______________________ and (ii) to the extent the
total amount of the Refurbishment Allowance was not fully applied or disbursed
by Landlord by December 31, 2005 (such unused amount, the (Unused Allowance"),
Tenant was to receive a credit against Base Rent in an amount equal to the
Unused Allowance, which credit could, at the election of Landlord, be provided
in a lump sum, or alternatively be evenly applied over the last forty-three (43)
months of the initial Lease Term. As only a portion of the Refurbishment
Allowance was applied, there remains an Unused Allowance equal to
______________________.


C.            As Landlord elected to provide such Unused Allowance to Tenant as
credit against Base Rent in accordance with the "Authorized Alternative" set
forth in Section 3 of such Tenant Work Letter, Landlord and Tenant desire to
hereby amend the lease to update the amount of Base Rent under the Lease in
accordance with such Authorized Alternative as hereinafter provided.


A G R E E M E N T :


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.            Capitalized Terms.  All capitalized terms when used herein shall
have the same meaning as is given such terms in the Lease unless expressly
superseded by the terms of this First Amendment.


2.            Base Rent.


2.1            Monthly Credit Amount.  In accordance with the terms of Section 3
of the Tenant Work Letter attached to the Lease, Tenant shall receive a credit
of ______________________ (the "Monthly Credit Amount") against the monthly
amount of Base Rent otherwise due and owing during the period commencing on
January 1, 2006 and ending on July 31, 2009 [i.e., an amount equal to the
product of (A) the Unused Allowance, and (B) 0.02326 (i.e., a fraction, with a
numerator of 1, and a denominator equal to the number of calendar months (43)
during the period commencing on January 1, 2006 and ending on July 31, 2009.]

 



--------------------------------------------------------------------------------



2.2            Additional Credit Amount.  As such Monthly Credit Amount has not
yet been applied to the Base Rent due for the Premises for the period commencing
on January 1, 2006 and ending on December 31, 2006, and because Tenant has
already paid to Landlord the Base Rent for such period in the full amounts set
forth in Section 4 of the Summary of the Lease, the parties hereto acknowledge
that Tenant has overpaid the amount of Base Rent due for the Premises for such
period by the amount ______________________.  As a result of such overpayment by
Tenant, commencing as of January 1, 2007, Tenant shall receive a credit against
the Base Rent next due and owing under the terms of this Lease in the total
amount of ______________________ (i.e., Tenant shall receive a credit against
the Base Rent due for the month of January in the amount of
______________________, and a credit against the Base Rent due for the month of
February 2007 in the amount of ______________________.


2.3            Revised Schedule of Base Rent.  Accordingly, effective as of the
date of the First Amendment, Tenant shall pay to Landlord monthly installments
of Base Rent for the Premises as follows:
 
                                                Total
Monthly                                                                  Net
Monthly                         Net Actual
Period During                         Intallment of                 Credit
Against                         Installment of                       Annual Base
 Lease Term                              Base Rent                        Base
Rent                            Base Rent Due                        Rent Due


* The Base Rent due for the months of January 2007 and February 2007 shall be
subject to a credit against Base Rent as set forth in Section 2.2 of the First
Amendment.




--------------------------------------------------------------------------------

3.          No Further Modification. Except as set forth in this First
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.


IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.


"LANDLORD"
KILROY REALTY, L.P.,
a Delaware limited partnership


By:          Kilroy Realty Corporation,
a Maryland corporation General Partner


By: /s/ Jeffrey C/ Hawken

Its: Executive Vice President

Chief Operating Officer






"TENANT"
STMICROELECTRONICS, INC., a Delaware corporation




By:  /s/ [Illegible]
Its:  Vice President & CFO






KILROY REALTY
4690 Executive Drive
STMICROELECTRONICS,INC.


--------------------------------------------------------------------------------



SECOND AMENDMENT TO OFFICE LEASE


This SECOND AMENDMENT TO OFFICE LEASE ("Second Amendment") is made and entered
into as of the 13th day of May, 2009, by and between KILROY REALTY, L.P., a
Delaware limited partnership ("Landlord"), and STMICROELECTRONICS, INC., a
Delaware corporation ("Tenant").
 
RECITALS:


A.                          Landlord and Tenant entered into that certain Office
 Lease dated as of June 4, 2004 (the "Office Lease"), as amended by that certain
First Amendment to Office Lease dated as of January 1, 2006 (the "First
Amendment") (the Office Lease and the First Amendment are collectively referred
to herein as the "Lease") whereby Landlord leases to Tenant and Tenant leases
from Landlord office space located in that certain building located and
addressed at 4690 Executive Drive, San Diego, California, 92121 (the
"Building").
B.                          The parties desire to reduce the Premises, extend
the Lease Term, and to otherwise amend the Lease on the terms and conditions set
forth in this Second Amendment.
 
AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.                          Terms. All capitalized terms when used herein shall
have the same respective meanings as are given such terms in the Lease unless
expressly provided otherwise in this Second Amendment.
2.                          The Existing Premises. Landlord and Tenant hereby
agree that, pursuant to the Lease, Landlord currently leases to Tenant and
Tenant currently leases from Landlord that certain office space in the Building
containing approximately 25,464 rentable square feet, comprising the entirety of
the second (2nd) floor of the Building, and commonly known as Suite 200 (the
"Existing Premises"), as outlined on Exhibit A to the Original Lease.
3.                          Reduction of the Existing Premises. That certain
space located on the second (2"1) floor of the Building and comprising a portion
of Suite 200, as outlined on the floor plan attached hereto as Exhibit A and
made a part hereof, may be referred to herein as the "Reduction Space." Landlord
and Tenant hereby stipulate that the Reduction Space contains 6,464 rentable
square feet.  Effective as of July 31, 2009 (the "Reduction Commencement Date"),
Tenant shall surrender and deliver exclusive possession of the Reduction Space
to Landlord in accordance with Article 15 of the Original Lease. Accordingly,
effective upon the Reduction Space Commencement Date, the Existing Premises
shall be decreased to exclude the Reduction Space. Landlord and Tenant hereby
agree that such deletion of the Reduction Space from the Existing Premises
shall, effective as of the Reduction Commencement Date, decrease the number of
rentable square feet leased by Tenant in the Building to a total of 19,000
rentable square feet (the "Reduced Premises").  If Tenant fails to vacate and
surrender and deliver exclusive  possession of the  Reduction  Space  to
 Landlord  on or before  the Reduction Commencement Date, the holdover
provisions of the Lease shall apply.  Effective as of the Reduction Commencement
Date, all references to the "Premises" shall mean and refer to the Reduced
Premises (i.e., the remaining portion of the Existing Premises after deducting
the Reduction Space).


4.                          Tenant's Representations.   Tenant represents and
warrants to Landlord that
(a) Tenant has not heretofore assigned or sublet all or any portion of its
interest in the Reduction Space; (b) no other person, firm or entity has any
right, title or interest in the Reduction Space by or through Tenant; and (c)
Tenant has the full right, legal power and actual authority to enter into this
Second Amendment and to terminate the Lease as to the Reduction Space without
the consent of any person, firm, or entity. Tenant further represents and
warrants to Landlord that as








712342.05ISD                                                                                                                KILROY
4690 EXECUTIVE
X4064-066/5-12-09/mIrkalr                                                                -1-                                                STMICROELECTRONICS,INC.

--------------------------------------------------------------------------------



of the date hereof there are no, and as of the Reduction Commencement Date there
shall not be any, mechanics' liens or other liens encumbering all or any portion
of the Reduction Space by virtue of any act or omission on the part of Tenant,
its contractors, agents, employees, successors, or assigns.
5.                          Extended Lease Term.  Pursuant to the Lease, the
Lease Term is scheduled to expire on July 31, 2009.  Landlord and Tenant hereby
agree to extend the Lease Term with respect to the Reduced Premises only, for a
period of five (5) years, from August 1, 2009 until July 31, 2014, on the terms
and conditions set forth in this Second Amendment, unless sooner terminated as
provided in the Lease, as hereby amended.  The period of time commencing on
August 1, 2009, and ending on July 31, 2014, shall be referred to herein as the
"Extended Term."


5.1                          Options to Extend Lease Term.


(a)                          Option Right.  Landlord and Tenant acknowledge and
agree that, effective as of the date of this Second Amendment, Section 2.2 of
the Office Lease shall be terminated and of no further force or effect.
Notwithstanding the termination of any previously existing extension rights,
Landlord hereby grants the Tenant named in this Second Amendment (the "Original
Tenant") and any "Permitted Transferee" (as that term is defined in Section 14.8
of the Office Lease) two (2) new options to extend the Lease Term (the "Option
to Extend") each for a period of five (5) years (each, an "Option Term"), which
option shall be exercisable only by written notice delivered by Tenant to
Landlord as provided below, provided that, as of the date of delivery of such
notice, Tenant is not in economic or material non-economic default under this
Lease (beyond any applicable notice and cure periods) and Tenant has not
previously been in economic or material non-economic default under this
Lease(beyond any applicable notice and cure periods) more than once during the
prior twelve (12) month period or more than three (3) times during the Extended
Term (or the first Option Term, as applicable).  Upon the proper exercise of
each such option to extend, and provided that, as of the end of the Extended
Term or the first Option Term, as applicable, Tenant is not in economic or
material noneconomic default under this Lease (beyond any applicable notice and
cure periods) and Tenant has not previously been in economic or material
non-economic default under this Lease (beyond any applicable notice and cure
periods) more than once during the prior twelve (12) month period or more than
three (3) times during the Extended Term (or the first Option Term, as
applicable), the Lease Term, as it applies to the Reduced Premises, shall be
extended for a period of five (5) years. The rights contained in this Section
5.1 shall be personal to the Original Tenant and any Permitted Transferee and
may only be exercised by the Original Tenant and any Permitted Transferee (and
not any other assignee, sublessee or other transferee of Tenant's interest in
this Lease) if the Original Tenant or any Permitted Transferee occupies no less
than fifty percent (50%) of the Reduced Premises.


(b)                          Option Rent.   The rent payable by Tenant during
the Option Terms (the "Option Rent") shall be equal to the "Fair Market Rent
Rate" . The "Fair Market Rent Rate" shall be equal to the rent (including
additional rent and considering any "base year" or "expense stop" applicable
thereto), including all escalations, at which tenants, as of the commencement of
the applicable Option Term are, pursuant to transactions completed within the
twelve (12) month period prior to the commencement of the applicable Option
Term, leasing non-sublease, non-encumbered, non-equity, non-renewal,
non-expansion space comparable in size, location and quality to the Reduced
Premises for a similar lease term, in an arms length transaction, which
comparable space is located in the Project or in first-class "Comparable
Buildings" (as that term is defined hereinbelow) (the "Comparable
Transactions"), in either case taking into consideration all relevant factors,
including the following concessions: (a) rental abatement concessions, if any,
being granted such tenants in connection with such comparable space, and (b)
improvements or allowances provided or to be provided for such comparable space,
taking into account, and deducting the value of, the existing improvements in
the Reduced Premises, such value to be based upon the age, design, quality of
finishes, and layout of the improvements and the extent to which the same could
be utilized by a general office user; provided, however, that notwithstanding
anything to the contrary herein, no consideration shall be given to (x) the fact
that Landlord is or is not required to pay a real estate brokerage commission in
connection with the applicable term or the fact that the comparable transactions
do or do not involve the payment of real estate brokerage commissions, and (y)
any build-out period, if any, granted to tenants in Comparable Transactions in
connection with the design, permitting, and construction of improvements in such
comparable spaces, The Fair Market Rent






71.2342 051S1)
K4064466/5-1z-091rormur                                                                -2-






KILROY 4690 EXECLITIVE
  STMICROELECTRONICS,INC.



--------------------------------------------------------------------------------





Rate shall additionally include a determination as to whether, and if so to what
extent, Tenant must provide Landlord with financial security, such as a letter
of credit or guaranty, for Tenant's Rent obligations during the applicable
Option Term.  Such determination shall be made by reviewing the extent of
financial security then generally being imposed in Comparable Transactions from
tenants of comparable financial condition and credit history to the
then-existing financial condition and credit history of Tenant (with appropriate
adjustments to account for differences in the then-existing financial condition
of Tenant and other tenants).  If in determining the Fair Market Rent Rate for
an Option Term, Tenant is deemed to be entitled to an improvement or comparable
allowance for the improvement of the Reduced Premises (the total dollar value of
such allowance, the "Option Term Ti Allowance"), Landlord may, at Landlord's
sole option, elect any or a portion of the following: (A) to grant some or all
of the Option Term TI Allowance to Tenant as a lump sum payment to Tenant,
and/or (B) in lieu of making a lump sum payment (or portion thereof) to Tenant,
to reduce the rental rate component of the Fair Market Rent Rate to be an
effective rental rate which takes into consideration that Tenant will not
receive a payment of such Option Term TI Allowance, or portion thereof (in which
case the Option Term TI Allowance, or portion thereof, evidenced in the
effective rental rate shall not be paid to Tenant).  The term "Comparable
Buildings" shall mean the Building and other first-class office buildings which
are (i) comparable to the Building in terms of age (based upon the date of
completion of construction or major renovation as to the building containing the
portion of the premises in question), quality of construction, level of services
and amenities (including the type (e.g., surface, covered, subterranean) and
amount of parking), size and appearance, and (ii) are located in either the
University Town Centre submarket (i.e., the area from two (2) blocks to the
north of La Jolla Village Drive to two (2) blocks to the south of La Jolla
Village Drive, between the 1-5 and 1-805 freeways) or the Del Mar submarket of
San Diego, California.


(c)                          Exercise of Options.  The Options to Extend
contained in this Section 5.1 shall be exercised by Tenant, if at all, only in
the following manner: (i) Tenant shall deliver written notice to Landlord not
more than sixteen (16) months nor less than fourteen (14) months prior to the
expiration of the Extended Term or the first Option Term, as applicable, stating
that Tenant is interested in exercising its Option to Extend; (ii) Landlord,
after receipt of Tenant's notice, shall deliver notice (the "Option Rent
Notice") to Tenant not less than thirteen (13) months prior to the expiration of
the Extended Term or the first Option Term, as applicable, setting forth the
Option Rent; and (iii) if Tenant wishes to exercise such option, Tenant shall,
on or before the earlier of (A) the date occurring twelve (12) months prior to
the expiration of the Extended Term or the first Option Term, as applicable, and
(B) the date occurring thirty (30) days after Tenant's receipt of the Option
Rent Notice, exercise the option by delivering written notice thereof to
Landlord, and upon, and concurrent with, such exercise, Tenant may, at its
option, object to the Option Rent contained in the Option Rent Notice, in which
case the parties shall  follow the procedure,  and the Option Rent shall be
determined, as set forth in Section 5.1(d), below.


(d)                          Determination of Option Rent.  In the event Tenant
timely and appropriately objects to the Option Rent, Landlord and Tenant shall
attempt to agree upon the Option Rent using their best good-faith efforts. If
Landlord and Tenant fail to reach agreement within ten (10) business days
following Tenant's objection to the Option Rent (the "Outside Agreement Date"),
then each party shall make a separate determination of the Option Rent within
five (5) business days, and such determinations shall be submitted to
arbitration in accordance with Sections 5.1(d)(i) through 5.l(d)(vii), below.


(i)        Landlord and Tenant shall each appoint one (1) arbitrator who shall,
by profession, be a real estate broker or appraiser who shall have been active
over the five (5) year period ending on the date of such appointment in the
leasing (or appraisal, as the case may be) of commercial mid- and high-rise
properties in the San Diego, California area. The determination of the
arbitrators shall be limited solely to the issue of whether Landlord's or
Tenant's submitted Option Rent is the closest to the actual Option Rent as
determined by the arbitrators, taking into account the requirements of this
Section 5.1. Each such arbitrator shall be appointed within fifteen (15) days
after the applicable Outside Agreement Date.


(ii)        The two (2) arbitrators so appointed shall, within ten (10) days of
the date of the appointment of the last appointed arbitrator, agree upon and
appoint a third (P) arbitrator who shall be qualified under the same criteria
set forth above forqualification of the initial two (2) arbitrators.










712342.05/SLI                                                                                                              KILROY
4690 EXECUTIVE
K4066-06613.12-09frn
ark                                                                -3-                                               ,

--------------------------------------------------------------------------------

(iii)        The three (3) arbitrators shall, within thirty (30) days of the
appointment of the third (3rd) arbitrator reach a decision as to whether the
parties shall use Landlord's or Tenant's  submitted Option Rent and shall notify
Landlord and Tenant thereof.


(iv)        The decision of the majority of the three (3) arbitrators shall be
binding upon Landlord and Tenant.


(v)        If either Landlord or Tenant fails to appoint an arbitrator within
fifteen (15) days after the applicable Outside Agreement Date, the arbitrator
appointed by one of them shall reach a decision, notify Landlord and Tenant
thereof, and such arbitrator's decision shall be binding upon Landlord and
Tenant.


(vi)        If the two (2) arbitrators fail to agree upon and appoint a third
(3rd) arbitrator, or both parties fail to appoint an arbitrator, then the
appointment of the third (3rd) arbitrator or any arbitrator shall be dismissed
and the matter to be decided shall be forthwith submitted to arbitration under
the provisions of the American Arbitration Association, but subject to the
instruction set forth in this Section 5.1.


(vii)        The cost of arbitration shall be paid by Landlord and Tenant
equally.


6.                          Rent.


6.1                          Base Rent.  Prior to July 31, 2009, Tenant shall
continue to pay monthly installments of Base Rent for the entire Premises
(including the Reduction Space) in accordance with the terms of the Lease.
During the Extended Term, Tenant shall pay monthly installments of Base Rent for
the Reduced Premises as follows:
 
                                                                    
                Monthly                             Monthly Rental
  Period During                         Annual                 Installment
of                             Rate per
 Extended Term                       Base Rent             Base Rent
Due                        Square Foot

6.2                          Abated Base Rent.  Provided that Tenant is not then
in economic or material non-economic default of the Lease (as hereby amended,
and beyond any applicable notice and cure periods), then during the period
commencing on September 1, 2009 and ending on September 30, 2009 (the "Rent
Abatement Period"), Tenant shall not be obligated to pay any Base Rent otherwise
attributable to the Reduced Premises during such Rent Abatement Period (the
"Rent Abatement").  Landlord and Tenant acknowledge that the aggregate amount of
the ______________________ Tenant acknowledges and agrees that the foregoing
Rent Abatement has been granted to Tenant as additional consideration for
entering into this Second Amendment, and for agreeing to pay the Rent and
performing the terms and conditions otherwise required under the Lease (as
hereby amended). If (X) Tenant shall be in economic or material non-economic
default of the Lease (as hereby amended), (Y) Tenant shall fail to cure such
default within the notice and cure period, if any, permitted for cure pursuant
to the Lease (as hereby amended), and (Z) the Lease (as hereby amended) is
terminated as a result of such failure, then Landlord may, at its option, by
notice to Tenant, elect, in addition to any other remedies Landlord may have
under the Lease (as hereby amended), one or both of the following remedies: (i)
that Tenant shall immediately be obligated to pay Landlord all Base Rent abated
hereunder during the Rent Abatement period, or (ii) that the dollar amount of
the unapplied portion of the Rent Abatement as of such default shall be
converted to a credit to be applied to the Base Rent applicable at the end of
the Extended Term and Tenant shall immediately be obligated to begin paying Base
Rent for the Reduced Premises in full.



--------------------------------------------------------------------------------

6.3                          Additional Rent.  Prior to August 1, 2009, Tenant
shall continue to pay Tenant's Share of the annual Direct Expenses for the
Premises in accordance with the terms of Article 4 of the Office Lease.  Except
as specifically set forth in this Section 6.3 during the Extended Term, Tenant
shall pay Tenant's Share of the annual Direct Expenses for the Premises in
accordance with the terms of Article 4 of the Office Lease. Notwithstanding
anything to the contrary set forth in the Lease, effective as of August 1, 2009,
for purposes of calculating the amount of Tenant's Share of the annual Direct
Expenses which Tenant shall pay thereafter in connection with the Premises,
Tenant's Share shall be thirty-seven point thirty-one percent (37.31%).
7.                          Right of First Refusal.  Landlord hereby grants to
the Original Tenant and any Permitted Transferee, during the first two (2) years
of the Extended Term only (i.e., from August 1, 2009 through July 31, 2011), a
right of first refusal with respect to any space within the Building (the "First
Refusal Space"). Notwithstanding the foregoing, (i) such first refusal right
shall commence only following the expiration or earlier termination of any
existing lease pertaining to the First Refusal Space (the "Superior Leases"),
including any renewal or extension of such existing leases, whether or not such
renewal or extension is pursuant to an express written provision in such lease,
and regardless of whether any such renewal or extension is consummated pursuant
to a lease amendment or a new lease, and (ii) such first refusal right shall be
subordinate and secondary to all rights of expansion, first refusal, first offer
or similar rights granted to the tenant(s) of the Superior Leases or any other
leases in existence as of the date of this Second Amendment (the rights
described in items (i) and (ii) above to be known collectively, for purposes of
this Section 7 only, as "Superior Rights"). Tenant's right of first refusal
shall be on the terms and conditions set forth in this Section 7.
7.1                          Procedure.  Landlord shall notify Tenant (the
"First Refusal Notice") from time to time when Landlord receives a proposal that
Landlord would consider for all or any portion of the First Refusal Space, where
no holder of a Superior Right desires to lease such space. The First Refusal
Notice shall describe the space which is the subject of the proposal and shall
set forth the basic terms and conditions (including the proposed lease term) set
forth in the proposal (collectively, the "Terms"). Notwithstanding the
foregoing, Landlord's obligation to deliver the First Refusal Notice shall not
apply during the last three (3) years of the Extended Term (or during any Option
Term).   Furthermore, notwithstanding the term or base rent described in the
proposal, (i) the term for any lease by Tenant of the First Refusal Space (or
any portion thereof) described in the First Refusal Notice shall be such that
the lease of the space shall end coterminously with Tenant's lease of the
Reduced Premises, and (ii) the monthly rental rate per square foot of the First
Refusal Space (or any portion thereof) described in the First Refusal Notice
shall be the same monthly rental rate per square foot paid by Tenant for the
Reduced Premises for the corresponding months of the Extended Term.
7.2                          Procedure for Acceptance. If Tenant wishes to
exercise Tenant's right of first refusal with respect to the space described in
the First Refusal Notice, then within five (5) days after delivery of the First
Refusal Notice to Tenant (the "Election Date"), Tenant shall deliver written
notice to Landlord ("Tenant's Election Notice") pursuant to which Tenant shall
elect either to (i) lease the entire space described in the First Refusal Notice
upon the Terms set forth in the First Refusal Notice, or (ii) refuse to lease
such space identified in the First Refusal Notice, in which event Landlord may
lease such space to any person or entity on any terms Landlord desires and
Tenant's right of first refusal with respect to the First Offer Space specified
in Landlord's First Refusal Notice shall thereupon terminate and be of no
further force or effect. If Tenant does not so respond in writing to Landlord's
First Refusal Notice by the Election Date, Tenant  shall  be  deemed  to  have
 elected  the  option  described  in  clause (ii),  above. Notwithstanding
anything herein to the contrary, Tenant may only exercise its right of first
refusal with respect to all of the space described in the First Refusal Notice,
and not a portion thereof.
7.3                          Lease of First Refusal Space. If Tenant timely
exercises Tenant's right to lease the First Refusal Space as set forth herein,
Landlord and Tenant shall execute either (i) an amendment to the Lease
incorporating into the Lease the Terms applicable to such First Refusal Space,
or (ii) a new lease incorporating the terms applicable to such First Refusal
Space; provided, however, that the decision as to whether the parties shall
execute an amendment or a new lease shall be at Landlord's sole discretion.






712342,05/SU                                                                                                                KILtIOY
4690 EXECUTIVE
K4061-0665-12-09/mirimIr                                                                -5-                                                STMICROELECTRONICS,INC.

--------------------------------------------------------------------------------

 
                7.4                              Termination of Right of First
Refusal.  The right of first refusal granted herein shall terminate as to a
particular First Refusal Space upon the failure by Tenant to exercise its right
of first refusal with respect to such First Refusal Space as offered by the
Landlord but shall remain in effect for subsequent availability of all or any
portion of the remaining First Refusal Space.  Landlord shall not have any
obligation to deliver the First Refusal Notice if , as of the date Landlord
would otherwise deliver the First Refusal Notice to Tenant, (i) Tenant is in
default under the Lease (as hereby amended), after any applicable notice and
cure periods, (ii) Tenant or a Permitted Transferee does not physically occupy
the entire Reduced Premises, (iii) if any portion of the Reduced Premises is
subject to a sublease (other than to a Permitted Transferee), (iv) if the Lease
(as hereby amended) has been assigned (other than to a Permitted Transferee), or
(v) if any portion of the Reduced Premises has been recaptured pursuant to
Section 14.4 of the Office Lease. In addition, at Landlord's option, if Tenant
has previously delivered Tenant's Election Notice in accordance with Section 7.2
above, and, as of the scheduled date of delivery of such First Refusal Space to
Tenant, (A) Tenant is in default under the Lease (as hereby amended) after any
applicable notice and cure periods, (B) Tenant (or a Permitted Transferee) does
not physically occupy the entire Reduced Premises, (C) if any portion of the
Reduced Premises is subject to a sublease (other than to a Permitted Transfer),
(D) if the Lease has been assigned (other than to a Permitted Transferred, or
(E) if any portion of the Reduced Premises has been recaptured pursuant to
Section 14.4 of the Office Lease, Tenant shall not have the right to lease the
First Refusal Space.
 
                8.                              Condition of the Premises.
Landlord and Tenant acknowledge that Tenant has been occupying the Premises
pursuant to the Lease, and therefore Tenant continues to accept the Premises in
its presently existing, "as is" condition. Except as specifically set forth in
Section 9, below, Landlord shall not be obligated to provide or pay for any
improvement work of services related to the improvement of the Premises.
         
                9.                              Refurbishment Allowance.
Notwithstanding anything to the contrary contained herein, Tenant shall be
entitled to reconfigure the Reduced Premises and otherwise renovate the
then-existing tenant improvements in the Reduced Premises in accordance with the
Section 9. In connection therewith, Tenant shall be entitled to a one-time
refurbishment allowance in the amount of ______________________ (the
"Refurbishment Allowance"), for the costs relating to the reconfiguration of the
Reduced Premises, and the design and constructions of certain renovations to be
permanently affixed to the Reduced Premises (the "Refurbished Improvements"). In
no event shall Landlord be obligated to make disbursements for the Refurbished
Improvements pursuant to this Section 9 for Refurbished Improvements not
completed by December 31, 2009 (as extended for any delays caused by Landlord or
its contractors).  Notwithstanding anything in this Section 9 to the contrary,
so long as such Refurbished Improvements are completed by December 31, 2009,
Tenant may utilize a portion of the Refurbishment______________________ (i)
cabling within the Reduced Premises, (ii) expenses incurred for furniture
reconfiguration and equipment relocation necessitated by the constriction of the
Refurbisheed Improvements, and (iii) professional project management fees and
architectural fees related to the refurbishment and reconfiguration of the
Reduced Premises; provided, however, that such utilization of a portion of the
Refurbishment  Allowance must be in connection with the construction of the
Refurbished Improvements.


9.1                                  Refurbishment Allowance Items. Except as
set forth in this Section 9, the refurbishment Allowance shall be disbursed by
Landlord for the following items and costs only (collectively, the
"Refurbishment Allowance Items"): (a) payment of the fees of the architect and
engineers(s), and payment of the fees and costs (up to $1,500.00) actually and
reasonable incurred by Landlord and Landlord's consultants in connection with
the review of any plans and specifications prepared for the Refurbished
Improvements (the "Refurbishment Drawings"); (B) the payment of plan check,
permit and license fees relating to construction of the Refurbished
Improvements; (C) the cost of construction of the Refurbished Improvements,
including, without limitation, testing and inspection costs, trash removal
costs, and contractors' fees and general conditions; (D) the cost of any changes
to the Refurbishment Drawings or Refurbished Improvements required by applicable
building codes; and (E) sales and use taxes and Title 24 fees.

 

--------------------------------------------------------------------------------



9.2                                    Refurbishment Drawings. If necessary (as
determined by Landlord in its reasonable discretion), Tenant shall retain an
architect/space planner mutually and reasonably agreed upon by Landlord and
Tenant (the "Architect") to prepare any necessary Refurbishment Drawings for the
Refurbished Improvements.  If necessary (as determined by Landlord in its
reasonable discretion), Tenant shall also retain the engineering consultants
mutually and reasonably agreed upon by Landlord and Tenant (the ''Engineers") to
prepare all plans and engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, and life safety work of the Refurbished
Improvements.   Tenant shall prepare any Refurbishment Drawings necessary for
the Refurbished Improvements and shall submit the same to Landlord for
Landlord's reasonable approval. Tenant may apply up to Nine Thousand Five
Hundred and No/100 Dollars ($9,500.00) (i.e., Zero and 50/100 Dollars per
rentable (19,000) square foot of the Reduced Premises), as an architectural
allowance, to costs relating to the space planning and programming of the
Refurbished Improvements performed by Hurkes Harris.
9.3                                    Contractor.  The contractor which shall
construct the Refurbished Improvements shall be a contractor chosen as follows:
(i) Tenant shall provide to Landlord a list of those potential contractors to
which it would like to bid the work; (ii) Landlord shall reasonably approve at
least three (3) potential contractors (if Landlord is unable to reasonably
approve three (3) contractors from the list provided to Landlord by Tenant,
Tenant shall supplement the list with additional potential contractors until
such time as Landlord reasonably approves three (3) potential contractors); and
(iii) Tenant shall require such three (3) or more approved contractors to
competitively bid on the construction of the Refurbished Improvements, and (iv)
Tenant shall chose one of the resulting qualified bids and retain the
corresponding contractor to construct the Refurbished Improvements (the
"Contractor").  Promptly after Tenant's approval of the Cost Proposal and
Tenant's payment of the Over-Allowance Amount (if applicable) pursuant to
Section 9.4, below, Landlord shall cause the Contractor to construct the
Refurbished Improvements in the Reduced Premises in accordance with the approved
Refurbishment Drawings. In consideration of Landlord's coordination of the
construction of the Refurbished Improvements, Tenant will be charged a
construction coordination fee in an amount equal to the product of (A) two
percent (2%) and (B) an amount equal to the Refurbishment Allowance (to the
extent distributed by Landlord) plus the "Over-Allowance Amount" (as that term
is defined in Section 9.4, below). Tenant may elect to have the construction
coordination fee deducted from the Refurbishment Allowance; provided, however,
in no event shall the fact that the Refurbishment Allowance (or any portion
thereof remaining at the time Tenant pays the construction coordination fee) is
insufficient to satisfy the entirety of the construction coordination fee owed
to Landlord by Tenant excuse Tenant from paying the entirety of the construction
coordination fee to Landlord.
9.4                                    Cost of the Refurbished improvements.
Landlord shall provide Tenant with a cost proposal in accordance with the
Refurbishment Drawings (or in the event Refurbishment Drawings are not
necessary, in accordance with Tenant's scope of work), which cost proposal shall
include, as nearly as possible, the cost of all of the Refurbished Improvements
to be incurred by Landlord in connection with the construction of the
Refurbished Improvements (the "Cost Proposal"). Tenant shall approve and deliver
the Cost Proposal to Landlord within five (5) business days of the receipt of
the same. In the event the cost of design and construction of the Refurbished
Improvements exceeds the Refurbishment Allowance, Tenant shall deliver to
Landlord, within thirty (30) days after invoicing, an amount (the
"Over-Allowance Amount'') equal to the difference between (a) the total cost of
design and construction of the Refurbished Improvements and (b) the amount of
the Refurbishment Allowance. Landlord shall refund any portion of the
Over-Allowance Amount that is not actually distributed in connection with the
completion of the Refurbished Improvements.   Landlord shall, in its agreement
with the Contractor, require that (i) Landlord shall have the right to withhold
a reasonable percentage of the total construction costs until the work is
satisfactorily completed, and (ii) the Contractor maintain reasonable insurance
given the scope of the work.
9.5                                      Completion of Refurbished Improvements
During the Term. Tenant hereby agrees and acknowledges that the Refurbished
Improvements in the Reduced Premises may be constructed during the current Term
and/or the Extended Term and that the performance of such work shall not be
deemed a constructive eviction nor shall Tenant be entitled to any abatement of
rent in connection therewith. Landlord will not be responsible for moving any of
Tenant's electronic equipment or furniture in connection with the performance of
the above work, and Tenant shall be solely responsible for such electronic
equipment and furniture.





--------------------------------------------------------------------------------





10.                                    Parking  Effective as of the Reduction
Commencement Date and continuing throughout the Extended Term, the number of
reserved parking passes to which Tenant is entitled shall be twenty-seven (27).
11.                                    Notices. Notwithstanding anything to the
contrary contained in the Lease, as of the date of this Second Amendment, any
Notices to Landlord must be sent, transmitted, or delivered, as the case may be,
to the following addresses:


Kilroy Realty, L.P.
do Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200 Los Angeles, California 90064
Attention: Legal Department


with copies to:


Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200 Los Angeles, California 90064
Attention: Mr. John Fucci


and


Kilroy Realty Corporation
3611 Valley Centre Drive, Suite 500 San Diego, California 92130
Attention: Mr. Brian Galligan
and
Allen Matkins Leek Gamble Mallory & Natsis, LLP 1901 Avenue of the Stars, Suite
1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.


12.                          Broker. Landlord and Tenant hereby warrant to each
other that they have had no dealings with any real estate broker or agent in
connection with the negotiation of this Second Amendment other than Jones Lang
LaSalle, representing Tenant (the "Broker"), and that they know of no other real
estate broker or agent who is entitled to a commission in connection with this
Second Amendment. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Broker, occurring by, through, or
under the indemnifying party.  Landlord shall be responsible for the payment to
the Broker of any brokerage fees or commissions in accordance with the terms of
a separate commission agreement. The terms of this Section 12 shall survive the
expiration or earlier termination of the term of the Lease, as hereby amended.
13.                          No Further Modification.   Except as specifically
set forth in this Second Amendment, all of the terms and provisions of the Lease
shall remain unmodified and in full force and effect; provided that, in the
event of any conflict between this Second Amendment and the Lease, the terms of
this Second Amendment shall prevail.


[Signature page immediately follows.]










712342
05/SD                                                                                                                KILROY
4690 ECECUTIVE
K4064-06615.1
2.09/m1r/m                                                                -8-STMICROELECTRONICS,INC.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.
"LANDLORD"                                                              KILROY
REALTY, L.P.,
a Delaware limited partnership


By:        Kilroy Realty Corporation,
a Maryland corporation,
General Partner


By:        /s/ Jeffrey C. Hawken
Its: Executive Vice President
    Chief Operating Officer


By: /s/ Madine K. Kirk
Its: Vice President Legal Administration
Date:








"TENANT"                                                              STMICROELECTR
a Delaware corporation


By: /s/ [Illegible]
Its: Vice President & CFO
Date:


By: /s/ [Illegible]
Its: VP of HR
Date:  5/10/09








712342.05/SD                                                                                                                KILROY
4690 EXECUTIVE
K4044-066/5.1249/mIchnk                                                                -9-                                                STMICROELECTRONICS,INC.

--------------------------------------------------------------------------------



EXHIBIT A


OUTLINE OF REDUCTION SPACE






712342.055D
14064-066/5-13.09.961thaIr




EXHIBIT A
KILROY 4690 EXECIIIIVE
-1-                                                STMICROELECTRONICS,INC.



--------------------------------------------------------------------------------



THIRD AMENDMENT TO OFFICE LEASE
This THIRD AMENDMENT TO OFFICE LEASE ("Third Amendment") is made and entered
into as of the lst day of August, 2009, by and between KILROY REALTY, L.P., a
Delaware limited partnership ("Landlord"), and STMICROELECTRONICS, INC., a
Delaware corporation ("Tenant").
 
RECITALS:


A.          Landlord  and  Tenant  entered  into that  certain  Office  Lease
 dated  as  of June 4, 2004 (the "Office Lease"), as amended by that certain
First Amendment to Office Lease dated as of January 1, 2006 (the "First
Amendment"), and further amended by that certain Second Amendment to Office
Lease dated as of May 13, 2009 (the "Second Amendment") (the Office Lease, the
First Amendment and Second Amendment are collectively referred to herein as the
"Lease"), whereby Landlord leases to Tenant and Tenant leases from Landlord
office space located in that certain building located and addressed at 4690
Executive Drive, San Diego,
California, 92121                                      (the "Building").


B.          The parties desire to amend the Lease on the terms and conditions
set forth in this Third Amendment.
 
AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.          Terms. All capitalized terms when used herein shall have the same
respective meanings as are given such terms in the Lease unless expressly
provided otherwise in this Third Amendment.


2.          Reduction Since: Reduced Premises. Notwithstanding anything to the
contrary set forth in Section 3 of the Second Amendment, Landlord and Tenant
hereby agree that (i) the Reduction Space  is hereby stipulated to have
 contained  6,066 rentable square feet,  and (ii) accordingly, the Reduced
Premises is hereby stipulated to contain19,398 rentable square feet.


3.          Rent.
3.1          Base Rent.   Notwithstanding anything to  the contrary set forth in
Section 6.1 of the Second Amendment, and based upon the actual rentable square
footage of the Reduced Premises identified in Section 2 of this Third Amendment,
during the Extended Term, Tenant shall pay monthly installments of Base Rent for
the Reduced Premises as follows:




KILROY REALTY
649963.02/WLA                                                                                                                                                        4690
Executive Drive
K4064-06619-17-09/pAnt                                                                                                                                                  STMICROELECTRONICS,INC.

--------------------------------------------------------------------------------

                                                                    
                 Monthly                       Monthly Rental
  Period During                       Annualized            Installment
of                        Rate per
 Extended Term                       Base Rent                Base
Rent                         Square Foot

                3.2                      Abated Base Rent.  Section 6.2 of the
Second Amendment is hereby amended such that the term "Rent Abatement Period"
shall mean the period commencing on September 1, 2009 and ending on November 30,
2009. Accordingly, Landlord and Tenant hereby acknowledge and agree that the
aggregate amount of the Rent Abatement equals ______________________.
            3.3                      Additional Rent. Landlord and Tenant hereby
acknowledge and agree that the last sentence of Section 6.3 of the Second
Amendment is hereby amended and restated in its entirety as follows:
"Notwithstanding anything to the contrary set forth in the Lease, effective as
of August 1, 2009, for purposes of calculating the amount of Tenant's Share of
the annual Direct Expenses which Tenant shall pay thereafter in connection with
the Premise, Tenant's Share shall be thirty-eight point zero-nine percent
(38.09%).
            4                      Refurbishment Allowance. Section 9 of the
Second Amendment is hereby amended  such that the term "Refurbishment Allowance"
shall mean the amount of ______________________ Further, the last sentence of
Section 9 of the Second Amendment is hereby amended such that the reference to
______________________.
            5            Broker. Landlord and Tenant hereby warrant to each
other that they have had no dealings with any real estate broker or agent in
connection with the negotiation of this Third Amendment, expecting only Jones
Lang LaSalle (the "Broker"), and that they know of no other real estate broker
or agent who is entitled to a commission in connection with the Third Amendment.
 Landlord shall pay the brokerage commission owning to the Broker in connection
with the Transaction contemplated by the Third Amendment pursuant to the terms
of a separate written agreement between Landlord and the Brokers.  Each party
agrees to indemnify and defend the other party against and hold the other party
harmless form any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation, reasonable
attorneys' fees) with respect to an leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than


--------------------------------------------------------------------------------





the Broker, occurring by, through, or under the indemnifying party. The terms of
this Section 5 shall survive the expiration or earlier termination of the term
of the Lease, as hereby amended.
6.          No Further Modification.   Except as specifically set forth in this
Third Amendment, all of the terms and provisions of the Lease shall remain
unmodified and in full force and effect; provided that, in the event of any
conflict between this Third Amendment and the Lease, the terms of this Third
Amendment shall prevail.
IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.


"LANDLORD"                                                                                  KILROY
REALTY, L.P.,
a Delaware limited partnership


By:   Kilroy Realty Corporation,
        a Maryland  corporation,
General Partner


By:  /s/ Jeffrey C. Hawken
Its: Executive Vice President
             Chief Operating Officer


By: /s/ John T. Fucci
Its: Sr. Vice President
      Asset Management




"TENANT"                                                                                  STMICROELECTRONICS,
INC.
a Delaware corporation


By:
Its:
Date:                                              ,0o9


By: /s/ [Illegible]
Its: Sr. Vice President
Asset Management
Date:


By: /s/ [Carol Knight
Its: Treasurer
Date: 9/30/09


KILROY REALTY
649963.02/WLA                                                                                                                                                        4690
Executive Dn ye
K4064 -066/9-17-09i pj
eRir                                                                                    -3-STMICROELECTRONICS,INC.

--------------------------------------------------------------------------------





Exhibit B
Depiction of Premises




Exhibit C
 
BILL OF SALE


FOR VALUE RECEIVED, STMICROELECTRONIC, Inc., a Delaware corporation ("Seller"),
 hereby  sells,  assigns,  transfers  and  delivers  to  eBioscience,  Inc.,  a
 California
corporation ("Buyer"), effective as of 11:59 p.m. (Pacific Time) on, 2013 (the "Effective Date"),
all of the personal property described in Schedule 1 attached hereto and
incorporated herein by this reference (the "Personal Property"). As
consideration for such, eBioscience Buyer shall pay to seller $1,000.00 prior to
commencement of the Lease.


Seller hereby represents and warrants that (i) it is the owner of the Personal
Property, and the Personal Property is not subject to any liens or encumbrances,
(ii) the transfer of the Personal Property to Buyer does not, and shall not,
require the consent of any third party, and (iii) Seller has the legal power,
right and authority to transfer the Personal Property to Buyer.


Except as set forth above, this Bill of Sale is made without any covenant,
warranty or representation by, or recourse against, Seller, and Buyer hereby
releases Seller from and against any liability or claim therefor relating to the
Personal Property transferred hereby except as a result of the breach of any
representation and warranty expressly set forth above. By acceptance of this
Bill of Sale, Buyer specifically acknowledges that Buyer is not relying on any
representations or warranties of any kind or nature whatsoever, whether oral or
written, express, implied, statutory or otherwise, from Seller, including,
without limitation, any covenant, representation or warranty regarding or
relating to (a) the operation of the Personal Property; (b) the merchantability
or fitness of any item of the Personal Property for a particular purpose; or (c)
the physical condition of the Personal Property.


This Bill of Sale shall be governed by, interpreted under, construed under, and
enforceable in accordance with the laws of the State of California.


IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale to Buyer
as of the date set forth below, which Bill of Sale (and the transfer of the
Personal Property to Buyer) shall be effective as of the Effective Date.


SELLER:                                                      STMICROELECTRONICS,
Inc.


By:                                                       


Name:                                                       


Title:                                                       


Date:                                                       

--------------------------------------------------------------------------------







SCHEDULE 1


PERSONAL PROPERTY


[TO BE ATTACHED]

